Exhibit 10.1

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

by and among

 

RED EARTH LLC

(“Red Earth”)

 

MJ HOLDINGS, INC.

(the “Seller Party”)

 

and

 

ELEMENT NV, LLC

(“Buyer”)

 

August 28, 2019

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE 1 PURCHASE AND SALE; CLOSING 2 1A. Agreement to Purchase
and Sell 2 1B. Closing 2 1C. Closing Purchase Price 2 1D. Closing Payments and
Deliveries 2       ARTICLE 2 ASSIGNMENT OF PURCHASED INTERESTS 3 2A. Assignment
of the Purchased Interests at the Closing 3 2B. Seller Party and Target Company
Inducements to Buyer’s Acceptance of the Assigned Interests 3 2C. Buyer’
Acceptance of the Assigned Purchased Interests 5       ARTICLE 3 CERTAIN
COVENANTS PRIOR TO THE FINAL CONTRIBUTION PAYMENT 5 3A. General 5 3B. Third
Party Notices and Consents 5 3C. Governmental Notices and Consents 5 3D. Notice
of Material Developments 5       ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE
TARGET COMPANY 6 4A. Organization and Company Power 6 4B. Target Company
Membership Interests 6 4C. Subsidiaries 7 4D. Authorization; No Breach 7 4E.
Financial Statements; Undisclosed Liabilities; Accounts Receivable 8 4F. Absence
of Certain Developments 9 4G. Real Property; Assets 11 4H. Tax Matters 12 4I.
Company Major Contracts 13 4J. Intellectual Property 14 4K. Legal Proceedings 15
4L. Brokerage 15 4M. Employee Benefit Plans 15 4N. Insurance 15 4O. Compliance
with Applicable Laws 16 4P. Employees 17 4Q. Affiliate Transactions 17 4R. Bank
Accounts; Names and Locations 18 4S. The License 18 4T. No Restrictions on the
Transaction 18 4U. Disclosure 18       ARTICLE 5 REPRESENTATIONS AND WARRANTIES
OF THE SELLER PARTY 18 5A. Organization and Power 18 5B. Authorization; No
Violation 18 5C. Consents 19 5D. Vote Required 19 5E. No Restriction on Earning
a Living 19 5F. Brokerage 19 5G. Disclosure 19

 



i

 

 

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF BUYER 19 6A. Organization and
Company Power 19 6B. Authorization; No Violation 19 6C. Consents 20 6D. Vote
Required 20 6E. Brokerage 20 6F. Sufficiency of Funds 20       ARTICLE 7
RESTRICTIVE COVENANTS 20 7A. Non-Competition Covenants 20 7B.
Non-Solicitation/Non-Hire of Employees 20 7C. Non-Solicitation of Business
Relationships 21 7D. Representations and Warranties of 21 7E. Specific
Performance 21 7F. Judicial Limitation 22 7G. Separateness 22       ARTICLE 8
TERMINATION 22 8A. Termination 22 8B. Effect of Termination 22       ARTICLE 9
ADDITIONAL AGREEMENTS 23 9A. Survival of Representations and Warranties 23 9B.
Indemnification by the Seller Party. 24 9C. Indemnification by Buyer 24 9D.
Indemnification Payments 25 9E. Indemnification Procedures 26 9F. Target Company
Tax Matters 27 9G. Press Release and Announcements 29 9H. Mutual Assistance 29
9I. General Release 29 9J. Confidentiality 30 9K. Remedies Exclusive 30 9L.
Right of First Refusal 31 9M. Seller Party Construction 31       ARTICLE 10
MISCELLANEOUS 31 10A. Amendment and Waiver 31 10B. Notices 31 10C. Assignment 32
10D. Severability 33 10E. Third-Party Beneficiaries and Obligations 33 10F. No
Strict Construction 33 10G. Interpretation 33 10H. The Target Company Disclosure
Schedule 33 10I. Complete Agreement 34 10J. Counterparts 34 10K. Governing Law
34 10L. Dispute Resolution; Consent to Jurisdiction; Waiver of Jury Trial 34

 

LIST OF EXHIBITS

 

Exhibit A Definitions Exhibit B Amended and Restated Operating Agreement Exhibit
C Target Company Disclosure Statement

 

ii

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is entered into
as of August 28, 2019, by and among Red Earth LLC, a Nevada limited liability
company (“Red Earth” or the “Target Company”), Element NV, LLC, an Ohio limited
liability company (“Buyer”), and MJ Holdings, Inc., the sole member of the
Target Company (the “Seller Party”). The terms defined in Exhibit A hereto,
whenever used herein, has the meanings set forth on Exhibit A for all purposes
of this Agreement. The definitions on Exhibit A are incorporated into this
Agreement as if fully set forth at length herein and all references to a section
in such Exhibit A are references to such section of this Agreement.

 

WHEREAS, the Seller Party owns all of the issued and outstanding membership
interests of the Target Company (the “Membership Interests”);

 

WHEREAS, Red Earth is the owner of a certain Medical Marijuana Establishment
Registration Certificate, Application Identifier No. C012 (the “License”) under
Nevada Revised Statutes 453A, et. seq. (“NRS 453A”) and Nevada Revised Statutes
453D, et. seq (“NRS 453D”) and the corresponding statutory amendments and
administrative regulations under the Nevada Administrative Code (sometimes
collectively referred to hereinafter as the “Nevada Commercial Cannabis Laws”)
at the primary cultivation location at 2310 Western Avenue, Las Vegas, Nevada,
89102 (the “Facility Location”);

 

WHEREAS, in accordance with the Nevada Commercial Cannabis Laws, the License is
currently registered under the individual name of Paris Balaouras (“Balaouras”),
with all exclusive right, title, and benefit of the License having been
conferred by Balaouras to the Target Company;

 

WHEREAS, Red Earth is the sole member of HDGLV, LLC, a Nevada limited liability
company (“HDGLV”);

 

WHEREAS, HDGLV is the holder of a certain lease agreement (the “Lease”) for the
Facility Location;

 

WHEREAS, Buyer and Seller Party desire to operate a cultivation facility
utilizing the License wherein Buyer owns 49% of the License (the “License
Interests”) and Seller Party owns 51% of the License;

 

WHEREAS, Red Earth is in the process of obtaining a Special Use Permit (the
“SUP”) to cultivate marijuana at the Facility Location from the city of Las
Vegas, Nevada (the “City”), and the SUP is expected to be issued by the City on
or about October 8, 2019 (the actual date of issuance being the “SUP Issue
Date”); and

 

WHEREAS, Buyer desires to purchase, and the Seller Party is willing to sell to
Buyer, 49% of the Membership Interests and the License Interests (collectively,
the “Purchased Interests”) upon the terms and subject to the conditions set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties and covenants herein contained, and intending to be legally bound,
the parties hereto hereby agree as follows:

 



1

 

 

ARTICLE 1
PURCHASE AND SALE; CLOSING

 

1A. Agreement to Purchase and Sell.  Subject to the terms and conditions set
forth in this Agreement, at the Closing, Buyer will purchase, accept, and
acquire from the Seller Party, and the Seller Party will sell, assign, transfer,
convey, and deliver to Buyer, effective as of the Closing Date, all of the
Seller Party’s right, title, and interest in and to the Purchased Interests,
free and clear of all Liens, in each case pursuant to the assignment and
assumption provisions of Article 2 herein.

 

1B. Closing. On the terms and subject to the conditions set forth in this
Agreement, the closing of the transactions (the “Transaction”) contemplated by
this Agreement (the “Closing”) shall be consummated by the exchange of
signatures by email or other electronic transmission on the date hereof unless
otherwise agreed in writing by Buyer and the Seller Party. The date on which the
Closing shall occur is referred to herein as the “Closing Date”.

 

1C. Closing Purchase Price. The consideration payable by Buyer to the Seller
Party for the Purchased Interests (the “Purchase Price”) shall be $441,000.00 in
immediately available funds to be wired to an account designated by the Seller
Party (the “Closing Payment”). In addition to payment of the Purchase Price, and
subject to the terms of this Agreement, Buyer shall make a contribution to the
capital of the Target Company in the aggregate amount of $4,559,000, (i)
$3,559,000 of which (the “Initial Contribution Payment”) shall be wired within
ten (10) business days of the SUP Issue Date in immediately available funds to
an account designated by the Buyer under the mutual management of the Buyer and
the Target Company for the exclusive use of the capital and operating
expenditures of the Target Company at the Facility Location (the “Execution
Fund”), and (ii) $1,000,000 of which (the “Final Contribution Payment”) shall be
wired in immediately available funds into the Execution Fund no sooner than
ninety (90) days after the SUP Issue Date and no more than one hundred and
eighty (180) days after the SUP Issue Date. After the Closing Date, and before
the Initial Contribution Payment or the Final Contribution Payment, Buyer may,
at its sole and absolute discretion, expend funds for the capital expenditures
and operating expenditures of the Target Company (each being an “Early
Contribution Payment”). Any and all Early Contribution Payments made by Buyer
will constitute a full credit toward the Initial Contribution Payment, such that
the Initial Contribution Payment will be thereby reduced when due. For the
avoidance of doubt, and by example only, if Buyer makes $100,000 in Early
Contribution Payments and the Target Company acquires the SUP, Buyer would only
be required to pay $3,459,000 of the Initial Contribution Payment within ten
(10) business days of the SUP Issue Date in full satisfaction of the Initial
Contribution Payment.

 

1D. Closing Payments and Deliveries.

 

(i) At the Closing, Buyer shall:

 

(a) pay to the Seller Party the Closing Payment by wire transfer of immediately
available funds to a bank account designated in writing by such Seller Party to
Buyer prior to the Closing;

 

(b) deliver to the Target Company and the Seller Party, a good standing
certificate for Buyer from the Secretary of State of the State of Ohio dated not
more than ten (10) days prior to the Closing Date; and

 

(c) execute and deliver to the Target Company and the Seller Party an Amended
and Restated Operating Agreement for Red Earth substantially in the form of
Exhibit B attached hereto (or as otherwise agreed upon by Buyer and the Seller
Party) dated as of the Closing Date (the “Operating Agreement”).

 



2

 

 

(ii) On the Closing Date, the Seller Party shall:

 

(a) deliver to the Target Company and Buyer a good standing certificate for the
Seller Party from the Secretary of State of the State of Nevada dated not more
than ten (10) days prior to the Closing Date;

 

(b)  deliver to Buyer (1) good standing certificates for such Target Company
from its jurisdiction of organization and each foreign jurisdiction in which it
is authorized to transact business, in each case dated not more than ten (10)
days prior to the Closing Date; and (2) the Operating Agreement duly executed by
the Target Company;

 

(c) provide evidence satisfactory to Buyer in the exercise of its reasonable
business judgment that substantial progress has been made at the Facility
Location with respect to the following construction items: (i) complete
demolition to bare walls in all applicable areas; (ii) complete asbestos
remediation; and (iii) electrical upgrade to 2,000-amp service; and

 

(d) deliver to the Buyer satisfactory evidence that the Lease continues in full
force and effect.

 

ARTICLE 2
ASSIGNMENT OF PURCHASED INTERESTS

 

2A. Assignment of the Purchased Interests at the Closing. As of the Closing
Date, the Seller Party hereby sells, transfers, assigns and conveys to Buyer the
Seller Party’s entire interest in the Purchased Interests (the “Assigned
Interests”). Said assignment includes all of the Seller Party’s right, title and
interest in and to the Assigned Interest and all obligations arising therefrom
after the Closing Date, including, without limitation: (i) any balances credited
or charged to Seller Party’s capital account with respect to the Assigned
Interests as of the Closing Date; (ii) the Seller Party’s interest in all Target
Company net income, net losses and distributions attributable to the Assigned
Interests on and after the Closing Date; and (iii) all other interests, rights,
powers, authority or claims of or against the Seller Party related to or arising
out of the Assigned Interests on and after the Closing Date. Buyer hereby joins
in and agrees to be bound by the terms and provisions of the Operating Agreement
in the same manner as if the Seller Party had signed the Operating Agreement on
the signature page thereof. Seller Party and Buyer hereby agree that, effective
as of the Closing Date, Buyer shall be admitted to the Target Company as a
substituted Member of the Target Company with respect to the Assigned Interests.

 

2B. Seller Party and Target Company Inducements to Buyer’s Acceptance of the
Assigned Interests. The obligation of Buyer to make any Initial Contribution
Payment, Final Contribution Payment, or any Early Contribution Payment (each a
“Post-Closing Contribution” and collectively, the “Post-Closing Contributions”)
is subject to the satisfaction, or waiver by Buyer, of each of the following
conditions at the Buyers sole and absolute discretion as of immediately prior to
the Effective Time:

 

(i) Each of the representations and warranties of the Target Company and the
Seller Party contained in Article 4 and Article 5 of this Agreement (a) that is
qualified as to or by a Material Adverse Effect or materiality shall be true and
correct in all respects as of the Effective Time as if made anew as of such date
(except to the extent any such representation and warranty expressly relates to
an earlier date (in which case such representation and warranty shall be true
and correct in all respects as of such earlier date)) and (b) that is not
qualified as to or by a Material Adverse Effect or materiality shall be true and
correct in all material respects as of the Effective Time as if made anew as of
such date (except to the extent any such representation and warranty expressly
relates to an earlier date (in which case a such representation and warranty
shall be true and correct in all material respects as of such earlier date)), in
each case without taking into account any disclosures to Buyer pursuant to
Section 3F; provided that the representations and warranties set forth in
Section 4B (Target Company Membership Interests) shall be true and correct in
all respects as of the Effective Time as if made anew as of such date.

 



3

 

 

(ii) Each of the covenants and agreements of the Target Company and the Seller
Party to be performed as of or prior to the Closing shall have been performed in
all material respects;

 

(iii) At the Closing, the Target Company and the Seller Party shall have
executed and delivered to Buyer the agreements, certificates, instruments and
other documents required to be executed delivered by such Person pursuant to
Section 1D(ii) to Buyer;

 

(iv) Each of Buyer, the Seller Party, and the Target Company, shall have
received or obtained all Governmental Entity and regulatory consents, novations,
approvals, licenses and authorizations listed on Schedule 2B(iv) of the Target
Company Disclosure Schedule;

 

(v) No Action shall be pending or overtly threatened in writing by or before any
Governmental Entity or any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling or charge would reasonably be expected to (i)
prevent the performance of this Agreement or the consummation of any of the
transactions contemplated hereby or declare unlawful any of the transactions
contemplated hereby, (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation, (iii) affect adversely the
right of Buyer to operate the businesses of or control the Target Company, or
(iv) affect adversely the right of the Target Company to own their respective
assets or control their respective businesses and no such injunction, judgment,
order, decree or ruling shall have been entered or be in effect;

 

(vi) The Target Company shall have received or obtained and delivered to Buyer
all third-party consents and approvals that are identified with an asterisk (*)
on the attached Schedule 4D(ii) of the Target Company Disclosure Schedule;

 

(vii) From the Closing Date through the Final Contribution Payment, there shall
not have occurred a Material Adverse Effect;

 

(viii) HDGLV, subject to the terms of the Lease, shall enter into a sublease
agreement with Target Company on such terms that are acceptable to the Seller
Party and Buyer (the “Sub-lease”); and

 

(ix) The Seller Party and Target Company shall jointly and severally indemnify
Buyer pursuant to Section 9B of this Agreement.

 



4

 

 

Unless otherwise specifically provided herein, all proceedings to be taken by
the Target Company in connection with the consummation of the transactions
contemplated hereby, and all agreements, certificates, instruments and other
documents required to be delivered by the Target Company, the Seller Party to
effect the transactions contemplated hereby, shall be reasonably satisfactory in
form and substance to Buyer. Any condition specified in this Section 2B may be
waived by Buyer if such waiver is set forth in a writing duly executed and
delivered by Buyer to the Target Company.

 

2C. Buyer’s Acceptance of the Assigned Purchased Interests. Subject to the
Seller Party and Target Company inducements in Section 2B of this Agreement, and
the terms and condition of this Agreement more generally, Buyer hereby (a)
accepts the above-described assignment of the Assigned Interests as of the
Closing Date; (b) accepts and agrees to be bound by all of the terms and
provisions of the Operating Agreement applicable to the Assigned Interests; and
(c) assumes and agrees to perform all obligations, restrictions and conditions
which are applicable to the Assigned Interests and which are to be performed and
observed by Buyer as a Member of the Target Company after the Closing Date.

 

ARTICLE 3
CERTAIN COVENANTS PRIOR TO THE FINAL CONTRIBUTION PAYMENT

 

Each of the parties agrees as follows with respect to the period between the
date of this Agreement and the Final Contribution Payment:

 

3A. General. Subject to the terms of the Agreement, each party shall use
reasonable best efforts to consummate and make effective the transactions
contemplated by this Agreement (including satisfaction, but not waiver, of the
conditions set forth in Article 2). Without limiting the foregoing, each of the
parties shall execute and deliver all agreements and other documents required to
be delivered by or on behalf of such party or any of its Subsidiaries or
Affiliates.

 

3B. Third Party Notices and Consents. The Target Company and Seller Party shall
each give all required notices to third parties and use commercially reasonable
efforts to obtain all required third party consents in connection with the
matters contemplated by this Agreement.

 

3C. Governmental Notices and Consents. Each of the parties hereto shall give any
notices to, make any filings with, and use commercially reasonable efforts to
obtain any authorizations, consents, and approvals of all Governmental Entities
or any other regulatory authorities in connections with the matters contemplated
by this Agreement. Without limiting the foregoing, the Target Company and the
Selling Party shall cooperate with Buyer and take all actions necessary to
obtain any Governmental Entity or regulatory consents, novations, approvals,
licenses or authorizations required for Buyer and the Target Company to hold and
use the License from and after Closing in substantially the same form as they
are held and used by the Target Company and Seller Party as of the date hereof,
and to allow Buyer to conduct the Business as currently contemplated from and
after the Closing Date, including by obtaining any authorizations, consents, and
approvals for the change in ownership of the Target Company with the State of
Nevada with respect to the License. The Buyer, should it so choose in its sole
and absolute discretion, may designate its Chairman, Herbert Washington, and
Chief Executive Officer, Nkechi Iwomi, (collectively, the “Buyer Licensees”) to
submit all necessary documentation to be approved by the State of Nevada as
registered owners of the Target Company.

 

3D. Notice of Material Developments. Each party shall give prompt written notice
to the other parties of: (i) any variances in any of its representations or
warranties contained in Article 4, Article 5, or Article 9, as the case may be;
(ii) any breach of any covenant hereunder by such party; and (iii) any other
material development affecting the ability of such party to consummate the
transactions contemplated by this Agreement.

 



5

 

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE TARGET COMPANY

 

As an inducement to Buyer to enter into this Agreement, the Seller Party, the
Target Company, and HDGLV), jointly and severally, hereby make the
representations and warranties set forth below in this Article 4 and hereby
acknowledge and agree that each representation and warranty made with respect to
the Target Company shall be treated as also being made with respect to HDGLV in
the same manner as if said provision had been repeated with “the Target Company”
having been replaced with “HDGLV”:

 

4A. Organization and Company Power. The Target Company is a limited liability
company duly organized, validly existing and in good standing under the Laws of
the State of Nevada. The Target Company is in good standing in each jurisdiction
in which its conduct of business or ownership of property requires it to
qualify. The Target Company has all requisite corporate power and authority
necessary to own and operate its properties and to carry on its businesses as
now conducted and to execute and consummate the transactions contemplated by
this Agreement. The copies of the Target Company’s Organizational Documents,
which have been each made available to Buyer, reflect all amendments made
thereto at any time prior to the date of this Agreement and are correct and
complete in all respects. The minute books and record books of the Target
Company have been made available to Buyer and are correct and complete in all
material respects. The Target Company is not in default under or in violation of
any provision of its Organizational Documents. Schedule 4A of the Target Company
Disclosure Schedule sets forth a list all of the directors, members, managers,
and officers of the Target Company.

 

4B. Target Company Membership Interests.

 

(i) The authorized equity of the Target Company consists solely of the
Membership Interests which (as of the date hereof) are issued and outstanding
and 100% owned beneficially and of record by the Seller Party. Neither the
Target Company, nor the Seller Party, has violated any securities Laws in
connection with the offer, sale or issuance of the Membership Interests. The
Membership Interests have been duly authorized and validly issued, and such
Membership Interests are owned free and clear of all Encumbrances, other than
Permitted Equity Liens, and are not subject to, nor were they issued in
violation of, any purchase option, call option, right of first refusal or offer,
co-sale or participation right, preemptive right, subscription right or similar
right. None of the Organizational Documents of Company constitute or include any
Encumbrance on the Membership Interests. There are no declared or accrued but
unpaid dividends with respect to the Membership Interests. The Seller Party owns
beneficially and of record all of the Membership Interests, free and clear of
all Encumbrances, other than Permitted Equity Liens, and the Membership
Interests owned by the Seller Party constitutes all of the issued and
outstanding equity securities of the Target Company. The Membership Interests
are not certificated.

 

(ii) There are no outstanding securities, options, warrants, calls, rights,
profits interests, convertible or exchangeable securities or contracts or
obligations of any kind (contingent or otherwise) to which the Target Company is
a party or by which it is bound obligating the Target Company, directly or
indirectly, to issue, deliver or sell, or cause to be issued, delivered or sold,
additional equity interests or other securities of the Target Company or
obligating the Target Company to issue, grant, extend or enter into any such
security, option, warrant, call, right, contract or obligation. There are no
outstanding obligations of the Target Company (contingent or otherwise) to
repurchase, redeem or otherwise acquire, directly or indirectly, any portion of
the Membership Interests (or options or warrants to acquire any such units), and
there are no outstanding rights to cause the Target Company to register its
securities or which otherwise relate to the registration of any securities of
the Target Company. There are no outstanding stock-appreciation rights,
stock-based performance units, “phantom” stock rights or other contracts or
obligations of any character (contingent or otherwise) pursuant to which any
Person is or may be entitled to receive any payment or other value based on the
revenues, earnings or financial performance, unit price performance or other
attribute of the Target Company or its businesses or assets or calculated in
accordance therewith (other than payments or commissions to sales
representatives of the Target Company based upon revenues generated by such
representatives without augmentation as a result of the transactions
contemplated hereby, in each case in the ordinary course of business consistent
with past practice). Except as set forth on Schedule 4B(ii) of the Target
Company Disclosure Schedule, there are no agreements between a Seller Party and
any other Person with respect to the voting or transfer of the Membership
Interests or with respect to any other aspect of the Target Company’s affairs.
There are no bonds, debentures, notes or other indebtedness of the Target
Company outstanding.

 



6

 

 

4C. Subsidiaries. Except for HDGLV, Target Company has not, nor has ever, had
any Subsidiaries. Such Target Company does not own or hold the right to acquire
any shares of stock or any other equity security in any other Person.

 

4D. Authorization; No Breach.

 

(i) The members and managers of the Target Company (the “Approving Persons”), by
written consent in lieu of a meeting of the Approving Persons, have unanimously
(a) approved and authorized the execution and delivery of this Agreement and the
Transaction Documents to which the Target Company is a party, (b) approved the
consummation of the transactions contemplated hereby, and (c) determined that
the execution and delivery of this Agreement, the Transaction Documents and the
consummation of the transactions contemplated hereby are advisable. No other act
(corporate or otherwise), other than the execution by the Seller Party and the
Target Company of this Agreement, or other proceeding on the part of the Target
Company is necessary to authorize the execution, delivery or performance of this
Agreement or the other agreements contemplated hereby and the consummation of
the transactions contemplated hereby or thereby. This Agreement has been duly
executed and delivered by the Target Company and constitutes a valid and binding
obligation of the Target Company enforceable in accordance with its terms. Each
of the agreements contemplated hereby, when executed and delivered, shall have
been duly executed and delivered by the Target Company and constitute the valid
and binding obligation of the Target Company, enforceable in accordance with its
terms. The consent of the Seller Party and the Approving Persons on behalf of
the Target Company is the only vote, consent, approval or other corporate
actions of the Target Company or holders of the Membership Interests necessary
to approve, authorize and adopt this Agreement, the Transaction, the Transaction
Documents, the other agreements contemplated hereby and the other transactions
contemplated hereby and thereby and to consummate the Transaction.

 

(ii) Except as set forth on Schedule 4D(ii) of the Target Company Disclosure
Schedule, the execution and delivery of this Agreement by the Target Company and
the consummation of the transactions contemplated hereby do not (a) conflict
with or result in any breach of any of the provisions of, (b) constitute a
default under (whether with or without the passage of time, the giving of notice
or both), (c) give any third party the right to modify, terminate or accelerate
any obligation under, (d) result in the creation of any Encumbrances, other than
Permitted Equity Liens, upon any portion of the Membership Interests or any
assets of the Target Company pursuant to or (e) require any authorization,
consent, approval, exemption or other action by or notice to any Governmental
Entity or other Person, including pursuant to (1) the provisions of the
Organizational Documents of the Target Company, (2) any material agreement,
instrument, license, permit, judgment, order or decree to which the Target
Company is subject, or (3) any Law to which the Target Company is subject. The
Target Company is not a party to or bound by any Contract with respect to a
Target Company Transaction other than this Agreement, and each such Person has
terminated all discussion with third parties (other than with Buyer and its
Affiliates) regarding Target Company Transactions.

 



7

 

 

4E. Financial Statements; Undisclosed Liabilities; Accounts Receivable.

 

(i) Schedule 4E(i) of the Target Company Disclosure Schedule sets forth the
following financial statements: (a) the unaudited balance sheet of the Target
Company as of August 12, 2019 (the “Latest Balance Sheet”); (b) the related
unaudited statement of income of Target Company for the quarter then ended on
June 30, 2019; and (c) the unaudited balance sheet of the Target Company for the
years ending December 31, 2017 and December 31, 2018. The foregoing financial
statements (including the notes thereto, if any) accurately present in all
material respects the financial condition of the Target Company as of the
respective dates thereof and the operating results of the Target Company for the
periods covered thereby and have been prepared in accordance with GAAP, subject,
in the case of the unaudited financial statements, to the lack of footnote
disclosure and changes resulting from normal year-end adjustments for recurring
accruals (none of which footnote disclosures or changes would, alone or in the
aggregate, be materially adverse to the business, operations, assets,
liabilities, financial condition, operating results, value, cash flow or net
worth of the Target Company).

 

(ii) Since December 31, 2016, the Target Company has not received any written
complaint, allegation, assertion or claim regarding the accounting or auditing
practices, procedures, methodologies or methods of the Target Company or its
internal accounting controls, including any written complaint, allegation,
assertion or claim that the Target Company has engaged in questionable
accounting or auditing practices.

 

(iii) Except as set forth in Schedule 4E(iii) of the Target Company Disclosure
Schedule, as of the date of this Agreement, the Target Company does not and will
not have any liabilities or obligations whatsoever of the nature, except
(a) liabilities or obligations reflected on the face of the Latest Balance Sheet
of the Target Company, (b) liabilities or obligations that have arisen since the
date of the Latest Balance Sheet in the ordinary course of the operation of the
Business consistent with past practices (none of which is a liability or
obligation for breach of contract, breach of warranty, tort, infringement, or
violation of Law) and (c) liabilities or obligations under Contracts and
commitments described in Schedule 4I of the Target Company Disclosure Schedule
or under contracts and commitments entered into in the ordinary course of the
Business consistent with past practices (none of which is a liability or
obligation for breach or other nonperformance). Except as set forth on
Schedule 4I of the Target Company Disclosure Schedule, the Target Company does
not have any Indebtedness (other a Permitted Lien or Permitted Execution Fund
Lien).

 

(iv) Except as set forth in Schedule 4E(iv) of the Target Company Disclosure
Schedule, all accounts and notes receivable reflected on the Latest Balance
Sheet of the Target Company are or shall be bona fide receivables arising in the
ordinary course of business. Except as set forth in Schedule 4E(iv) of the
Target Company Disclosure Schedule, no Person has any Lien, other than Permitted
Liens, on such receivables or any part thereof, and no agreement for deduction,
free goods, discount or other deferred price or quantity adjustment has been
made with respect to any such receivables.

 



8

 

 

(v) Except as set forth in Schedule 4E(v) of the Target Company Disclosure
Schedule, (a) all of the Target Company’s inventory consists of a quantity and
quality usable and saleable in the ordinary course of the Business consistent
with past practice, is not obsolete, expired, defective or damaged, and is
merchantable and fit for its intended use, subject only to the reserves for
inventory write-downs or unmarketable, obsolete, defective or damaged inventory
reflected in the Latest Balance Sheet of the Target Company, both as determined
in accordance with GAAP, (b) to the knowledge of the Target Company all
inventory purchased by the Target Company is in conformity with applicable laws,
(c) all inventory of the Target Company that has been cultivated, processed, or
otherwise manufactured by the Target Company or its Affiliates has been
cultivated, processed, or otherwise manufactured is in material compliance with
all applicable Laws, and (d) all inventory of the Target Company is located at
the Owned Real Property or the Leased Real Property.

 

(vi) Except as set forth on Schedule 4E(vi), the Target Company has established
a system of internal accounting controls sufficient to provide reasonable
assurance that: (a) transactions are executed in accordance with management’s
general or specific authorizations; (b) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP on an
annual basis and to maintain asset accountability; (c) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

4F. Absence of Certain Developments. Since October 1, 2016, no fact, event or
circumstance has occurred or arisen that, individually or in combination with
any other fact, event or circumstance, has had or would reasonably be expected
to have a Material Adverse Effect on the Target Company. Since October 1, 2016,
the Target Company has conducted its business only in the ordinary course of
business consistent with past practice. Except as set forth in Schedule 4F of
the Target Company Disclosure Schedule, since October 1, 2016, the Target
Company has not:

 

(i) amended its Organizational Documents;

 

(ii) issued or sold any of its capital stock or equity securities, securities
convertible into its capital stock or equity securities, or warrants, options or
other rights to purchase its capital stock or equity securities;

 

(iii) except with respect to any Target Company Major Contract, entered into any
other material transaction, whether or not in the ordinary course of business or
consistent with past practice, or changed in any material respect any business
practice (in anticipation of the transactions contemplated hereby or otherwise);

 

(iv) (a) acquired (by merger, consolidation, acquisition of stock or assets or
otherwise) or organized any Person, (b) acquired any rights, assets or
properties other than in the ordinary course of business consistent with past
practice or (c) acquired any equity interest or other securities of any Person;

 

(v) sold, assigned, transferred, leased, licensed or otherwise encumbered any of
its material tangible assets, except in the ordinary course of business
consistent with past practice, or canceled any debts or claims;

 



9

 

 

(vi) sold, assigned, transferred, leased, licensed or otherwise encumbered any
Intellectual Property Right (other than by granting non-exclusive licenses of
Intellectual Property Rights to customers pursuant to written agreements in
connection with the sale of products or the provision of services in the
ordinary course of business consistent with past practice), disclosed any
material proprietary confidential information to any Person (other than to Buyer
and its Affiliates), abandoned or permitted to lapse or otherwise fail to
maintain in full force and effect any Intellectual Property Rights;

 

(vii) subjected any portion of its properties or assets to any Lien, except for
Permitted Liens, or discharged or satisfied any Lien or paid any liability or
obligation, other than current liabilities or obligations paid in the ordinary
course of business consistent with past practice;

 

(viii) incurred or entered into any contract for the incurrence of Indebtedness;

 

(ix) made or granted any bonus or any compensation or salary increase to any
former or current employee or group of former or current employees (except in
the ordinary course of business consistent with past practice or otherwise
required by contract), or made or granted any increase in any employee benefit
plan or arrangement, or amended or terminated any existing employee benefit plan
or arrangement or employment or severance agreement or adopted any new employee
benefit plan or arrangement or employment or severance agreement (except in the
ordinary course of business consistent with past practice, as otherwise required
by contract, or as may have been required by applicable Law);

 

(x) suffered any material damage, destruction or other casualty loss with
respect to material property owned by Company or waived any rights of material
value;

 

(xi) made capital expenditures or commitments in excess of $100,000 in the
aggregate;

 

(xii) delayed or postponed the payment of any accounts payable or commissions or
any other liability or obligation or agreed or negotiated with any party to
extend the payment date of any accounts payable or commissions or any other
liability or obligation or accelerated the collection of (or discounted) any
accounts or notes receivable;

 

(xiii) failed to maintain in full force and effect any insurance policy in
effect, except for any policy replaced by a new or successor policy of
substantially similar coverage;

 

(xiv) terminated, amended, failed to renew or preserve or failed to maintain in
full force and effect any (a) material permit or (b) registration or application
for any Intellectual Property Rights, except for amendments completed in the
ordinary course of business consistent with past practice; or

 

(xv) agreed, offered, committed or undertaken, whether orally or in writing, to
do any of the foregoing.

 



10

 

 

4G. Real Property; Assets.

 

(i) (a) Except as set forth on Schedule 4G(i)(a) of the Target Company
Disclosure Schedule, there are no material written leases, concessions or other
Contracts granting to any Person the right to use or occupy any Owned Real
Property or any portion thereof, other than Permitted Liens; (b) except as set
forth on Schedule 4G(i)(b) of the Target Company Disclosure Schedule, there are
no outstanding purchase and sale contracts, options, rights of first offer,
rights of first refusal to purchase, or rights of repurchase or forfeiture of or
with respect to any Owned Real Property or any portion thereof or interest
therein, other than the rights of Buyer pursuant to this Agreement; (c) except
as set forth on Schedule 4G(i)(c) of the Target Company Disclosure Schedule, no
Proceedings are pending and, to the Target Company’s knowledge, there are no
Proceedings threatened against or affecting, any of the Owned Real Properties,
the Leased Real Property or any portion thereof or interest therein in the
nature of, or in lieu of, condemnation or eminent domain proceedings.

 

(ii) Schedule 4G(ii) of the Target Company Disclosure Schedule sets forth the
address of each parcel of Leased Real Property, and a true and complete list of
all Leases for each such parcel of Leased Real Property. The Target Company has
a valid leasehold interest in each Leased Real Property, subject only to
Permitted Liens. The Target Company has not assigned, transferred, conveyed,
mortgaged, deeded in trust or encumbered any interest in any Lease.

 

(iii) Except as set forth on Schedule 4G(iii), the Target Company has not
received written notice that the location, existence, use, operations or
maintenance by the Target Company of any Owned Real Property or Leased Real
Property breaches, in any material respect, the provisions of any restrictive
covenant, easement, servitude, right-of-way or other Lien registered against or
otherwise affecting such Owned Real Property or Leased Real Property, which
alleged breach remains uncured.

 

(iv) Except as set forth on Schedule 4G(iv) of the Target Company Disclosure
Schedule, the Target Company has not received any written notice from any
Governmental Entity, that any of the Owned Real Properties or Leases Real
Properties, or any portion thereof, violate any Applicable Law or Final Order,
which alleged breach remains uncured.

 

(v) Except (a) as set forth in Schedule 4G(v) of the Target Company Disclosure
Schedule, and (b) for Permitted Liens, the Target Company has good and valid
title to (with record and marketable title in the case of the Owned Real
Properties), or a valid leasehold interest in, free and clear of all liens, all
properties and assets used by it, located on its premises or shown on the Latest
Balance Sheet of the Target Company or acquired after the date thereof. the
Target Company owns, has a valid leasehold interest in or has the valid and
enforceable right to use all tangible assets necessary for the conduct of its
business as presently conducted and as presently proposed to be conducted.
Except as set forth in Schedule 4G(iii) of the Target Company Disclosure
Schedule, all of the Target Company’s buildings, equipment, machinery, fixtures,
improvements and other tangible assets (whether owned or leased) are located at
the Owned Real Property or the Leased Real Property and are in good condition
and repair (ordinary wear and tear excepted) and are fit for use in the ordinary
course of the Business as presently conducted and proposed to be conducted, and
are adequate and sufficient for the Target Company’s business as presently
conducted and proposed to be conducted and conform in all material respects with
all applicable Laws. None of the properties and assets used or held for by the
Target Company, or otherwise necessary for the conduct of the Business as
currently contemplated are owned, leased, or used by the Seller Party.

 



11

 

 

4H. Tax Matters.

 

(i) The Target Company and HDGLV are both single member limited liability
companies that have not elected to be taxed as a corporation. For all periods
since the date of formation of both the Target Company and HDGLV, the Target
Company and HDGLV have been included on the Seller Party’s consolidated federal
and applicable state income tax return.

 

(ii) The Seller Party has timely filed all Tax Returns, set forth in Schedule
4H(i), required to be filed by it, each such Tax Return has been prepared in
compliance in with all applicable Laws, and all such Tax Returns are true and
accurate in all respects. All Taxes owed by the Target Company (whether or not
shown or required to be shown on any Tax Return) have been paid. The Target
Company has withheld and paid over to the appropriate taxing authority all Taxes
required to withheld from amounts paid or owing to any employee, independent
contractor, stockholder, creditor or other third party, and all Forms W-2 and
1099 required with respect thereto have been properly completed and timely
filed.

 

(iii) Except as set forth in Schedule 4H(iii) of the Target Company Disclosure
Schedule:

 

(a) the Seller Party has not requested or been granted an extension of the time
for filing any Tax Return which has not yet been filed;

 

(b) the Seller Party has not consented to extend the time in which any Tax may
be assessed or collected by any taxing authority;

 

(c) no deficiency or proposed adjustment which has not been settled or otherwise
resolved for any amount of Tax has been proposed, asserted or assessed by any
taxing authority against the Target Company;

 

(d) there is no action, suit, taxing authority proceeding or audit with respect
to Taxes now in progress, or to the Target Company’s knowledge, pending or
threatened against or with respect to the Target Company;

 

(e) no claim has ever been made by a taxing authority in a jurisdiction where
the Target Company or the Seller Party do not file Tax Returns that the Target
Company is or may be subject to taxation by that jurisdiction, or that the
Seller Party is or may be subject to taxation with respect to their interests in
the Target Company in that jurisdiction;

 

(f) there are no Liens on any of the assets of the Target Company that arose in
connection with any failure (or alleged failure) to pay any Tax;

 

(g) the Target Company is not a party to or bound by any Tax allocation or Tax
sharing agreement other than a lease, license or loan agreement or similar
agreement the principal subject matter of which is not Taxes; and

 

(h) the Target Company has not engaged in a “reportable transaction” within the
meaning of Section 1.6011-4(b) of the Treasury Regulations.

 

(iv) The Target Company is not a partner or a member of any partnership, limited
liability company or joint venture, or any other entity classified as a
partnership for federal income tax purposes.

 



12

 

 

(v) The Target Company has not been a member of a consolidated, affiliated,
combined or unitary Tax group, and has no liability for Taxes of any other
Person either under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local or foreign Tax Law), as a transferee or successor, by
contract, or otherwise.

 

(vi) The Target Company has not agreed to make any adjustment under Section
481(a) of the Code or any comparable provision of state, local or foreign Tax
Law by reason of a change in method of accounting or otherwise.

 

(vii) The Target Company has not received any Tax Ruling or entered into a Tax
Closing Agreement with any Governmental Entity that would have a continuing
effect after the Closing Date. For purposes of the preceding sentence, the term
“Tax Ruling” shall mean written rulings of a Governmental Entity relating to
Taxes, and the term “Tax Closing Agreement” shall mean a written and legally
binding agreement with a Governmental Entity relating to Taxes.

 

(viii) The Target Company will not be required to be include any item of income
in, or exclude any item of deduction from, taxable income for any taxable period
(or portion thereof) ending after the Closing Date as a result of any (i)
“closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign Tax Law) executed
on nor prior to the Closing Date, (ii) installment sale or open transaction
disposition made on or prior to the Closing Date, or (iii) prepaid amount
received on or prior to the Closing Date.

 

(ix) There are no outstanding powers of attorney executed on behalf of the
Target Company in respect of Taxes.

 

4I. Company Major Contracts.

 

(i) Schedule 4I of the Target Company Disclosure Schedule sets forth a complete
and accurate list of all Contracts to which there is any obligation or liability
remaining and to which the Target Company is a party or by which the Target
Company is bound (collectively, the “Target Company Major Contracts”).

 

(ii) the Target Company has delivered to, or made available for inspection by,
Buyer a true and correct copy of the Target Company Major Contract, together
with all amendments, waivers or other changes thereto. All of the Target Company
Major Contracts are valid, binding and enforceable in accordance with their
respective terms, and shall be in full force and effect without penalty in
accordance with their terms upon consummation of the transactions contemplated
hereby. Except as disclosed in Schedule 4I(ii) of the Target Company Disclosure
Schedule, (a) the Target Company has performed all material obligations required
to be performed by them to date under any contract, lease, agreement or
instrument to which the Target Company is subject and is not (with or without
the lapse of time or the giving of notice, or both) in breach or default
thereunder, (b) no event has occurred which with the passage of time or the
giving of notice or both would result in a material default, breach or event of
noncompliance by the Target Company under any contract, lease, agreement or
instrument to which such Target Company is subject, (c) the Target Company does
not have any present expectation or intention of not fully performing all such
obligations, (d) to the knowledge of the Target Company, no contract, lease,
agreement or instrument to which the Target Company is bound is currently
subject to or is expected to be subject to cancellation or any other material
modification by the other party thereto or is subject to any penalty, right of
set-off or other charge by the other party thereto for late performance or
delivery, (e) there is no breach or, to the knowledge of the Target Company,
anticipated breach by the other parties to any contract, lease, agreement,
instrument or commitment to which they are parties, and (f) there are no ongoing
renegotiations of, or attempts or requests to renegotiate or outstanding rights
to renegotiate, any terms of any of the Target Company Major Contracts.

 



13

 

 

4J. Intellectual Property.

 

(i) Schedule 4J(i) of the Target Company Disclosure Schedule contains a complete
and accurate list of all of the following that are owned or used by the Target
Company: (i) patented or registered Intellectual Property Rights, (ii) pending
patent applications or other applications for registrations of other
Intellectual Property Rights, (iii) all material computer software (other than
commercial word processing, accounting, financial analysis and similar software
for personal computers generally available in the retail market), (iv) material
trade or corporate names, claimed trade dress rights (if any), logos, Internet
domain names, material unregistered trademarks and material unregistered service
marks, (v) material unregistered copyrights, and (vi) any other material
Intellectual Property Rights.

 

(ii) Except as set forth on Schedule 4J(ii) of the Target Company Disclosure
Schedule, the Target Company owns and possesses, free and clear of all Liens
(other than Permitted Liens), all right, title and interest in or has a valid
and enforceable written license or rights to use, all Intellectual Property
Rights (“Target Company Intellectual Property Rights”) used by it in the
operation of the Business as presently conducted. All of the Company
Intellectual Property Rights are valid and enforceable. Except as set forth on
Schedule 4J(ii) of the Target Company Disclosure Schedule, to the knowledge of
the Target Company, no loss or expiration of any of the Company Intellectual
Property Rights is threatened or pending. The Target Company owns and possesses
all right, title and interest in and to all Intellectual Property Rights created
or developed by or on behalf of, or otherwise under the direction or supervision
of, the Target Company's employees or independent contractors, relating to the
Target Company's business or to the actual or demonstratively anticipated
research or development conducted by or for the Target Company.

 

(iii) Except as set forth in Schedule 4J(iii) of the Target Company Disclosure
Schedule, there are no claims against the Target Company that were either made
since October 1, 2016, or are presently pending contesting the validity, use,
ownership or enforceability of any of Target Company Intellectual Property
Rights, and, to the knowledge of the Target Company, there is no reasonable
basis for any such claim. The Target Company has not infringed or
misappropriated, and the operation of the business as currently conducted does
not infringe or misappropriate, any Intellectual Property Rights of other
Persons. The Target Company has not received any notice regarding any of the
foregoing (including any demand or offer to license any Intellectual Property
Rights from any other Person). To the knowledge of the Target Company, no third
party has infringed or misappropriated any of the Target Company Intellectual
Property Rights. The transactions contemplated by this Agreement shall not
impair the right, title or interest of the Target Company in and to the Target
Company Intellectual Property Rights and all of the Target Company Intellectual
Property Rights shall be owned or available for use by the Target Company
immediately after the Closing on terms and conditions identical to those under
which the Target Company owned or used the Target Company Intellectual Property
Rights immediately prior to the Closing. The Target Company has taken
commercially reasonable efforts to protect the Target Company Intellectual
Property Rights from infringement, misappropriation, and unauthorized
disclosure.

 



14

 

 

(iv) Since October 1, 2016, there have been no, and the Target Company has not
received any written notices of any, actual or alleged breaches of security
(including theft and unauthorized use, access, collection, processing, storage,
disposal, destruction, transfer, disclosure, interruption or modification by any
Person) of (a) the Target Company’s systems, hardware, software, network, or
equipment, including all information stored or contained therein or transmitted
thereby, or (b) any data in the possession or control of the Target Company
about or from an individual that is protected by or subject to any data
protection, privacy or security Laws, including protected health information.

 

(v) No proprietary software developed by or on behalf of the Target Company is
subject to any “copyleft” or other condition (including any obligation or
condition under any “open source” license such as the GNU Public License, Lesser
GNU Public License or Mozilla Public License) that imposes any material
limitation, restriction, disclosure obligation, or restriction on the right of
the Target Company to use or distribute such proprietary software.

 

4K. Legal Proceedings. Except as set forth in Schedule 4K of the Target Company
Disclosure Schedule, there are no (and, during the five years preceding the date
hereof, there have not been any) Actions pending or, to the knowledge of the
Target Company, threatened in writing against the Target Company (or to the
knowledge of the Target Company, pending or threatened in writing by or against
any of the officers, directors, members, managers, stockholders or employees of
the Target Company with respect to their business activities), or pending or
threatened in writing by the Target Company against any Person, at law or in
equity, or before or by any Governmental Entity. The Target Company is not
subject to any judgment, order or decree of any Governmental Entity. There are
no Actions pending or, to the knowledge of the Target Company, threatened in
writing against or affecting any Seller Party or any Target Company that seek to
restrain or prohibit or to obtain damages or other relief in connection with the
transactions contemplated hereby.

 

4L. Brokerage. There are no claims for brokerage commissions, finder’s fees, or
similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of the
Target Company.

 

4M. Employee Benefit Plans. The Target Company currently does not have, and
never has had, any Employee Benefit Plan.

 

4N. Insurance. Schedule 4N of the Target Company Disclosure Schedule contains a
true and complete list of all insurance policies to which the Target Company is
a party or which provide coverage to or for the benefit of or with respect to
the Target Company or any director, member, manager, or employee, or contractor
of the Target Company in his or her capacity as such (the “Insurance Policies”),
indicating in each case the type of coverage, name of the insured, the insurer,
the premium, the expiration date of each policy and the amount of coverage. The
Target Company has made available to Buyer true and complete copies of all such
Insurance Policies. Schedule 4N of the Target Company Disclosure Schedule also
describes any self-insurance or co insurance arrangements by or affecting the
Target Company including any reserves established thereunder. Each Insurance
Policy is in full force and effect and shall remain in full force and effect in
accordance with its terms following the Closing, and the Target Company is not
in default with respect to its obligations under any of such Insurance Policies.
The Target Company is current in all premiums or other payments due under the
Insurance Policies and has otherwise complied in all material respects with all
of their obligations under each Insurance Policy. The Target Company has given
timely notice to the insurer of all material claims that may be insured thereby.
No Insurance Policy provides for any retrospective premium adjustment or other
experience-based liability on the part of the Target Company. The Target Company
has received no written notice from an insurance carrier of the Target Company
that such insurance carrier is insolvent. The Target Company has not received
any reservation of rights letters from its insurance carriers.

 



15

 

 

4O. Compliance with Applicable Laws.

 

(i) Except with respect to the Controlled Substances Act as it relates to the
use, possession, cultivation, and distribution of marijuana, the Target Company
is and has complied in all material respects with all Laws of any Governmental
Entity applicable to the Target Company and to the knowledge of the Target
Company, no material expenditures are or will be required to cause its current
operations or properties to comply with any such Laws. The Target Company has
not received any written communication from a Governmental Entity that alleges
that it is not in compliance with any Law, and to the knowledge of the Target
Company, the Target Company has not been subject to any adverse inspection,
finding, investigation, penalty assessment, audit or other compliance or
enforcement action. The Target Company has not made any bribes, kickback
payments or other similar payments of cash or other consideration, including
payments to customers or clients or employees of customers or clients for
purposes of doing business with such Persons.

 

(ii) The Target Company holds and is in compliance in all material respects with
all permits, licenses, bonds, approvals, certificates, registrations,
accreditations and other authorizations of all Governmental Entities required
for the conduct of its business and the ownership of its properties, and
Schedule 4O(ii) of the Target Company Disclosure Schedule sets forth a list of
all of such material permits, licenses, bonds, approvals, certificates,
registrations, accreditations and other authorizations. The Target Company has
not finally been denied any application for any material permits, licenses,
bonds, approvals, certificates, registrations, accreditations or other
authorizations necessary to its business as now conducted and as presently
contemplated to be conducted. The Target Company is not in default in any
material respect under any of such permits, licenses, bonds, approvals,
certificates, registrations, accreditations and other authorizations.

 

(iii) (a) The Owned Real Properties and the operations conducted thereon by the
Target Company, Seller Party, and the Seller Party’s operations on the Leased
Real Properties are and has been in material compliance with all applicable
Environmental Requirements; (b) The Target Company is in and has been in
compliance in all material respects with all Environmental Requirements in
connection with the ownership, use, maintenance or operation of its business,
facilities, equipment or assets, including possession and maintenance of, and
compliance in all material respects with, all permits, licenses, bonds,
approvals, certificates, registrations, accreditations and other authorizations
of any Governmental Entity required; (c) The Target Company has not received any
written notice or, to the Company’s knowledge, oral notice regarding any actual
or alleged violation of or material liability under Environmental Requirements;
(d) The Target Company has not assumed or provided an indemnity with respect to
any liabilities of any other Person arising under Environmental Requirements,
including with respect to such Target Company’s business, facilities, equipment
or assets; (e) The Target Company has not treated, stored, disposed or arranged
for the disposal of, manufactured, handled, distributed released, exposed any
Person to, or owned or operated any property or facility contaminated by, any
Hazardous Substances, in each case as would give rise to any material liability
under any Environmental Requirements; and (e) The Seller Party and the Target
Company have provided to Buyer all environmental reports, audits, and other
material environmental documents relating to the Target Company and any property
owned, leased or occupied by the Target Company, in each case in their
possession or under their reasonable control.

 



16

 

 

(iv) Neither the Target Company nor, to the knowledge of the Target Company, any
of the officers, members, managers, directors, employees, agents or other
representatives of the Target Company or any other business entity or enterprise
with which the Target Company is or has been affiliated or associated, has,
directly or indirectly, made or authorized any payment, contribution or gift of
money, property or services, whether or not in contravention of applicable Law,
(a) as a kickback or bribe to any Person or (b) to any political organization,
or the holder of or any aspirant to any elective or appointive public office
except for personal political contributions not involving the direct or indirect
use of funds of the Target Company.

 

4P. Employees (i) . Except as set forth in Schedule 4P of the Target Company
Disclosure Schedule, the Target Company does not currently have, and never has
had, any employees.

 

4Q. Affiliate Transactions. Except as set forth in Schedule 4Q of the Target
Company Disclosure Schedule, no officer, member, manager, director, stockholder,
employee, or Affiliate of the Target Company or, to the Target Company’s
knowledge, any individual related by blood, marriage or adoption to any such
individual or any entity in which any such Person or individual owns any
beneficial interest, is a party to any agreement, contract, commitment or
transaction with the Target Company or has any interest in any assets or
property used by the Target Company (including any Intellectual Property
Rights). Schedule 4Q of the Target Company Disclosure Schedule contains a
description of all intercompany services provided to or on behalf of the Target
Company by any Seller Party or their respective Affiliates (other than the
Target Company) and the costs associated therewith. Except as set forth and
described in Schedule 4Q of the Target Company Disclosure Schedule, none of the
assets, tangible or intangible, or properties that are used by the Target
Company are owned by any Seller Party or their respective Affiliates (other than
the Target Company).

 

4R. Bank Accounts; Names and Locations. Schedule 4R of the Target Company
Disclosure Schedule lists all of the Target Company’s bank accounts (designating
each authorized signatory and the level of each signatory’s authorization).
Except as set forth in Schedule 4R of the Target Company Disclosure Schedule,
during the five-year period prior to the execution and delivery of this
Agreement, neither the Target Company nor their respective predecessors has used
any name or names under which it has invoiced account debtors, maintained
records concerning its assets or otherwise conducted business. All of the
depository and investment accounts of the Target Company are located at the
locations set forth in Schedule 4R of the Target Company Disclosure Schedule.

 

4S. The License. Notwithstanding the fact that the License is currently
registered under the individual name of Paris Balaouras, the Target Company is
the sole and exclusive owner of the License. Schedule 4S of the Target Company
Disclosure Schedule provides to Buyer true and correct copies of the License,
together with all material correspondence with any Governmental Entity or other
regulatory authority related thereto. As of the Closing, the Target Company will
be the sole legal and beneficial owner of the License, and all of the rights,
title and interests in and to the License will be held by the Target Company,
free and clear of all Liens. Neither the Seller Party nor any of its respective
Affiliates (other than the Target Company) has any interest in the License,
except in their capacity as members of the Target Company.

 



17

 

 

4T. No Restrictions on the Transaction. No (a) provision of the Target Company’s
Organizational Documents or (b) the Target Company Major Contracts (i) would
impose restrictions which might reasonably be expected to adversely affect or
delay the consummation of the transactions contemplated by this Agreement or
(ii) as a result of the consummation of the transactions contemplated by this
Agreement or the acquisition of securities of the Target Company or the Target
Company by Buyer (A) would restrict or impair the ability of Buyer to vote or
otherwise exercise the rights of a stockholder with respect to securities of the
Target Company that may be acquired or controlled by Buyer or (B) would entitle
any Person to acquire securities of the Target Company.

 

4U. Disclosure. No representation or warranty or other statement of the Target
Company in this Agreement, including this Article 4 and the Target Company
Disclosure Schedule, contains any untrue statement of a material fact or omits a
material fact necessary to make each statement contained herein or therein, in
light of the circumstances in which they were made, not misleading.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES
OF THE SELLER PARTY

 

As an inducement to Buyer to enter into this Agreement, the Seller Party hereby
represents and warrants as of the date of this Agreement as follows:

 

5A. Organization and Power. The Seller Party is an non-individual Person, and is
an entity duly organized or formed, validly existing and in good standing under
the Laws of its jurisdiction of formation, and such Seller Party has all
requisite power and authority necessary to own and operate its properties and to
carry on its businesses as now conducted and to execute and deliver this
Agreement, to perform his obligations hereunder, and to consummate the
Transaction.

 

5B. Authorization; No Violation.

 

(i) The execution, delivery and performance by such Seller Party of this
Agreement and all of the other agreements and instruments contemplated hereby to
which such Seller Party is a party and the consummation of the transactions
contemplated hereby have been duly and validly authorized by such Seller Party,
as applicable, and no other act or proceeding on the part of such Seller Party
(including by its directors, officers, managers, members, shareholders, or
trustees, as applicable) is necessary to authorize the execution, delivery or
performance of this Agreement and all of the other agreements and instruments
contemplated hereby to which such Seller Party is a party and the consummation
of the transactions contemplated hereby. This Agreement has been duly executed
and delivered by such Seller Party and constitutes a valid and binding
obligation of such Seller Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency and other laws affecting the
enforceability of creditors’ rights generally and the discretion of courts in
granting or denying equitable remedies, and each of the other agreements and
instruments contemplated hereby to which such Seller Party is a party, when
executed and delivered by such Seller Party, as applicable, in accordance with
the terms hereof, shall each constitute a valid and binding obligation of such
Seller Party, as applicable, enforceable with its respective terms, subject to
applicable bankruptcy, insolvency and other laws affecting the enforceability of
creditors’ rights generally and the discretion of courts in granting equitable
relief.

 

(ii) Such Seller Party is not subject to or obligated under any applicable Law
of any Governmental Entity, or any agreement, instrument, license or permit, or
subject to any order, writ, injunction or decree, which would be breached or
violated by its execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby.

 



18

 

 

5C. Consents. No permit, consent, approval or authorization of any Governmental
Entity or any other Person is required in connection with the execution,
delivery or performance of this Agreement by such Seller Party or the
consummation by such Seller Party of the transactions contemplated hereby.
Notwithstanding the foregoing, Seller may be required to file a “Current
Information” disclosure under Section 1, Item 1.01 – Entry into a Material
Definitive Agreement on Form 8-K with the United States Securities and Exchange
Commission (“SEC”).

 

5D. Vote Required. Such Seller Party, if an Approving Person, has approved and
adopted this Agreement for and on behalf of Company in his or her capacity as a
director of Company. No vote, other than the vote of the Approving Persons and
the consent of the Seller Party, is required to adopt this Agreement and approve
the transactions contemplated hereby.

 

5E. No Restriction on Earning a Living. Such Seller Party hereby acknowledges
that the provisions of Article 7 (to the extent bound thereby) do not preclude
such Seller Party from earning a livelihood, nor do they unreasonably impose
limitations on such Seller Party’s ability to earn a living. In addition, such
Seller Party hereby acknowledges that the potential harm to Buyer, Target
Company and their respective Subsidiaries and Affiliates of non-enforcement of
this Agreement outweighs any harm to such Seller Party of enforcement (by
injunction or otherwise) of this Agreement.

 

5F. Brokerage. Except as set forth in Schedule 5F of the Seller Party Disclosure
Schedule, no agent, broker, investment banker, financial advisor or other firm
or Person is or will be entitled to any broker’s or finder’s fee or any other
similar commission or fee in connection with any of the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
such Seller Party or any of his respective Affiliates, other than any agent,
broker, investment banker, financial advisor or other firm or Person the fees
and expenses of which shall be paid by such Seller Party.

 

5G. Disclosure. No representation or warranty or other statement of a Seller
Party in this Agreement, including this Article 5 and the Target Company
Disclosure Schedule, contains any untrue statement of a material fact or omits a
material fact necessary to make each statement contained herein or therein, in
light of the circumstances in which they were made, not misleading.

 

ARTICLE 6
REPRESENTATIONS AND WARRANTIES
OF BUYER

 

As an inducement to the Seller Party and the Target Company to enter into this
Agreement, Buyer hereby represents and warrants as of the date of this Agreement
and as of the Closing Date as follows:

 

6A. Organization and Company Power. Buyer is a limited liability company validly
existing and in good standing under the Laws of the State of Ohio. Buyer has all
requisite power and authority to execute and deliver this Agreement and to
perform its respective obligations hereunder.

 

6B. Authorization; No Violation.

 

(i) The execution, delivery and performance by Buyer of this Agreement and all
of the other agreements and instruments contemplated hereby to which Buyer is a
party and the consummation of the transactions contemplated hereby have been
duly and validly authorized by Buyer, and no other act or proceeding on the part
of Buyer, its boards of directors or managers, or members or equity holders is
necessary to authorize the execution, delivery or performance of this Agreement
and all of the other agreements and instruments contemplated hereby to which
Buyer is a party and the consummation of the transactions contemplated hereby.
This Agreement has been duly executed and delivered by Buyer and (subject to due
authorization, execution and delivery by the other parties hereto) constitutes a
valid and binding obligation of Buyer, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency and other laws affecting the
enforceability of creditors’ rights generally and the discretion of courts in
granting or denying equitable remedies, and each of the other Transaction
Documents to which Buyer is a party, when executed and delivered by Buyer, as
applicable, in accordance with the terms hereof, shall each (subject to due
authorization, execution and delivery by the other parties hereto) constitute a
valid and binding obligation of Buyer, as applicable, enforceable with its
respective terms, subject to applicable bankruptcy, insolvency and other laws
affecting the enforceability of creditors’ rights generally and the discretion
of courts in granting equitable relief.

 



19

 

 

(ii) Buyer is not subject to or obligated under its Organizational Documents, or
any applicable Law of any Governmental Entity, or any agreement, instrument,
license or permit, or subject to any order, writ, injunction or decree, which
would be breached or violated by its execution, delivery or performance of this
Agreement or the consummation of the transactions contemplated hereby.

 

6C. Consents. No permit, consent, approval or authorization of, or declaration
to or filing with, any Governmental Entity or any other Person is required in
connection with the execution, delivery or performance of this Agreement by
Buyer or the consummation by Buyer of the transactions contemplated hereby.

 

6D. Vote Required. Buyer has approved and adopted this Agreement. No other vote
of the holders of any class or series of equity securities of Buyer is required
to adopt this Agreement and approve the transactions contemplated hereby.

 

6E. Brokerage. No agent, broker, investment banker, financial advisor or other
firm or Person is or will be entitled to any broker’s or finder’s fee or any
other similar commission or fee in connection with any of the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Buyer or any of its Affiliates, other than any agent, broker, investment banker,
financial advisor or other firm or Person the fees and expenses of which shall
be paid by Buyer.

 

6F. Sufficiency of Funds. On the Closing Date, Buyer will have sufficient funds
to make the payments required pursuant to Article 1 and to perform its
obligations with respect to the transactions contemplated by this Agreement.

 

ARTICLE 7
RESTRICTIVE COVENANTS

 

7A. Non-Competition Covenants. As an inducement to each party to enter into this
Agreement and to consummate the transactions contemplated thereby, each party
hereby covenants and agrees that it shall not, and shall cause its affiliates
not to, without the prior written consent of the other parties (which consent
may be withheld in the other parties’s sole and absolute discretion), directly
or indirectly infringe, misappropriate, or otherwise use any of the other
parties’s Intellectual Property Rights, whether or not provided by written
license to another party, and whether or not protected as a trade secret under
any applicable Law.

 

7B. Non-Solicitation/Non-Hire of Employees. As an inducement to each party to
enter into this Agreement and to consummate the transactions contemplated
thereby, each party hereby covenants and agrees, for a period commencing on the
Closing Date and ending on the five (5) year anniversary thereof (the
“Restrictive Period”), not to, and to cause its affiliates not to, directly or
indirectly, on its own behalf or on behalf of any third party, solicit for hire
or hire any Person who is an employee, member, or affiliate of the other parties
or their respective Subsidiaries or any person who was an employee of the other
parties or their respective Subsidiaries at any time during the Restrictive
Period or during the preceding six months, without the prior written consent of
the other parties (which consent may be withheld in the other parties’ sole and
absolute discretion). Notwithstanding the foregoing, the placement of general
advertisements that may be targeted to a particular geographic or technical
area, but are not targeted towards employees of other parties or its
Subsidiaries, shall not be deemed to be a solicitation for purposes of this
Section 7B.

 



20

 

 

7C. Non-Solicitation of Business Relationships. As an inducement to each party
to enter into this Agreement and to consummate the transactions contemplated
thereby, each party hereby covenants and agrees, for the duration of the
Restrictive Period, not to, and to cause its affiliates not to, directly or
indirectly, call on, solicit or service any user, customer, supplier, licensee,
licensor or other Person that has a business relationship with the other parties
or any of their respective Subsidiaries in order to induce or attempt to induce
such Person to cease doing business with the other parties or their respective
Subsidiaries, or in any way interfere with the relationship between any such
user, customer, supplier, licensee, licensor or other Person that has a business
relationship with the other parties or their respective Subsidiaries (including
making any negative or disparaging statements or communications about the other
parties or any of their respective Subsidiaries or any of their respective
businesses, services, products, technology, compliance with legal requirements,
directors, officers, employees, contractors or consultants or otherwise).

 

7D. Representations and Warranties of Each Party. Each party acknowledges and
agrees that: (i) the covenants and agreements contained in Article 7 (the
“Non-Competition and Related Covenants”) are necessary, fundamental and required
for the protection of the goodwill of Company acquired by Buyer pursuant to the
Transaction; (ii) the Non-Competition and Related Covenants relate to matters
that are of a special, unique and extraordinary value; (iii) a breach by a party
of any of the Non-Competition and Related Covenants applicable to such party
will result in irreparable harm and damages that cannot be adequately
compensated by a monetary award and, accordingly, each party will be entitled to
injunctive or other equitable relief to prevent or redress any such breach
(without posting a bond or other security); (iv) each party was a direct or
indirect beneficial owner of the Shares of Company and, pursuant to this
Agreement and by virtue of the Transaction, such party, directly or indirectly,
received a substantial cash payment or other consideration from the other party
or parties; (v) in connection with the Transaction, each party is entering into
this Agreement and the Non-Competition and Related Covenants; (vi) each party
entered into this Agreement in contemplation of each other parties’ agreement
with the terms set forth herein in connection with the consummation of the
transactions contemplated herein, pursuant to which Buyer will acquire
substantial goodwill associated with the Target Company, and that this Agreement
is intended to comply with the laws of the State of Nevada and all other
jurisdictions that might be deemed to be applicable hereto and which restrict or
otherwise limit the enforceability of a contract that restrains a Person from
engaging in a lawful profession, trade or business.

 

7E. Specific Performance. Each party acknowledges that a breach of the covenants
contained in this Agreement will cause each other party and its Subsidiaries
irreparable damage, the exact amount of which will be difficult to ascertain,
and that the remedies at law for any such breach will be inadequate.
Accordingly, each party agrees that the other parties shall, in addition to all
other available remedies (including, without limitation, seeking such monetary
damages as it can show it has sustained by reason of such breach), be entitled
to specific performance and injunctive relief without being required to post
bond or other security and without having to prove the inadequacy of the
available remedies at law. In the event of any Losses that occur pursuant to any
breach or violation of covenants contained in this Article 7, the
indemnification provisions of Article 9 shall control, including, but not
limited to the limitations contained in Section 9B(ii). In the event of any
breach or violation by a party of any of the covenants contained in this
Agreement, the time period of such covenant with respect to that party shall be
tolled and extended until such breach or violation is resolved.

 



21

 

 

7F. Judicial Limitation. It is expressly understood and agreed that although
each party considers the restrictions contained herein to be reasonable, if at
any time a court or other tribunal of competent jurisdiction finally determines
or adjudicates that any portion of the Non-Competition and Related Covenants is
unenforceable by reason of it extending for too great of a period of time or
over too great of a geographical area or by reason of it being too extensive in
any other respect, such Non-Competition and Related Covenant and this Agreement
shall not be rendered void but such Non-Competition and Related Covenant shall
be deemed amended to apply as to such maximum period of time, maximum
geographical area, or maximum extent in all other respects, as the case may be,
as such court may judicially determine or adjudicate to be enforceable.
Alternatively, if any court or other tribunal of competent jurisdiction finally
determines or adjudicates that any portion of the Non-Competition and Related
Covenants is unenforceable, and such restriction cannot be amended pursuant to
the preceding sentence so as to make such portion of the Non-Competition and
Related Covenant enforceable, such judicial determination or adjudication shall
not affect the enforceability of any other Non-Competition and Related Covenant.

 

7G. Separateness. Notwithstanding anything herein to the contrary, the
Non-Competition and Related Covenants set forth in this Agreement and the
duration of the Restricted Period set forth herein shall in no way limit the
terms, conditions or duration of any similar restrictive covenants or
restrictive periods set forth in any other documents executed by the Seller
Party on or about the Closing with Buyer, the Target Company, or their
Affiliates and all such restrictive covenants and restrictive periods shall be
separate and independent of one another and made in the context of, and pursuant
to the consideration described and set forth in, each such document containing
such restrictive covenant or restrictive period.

 

ARTICLE 8
TERMINATION

 

8A. Termination. If the SUP is not issued by the City for any reason, Buyer may,
at its sole and absolute discretion, terminate this Agreement at any time within
twelve (12) months of receiving notice of the SUP denial.

 

8B. Effect of Termination. In the event of termination of this Agreement as
provided in Section 8A, this Agreement shall forthwith become void and of no
further force or effect (other than this Section 8B, Section 9J (Confidential
Information) and Article 10 (Miscellaneous), which shall survive the termination
of this Agreement and shall be enforceable by the parties hereto), and there
shall be no liability or obligation on the part of Buyer, the Target Company, or
the Seller Party to any other party hereto, except as set forth in this
Section 8B and except for breaches of this Agreement by such party prior to the
time of such termination. Notwithstanding any other remedy available at law or
equity, should this Agreement be terminated according to 8A above, Seller Party
and Target Company shall reimburse Buyer and Buyer’s members, joint and
severally, for all money, equipment, or other contributions made to the Target
Company or Seller Party as part of the Closing Payment, Post-Closing Payments,
or otherwise. The reimbursement obligations of the Seller Party and Target
Company shall be joint and several. Any reimbursements owing from the Seller
Party or Target Company pursuant to this Article 8B shall be effected by wire
transfer of immediately available funds from Seller Party, to an account
designated by the applicable party entitled to the reimbursement, within ten
(10) business days.

 



22

 

 

ARTICLE 9
ADDITIONAL AGREEMENTS

 

9A. Survival of Representations and Warranties. The representations and
warranties in this Agreement and the Schedules and Exhibits attached hereto
shall survive the Closing as follows:

 

(i) the representations and warranties in Section 4M (Employee Benefit Plans)
shall terminate ninety (90) days after the date upon which the applicable
statute of limitations with respect to the liabilities in question expire (after
giving effect to any extensions, mitigation or waivers thereof);

 

(ii) the following representations and warranties survive indefinitely following
the Closing Date: (a) Section 4A (Organization and Company Power), Section 4B
(Target Company Membership Interests), Section 4C (Subsidiaries), Section 4D(i)
(Authorization), Section 4E (Financial Statements; Undisclosed Liabilities;
Accounts Receivable), Section 4L (Brokerage), Section 4O(iii) (Environmental),
Section 4U (The License), Section 5A (Organization and Power), and Section 5B(i)
(Authorization) (the “Seller Fundamental Representations and Warranties”); and
(b) Section 6A (Organization and Company Power), Section 6B(i) (Authorization),
and Section 6E (Brokerage) (collectively the “Buyer Fundamental Representations
and Warranties” and collectively with the Seller Fundamental Representations and
Warranties, the “Fundamental Representations and Warranties”); and

 

(iii) all other representations and warranties in this Agreement shall terminate
on the thirty-six month anniversary of the Closing Date.

 

(iv) It is the express intent of the parties that, if the applicable survival
period for an item is contemplated by this Section 9A is shorter than the
statute of limitations that would otherwise have been applicable to such item,
then, by contract, the applicable statute of limitations with respect to such
items shall be reduced to the shortened survival period contemplated hereby. The
parties further acknowledge that the time periods set forth in this Section 9A
for the assertion of claims under this Agreement are the result of arms’-length
negotiation among the parties and that they intend for the time periods to be
enforced as agreed by the parties; provided that any representation or warranty
in respect of which indemnity may be sought under this Section 9A, and the
indemnity with respect thereto, shall survive the time at which it would
otherwise terminate pursuant to this Section 9A if notice of the inaccuracy or
breach or potential inaccuracy or breach thereof giving rise to such right or
potential right of indemnity shall have been given to the party against whom
such indemnity may be sought prior to such time (regardless of when the Losses
in respect thereof may actually be incurred). The representations and warranties
in this Agreement shall survive for the periods set forth in this Section 9A and
shall in no event be affected or deemed waived by any investigation, inquiry or
examination made for or on behalf of any party, or the knowledge of any party’s
officers, directors, members, stockholders, employees or agents or the
acceptance by any party of any certificate or opinion hereunder or by reason of
the fact that any party knew or should have known that any such representation
or warranty is, was or might be inaccurate.

 



23

 

 

9B. Indemnification by the Seller Party.

 

(i) Subject to Sections 9B(ii)-(v), the Seller Party shall indemnify the Buyer
Parties and save and hold each of them harmless against and pay on behalf of or
reimburse the Buyer Parties for any Losses as and when incurred which any such
Buyer Party sustains or becomes subject to as a result of or by virtue of:

 

(a) any breach by any Seller Party or Target Company of any representation or
warranty made by any Seller Party or the Target Company in this Agreement or any
ancillary agreement or certificate delivered pursuant to this Agreement;

 

(b) any breach of any covenant by any Seller Party or the Target Company in this
Agreement or any certificate of the Seller Party or the Target Company delivered
pursuant to this Agreement or the Assignment and Assumption Agreement;

 

(c) any FLSA Matter, any Corporate Matter, or any Litigation Matter;

 

(d) any claims against the Seller Party or the Target Company by any Person or
Governmental Entity of asbestos poisoning, or any other asbestos-related health
issue, or any other related judicial order, governmental fine, or criminal or
civil action; and

 

(e) any of the matters set forth on Schedule 9B attached hereto.

 

(ii) The Seller Party shall not have any liability under clause (a) of Section
9B(i) (other than with respect to Seller Fundamental Representations and
Warranties and Section 9B(i)(d), for which no such following limitation shall
apply) unless (X) the Loss from (I) any one single claim or (II) any one set of
aggregated claims arising from the same operative set of core facts relating to
a common substantive issue that resulted in the Loss is, in each case of clause
(I) and (II), in excess of $10,000, and (Y) the aggregate of all Losses relating
thereto for which the Seller Indemnified Parties would, but for this Section
9B(ii), be liable exceeds on a cumulative basis an amount equal to $75,000 (the
“Basket”), in which case the Seller Party will be liable for the first dollar of
such Losses up to an amount equal to any cap applicable to such Loss in
accordance with Sections 9(B)(iii) and 9(B)(iv).

 

(iii) The Seller Party’s aggregate liability under clause (a) of Section 9B(i)
(other than with respect to Seller Fundamental Representations and Warranties
and Section 9B(i)(d), for which no such following limitation shall apply) shall
in no event exceed $5,000,000 (the “Indemnification Cap”), and with respect to
all other Losses that are indemnifiable pursuant to this Article 9 (other than
with respect to Fraud and Section 9B(i)(d), for which no such following
limitation shall apply), the aggregate liability of the Seller Party shall not
exceed an amount equal to $10,000,000 (the “Total Cap”); provided, however, that
nothing in this Agreement (including this Section 9B) shall limit or restrict
any Buyer Party’s right to maintain or recover any amounts hereunder in
connection with any action or claim based upon Fraud or Section 9B(i)(d).

 

(iv) For purposes of determining under Article 4 or Article 5 the inaccuracy or
breach of any representation or warranty herein or in any instrument or document
delivered hereunder and the amount of any Losses that are indemnifiable
hereunder, each such representation and warranty shall be read without regard
and without giving effect to any materiality or Material Adverse Effect or
similar qualification contained therein (as if such standard or qualification
were deleted from such representation or warranty), excluding the first sentence
of Section 4F.

 

9C. Indemnification by Buyer. Buyer agrees to and shall indemnify the Seller
Party and hold them harmless against and pay on behalf of or reimburse the
Seller Party for any Losses as and when incurred which any such Seller Party may
suffer, sustain or become subject to as a result or by virtue of: (a) any breach
by Buyer of any representation or warranty made by Buyer in this Agreement or
any of the certificates furnished by Buyer pursuant to this Agreement or (b) any
breach of any covenant by Buyer in this Agreement or any of the certificates
furnished by Buyer pursuant to this Agreement; provided, however, Buyer’s
aggregate liability under clause (a) of this Section 9C (other than with respect
to Buyer Fundamental Representations and Warranties, for which no such following
limitation shall apply) shall in no event exceed the Indemnification Cap, and
with respect to all other Losses that are indemnifiable pursuant to this Article
9 (other than with respect to Fraud, for which no such following limitation
shall apply), the aggregate liability of Buyer shall not exceed an amount equal
to the Total Cap.

 



24

 

 

9D. Indemnification Payments.

 

(i) Subject to the applicable limits in Section 9B, any amounts owing from the
Seller Party pursuant to this Article 9 shall be effected by wire transfer of
immediately available funds from Seller Party, to an account designated by the
applicable party entitled to indemnification, within ten (10) Business Days
(each final day of such ten (10) Business Day period, an “Seller Indemnification
Payment Date”) after the determination of amounts owing hereunder in accordance
with the terms of this Agreement (“Seller Indemnifiable Amounts”).

 

(ii) Any amounts owing from Buyer pursuant to this Article 9 shall be effected
by wire transfer of immediately available funds from Buyer to an account
designated by the applicable party entitled to indemnification, within ten (10)
days after the determination thereof.

 

(iii) All indemnification payments under this Article 9 shall be deemed
adjustments to the Purchase Price to which the Seller Party is entitled
hereunder.

 

(iv) The amount of any indemnity payable hereunder on account of a Loss shall be
calculated net of any amount actually recovered by the Indemnified Party from
third parties, including amounts recovered by the Indemnified Party under
Company’s insurance policies, with respect to such Loss, in each such case net
of any third party costs related thereto, including costs of collection, and
deductibles, it being understood that an Indemnified Party shall have the
obligation to exercise commercially reasonable efforts to collect any such
third-party recoveries (including insurance claims). If an Indemnified Party
receives proceeds from third parties, including insurance proceeds, in
connection with Losses for which it has received indemnification hereunder, such
Indemnified Party shall promptly refund to the Indemnifying Party the amount of
such net proceeds when received, up to the amount of indemnification received
hereunder with respect to such Losses.

 

(v) To the extent that an Indemnified Party actually recovers indemnified Losses
under a provision of this Agreement for any specific matter for which
indemnification may be asserted under this Article 9, then that Indemnified
Party will not be entitled to any duplicative recovery for the same such Losses
or other compensation under another provision of this Agreement for which
indemnification may be asserted; however, nothing herein shall prevent an
Indemnified Party from seeking recovery for different Losses under the same or
different provisions of this Agreement with respect to Losses arising from the
same specific matter that an indemnification claim pursuant to this Article 9
may be made.

 

(vi) Notwithstanding anything in this Agreement to the contrary, an Indemnified
Party will act in good faith and in a commercially reasonable manner to mitigate
any Losses it may suffer (including by pursing available insurance), but all
reasonable third party mitigation costs actually incurred (excluding time of the
Indemnified Party’s employees) will be added to the Loss.

 



25

 

 

9E. Indemnification Procedures.

 

(i) During any applicable survival period as set forth herein, any Person may
make a claim for indemnification under this Section 9E (an “Indemnified Party”)
(other than a claim for Taxes which is governed by Section 9F) by notifying the
indemnifying party (an “Indemnifying Party”) of the claim in writing promptly
after receiving written notice of any action, lawsuit, proceeding, investigation
or other claim against it (if by a third party), describing the claim, the
amount thereof (if known and quantifiable and, if not known and quantifiable, a
good faith estimate thereof) and the basis thereof; provided that the failure to
so notify an Indemnifying Party shall not relieve the Indemnifying Party of its
obligations hereunder except to the extent that (and only to the extent that)
the Indemnifying Party has been materially prejudiced thereby. To the extent
applicable, the Indemnifying Party shall be entitled to participate in the
defense of such action, lawsuit, proceeding, investigation or other claim giving
rise to an Indemnified Party’s claim for indemnification at such Indemnifying
Party’s expense, and at its option (subject to the limitations set forth below)
shall be entitled to assume the defense thereof by appointing a reputable
counsel reasonably acceptable to the Indemnified Party to be the lead counsel in
connection with such defense; provided that, prior to the Indemnifying Party
assuming control of such defense it shall first (x) verify to the Indemnified
Party in writing that such Indemnifying Party shall be fully responsible (with
no reservation of any rights) for all liabilities and obligations relating to
such claim for indemnification and that (without regard to any dollar
limitations otherwise set forth herein) it shall provide full indemnification
(whether or not otherwise required hereunder) to the Indemnified Party with
respect to such action, lawsuit, proceeding, investigation or other claim giving
rise to such claim for indemnification hereunder and (y) enter into an agreement
with the Indemnified Party in form and substance satisfactory to the Indemnified
Party that unconditionally guarantees the payment and performance of any
liability or obligation which may arise with respect to such action, lawsuit,
proceeding, investigation or facts giving rise to such claim for indemnification
hereunder; and provided, further, that:

 

(a) the Indemnified Party shall be entitled to participate in the defense of
such claim and to employ counsel of its choice for such purpose; provided that
the fees and expenses of such separate counsel shall be borne by the Indemnified
Party (other than any fees and expenses of such separate counsel that are
incurred prior to the date the Indemnifying Party effectively assumes control of
such defense which, notwithstanding the foregoing, shall be borne by the
Indemnifying Party to the extent such underlying claim is indemnifiable under
this Article 9, and except that the Indemnifying Party shall pay all of the fees
and expenses of such separate counsel to the extent such underlying claim is
indemnifiable under this Article 9 if the Indemnified Party has been advised by
counsel that a reasonable likelihood exists of a conflict of interest between
the Indemnifying Party and the Indemnified Party);

 

(b) the Indemnifying Party shall not be entitled to assume control of such
defense (unless otherwise agreed to in writing by the Indemnified Party) and
shall pay the fees and expenses of counsel retained by the Indemnified Party to
the extent such underlying claim is indemnifiable under this Article 9 if (1)
the claim for indemnification relates to or arises in connection with any
criminal or quasi criminal proceeding, action, indictment, allegation or
investigation; (2) the Indemnified Party reasonably believes an adverse
determination with respect to the action, lawsuit, investigation, proceeding or
other claim giving rise to such claim for indemnification would be detrimental
to or injure the Indemnified Party’s reputation or future business prospects;
(3) the claim seeks an injunction or equitable or other non-monetary relief
against the Indemnified Party; (4) the Indemnified Party has been advised by
counsel that a reasonable likelihood exists of a conflict of interest between
the Indemnifying Party and the Indemnified Party; (5) upon petition by the
Indemnified Party, the appropriate court rules that the Indemnifying Party
failed or is failing to vigorously prosecute or defend such claim; or (6) the
Indemnified Party reasonably believes that the Loss relating to the claim would
exceed the maximum amount that such Indemnified Party would then be entitled to
recover under the applicable provisions of Article 9; and

 



26

 

 

(c) if the Indemnifying Party shall control the defense of any such claim, the
Indemnifying Party shall obtain the prior written consent of the Indemnified
Party before entering into any settlement of a claim or ceasing to defend such
claim if, pursuant to or as a result of such settlement or cessation, injunctive
or other equitable or non-monetary relief will be imposed against the
Indemnified Party or if such settlement does not expressly and unconditionally
release the Indemnified Party from all liabilities and obligations with respect
to such claim, without prejudice.

 

(ii) Notwithstanding anything herein to the contrary, any claim by an
Indemnified Party for indemnification not involving a third party claim (other
than a claim for Taxes which is governed by Section 9F) may be asserted by
giving the Indemnifying Party written notice thereof (“Indemnification Notice”)
setting forth the amount of such claim for indemnification (to the extent the
amount of such claim is known and quantifiable as of such date and, if not, a
good faith estimate thereof) and setting forth the nature and the basis for such
claim (an “Indemnification Claim”). If the Indemnifying Party does not notify
the Indemnified Party within thirty (30) days following its receipt of an
Indemnification Notice that the Indemnifying Party disputes its liability to the
Indemnified Party (a “Notice of Indemnification Dispute”), the applicable
Indemnification Claim specified by the Indemnified Party in such Indemnification
Notice shall be conclusively deemed an obligation of the Indemnifying Party
hereunder, and the Indemnifying Party shall pay the Indemnified Party an amount
equal to the amount of such Indemnification Claim on demand and in accordance
with Section 9D. If a timely Notice of Indemnification Dispute is received by
the Indemnified Party, then the Indemnification Claim (as may be modified by
mutual agreement of Buyer and the Seller Party, or as resolved pursuant to
Section 9E(ii)(b) below) shall become final and binding upon the parties on the
earlier of (a) the date any and all matters specified in the Notice of
Indemnification Dispute are finally resolved in writing by the Seller Party and
Buyer and (b) the date any and all matters specified in the Notice of
Indemnification Dispute not resolved by the Seller Party and Buyer are finally
resolved pursuant to the dispute resolution provisions of Section 10L of this
Agreement.

 

9F. Target Company Tax Matters. The following provisions shall govern the
allocation of responsibility as between Buyer and Seller Party for certain
matters in respect of Taxes:

 

(i) Notwithstanding any limitations in Section 9B, the Seller Party shall
indemnify the Buyer Parties and hold each of them harmless from and against (a)
any and all Taxes (or the non-payment thereof) of the Target Company for all
Taxable periods or portions thereof ending on or before the Closing Date
(“Pre-Closing Tax Period”), (b) any and all Taxes of any Person imposed on the
Target Company as a transferee or successor, by contract, or otherwise, (c) any
and all transfer taxes as described in Section 9F(vii), and (d) any and all
Taxes of any Seller Party resulting from the transactions contemplated in this
Agreement. The Seller Party shall reimburse the Buyer Parties for any Taxes
which are the responsibility of the Seller Party pursuant to this Section 9F(i)
within ten (10) business days prior to payment of such Taxes by Buyer or the
Target Company.

 



27

 

 

(ii) In the case of any Taxable period that includes (but does not end on) the
Closing Date (a “Straddle Period”), the Taxes for the portion of such period
ending on the Closing Date shall (a) in the case of any Taxes based on or
measured by income or receipts, be deemed equal to the amount of such Taxes
which would be payable if a taxable period ended on the Closing Date, as
determined based on an interim closing of the books as of the close of business
on the Closing Date; and (b) in the case of any other Taxes, shall be deemed to
be an amount equal to the amount of such Taxes payable for the entire Straddle
Period multiplied by a fraction, the numerator of which is the number of days in
the portion of such Straddle Period ending on the Closing Date, and the
denominator of which is the number of days in the entire such Straddle Period.

 

(iii) All Tax sharing agreements or similar agreements (other than agreements
the principal subject matter of which is not Taxes) with respect to the Target
Company shall be terminated as of the Closing Date and, after the Closing Date,
the Target Company shall not be bound thereby or have any liability thereunder.

 

(iv) The Seller Party shall prepare or cause to be prepared all Tax Returns of
the Target Company for taxable periods ending on or before the Closing Date and
for the payment of any Taxes due with respect to such Tax Returns. With respect
to any Tax Return that is due to be filed following the date of execution of
this Agreement, the Seller Party shall provide Buyer with a copy of such Tax
Return for review and comment at least thirty (30) business days prior to the
date on which such Tax Return is to be filed. The Seller Party have the right to
extend the filing date of the Tax Return once. If Buyer disputes the manner in
which such income Tax Return is prepared, Buyer shall provide written notice of
such objection or dispute to the Seller Party within ten (10) business days
following receipt of such Tax Return. The Seller Party shall adjust such Tax
Returns in accordance with Buyer’s objection and file all Tax Returns in a
manner consistent with any such comment provided by Buyer.

 

(v) The Target Company will prepare and file or cause to be prepared and filed
all Straddle Period Tax Returns of the Target Company that are due after the
Closing Date (each a “Target Company Prepared Tax Return”). Such Target Company
Prepared Tax Returns shall be prepared on a basis consistent with past
practices, procedures and accounting methods of the Target Company unless
otherwise required by applicable Law. The Target Company shall provide the
Target Company Prepared Tax Return to Buyer for review and comment at least
thirty (30) business days prior to the date on which such Prepared Tax Return is
to be filed. If Buyer disputes the manner in which any Target Company Prepared
Tax Return is prepared or any Taxes relating thereto are or should be determined
or calculated, Buyer shall provide written notice of such objection or dispute
to Seller Party within ten (10) business days following receipt of such Target
Company Prepared Tax Return. If any such notice is provided, Seller Party shall
consider any such objection in good faith. Seller Party shall not (i) amend any
Tax Return of the Target Company filed with respect to any period ending on or
before the Closing Date or any Straddle Period, or (ii) make any Tax election
that has retroactive effect to any such period, in each case without the prior
written consent of the Buyer.

 

(vi) The Seller Party shall notify Buyer as soon as practicable after such
Seller Party receives notice of any Tax Matter relating to any Pre-Closing Tax
Period (a “Pre-Closing Tax Matter”). Buyer shall have the right, but not the
obligation, to represent the interests of the Target Company before the relevant
Governmental Entity with respect to any Tax Matter, whether or not such Tax
Matter is a Pre-Closing Tax Matter, and shall have the right to control the
defense, compromise or other resolution of any such Tax Matter. Buyer shall
control any such Pre-Closing Tax Matter, at the sole expense of the Seller
Party.

 



28

 

 

(vii) Seller Party shall be responsible for and shall pay when due all sales,
use, transfer, stamp or similar taxes imposed with respect to the sale of the
Membership Interests pursuant to this Agreement. The Seller Party shall, at its
own expense, timely file any Tax Return or other document with respect to such
Taxes or fees, and Buyer shall cooperate with respect thereto as necessary.

 

(viii) Buyer and Seller Party shall cooperate to cause Target Company to make a
timely Code Section 754 election to adjust the tax basis of Target Company’s
assets with respect to Buyer’s purchase of the Purchased Interests.

 

9G. Press Release and Announcements. Unless required by Law (in which case the
Seller Party, the Target Company, and Buyer agrees to use reasonable efforts to
consult with the each other prior to any such disclosure as to the form and
content of such disclosure), after the date hereof and through and including the
Final Contribution Payment, no press releases, announcements to the employees,
customers or suppliers of the Target Company or other releases of information
related to this Agreement or the transactions contemplated hereby will be issued
or released without the consent of the Seller Party, the Target Company, and
Buyer, such consent not to be unreasonably withheld by any party hereto.
Notwithstanding the foregoing, any current information disclosures and/or
related public information filings required by the SEC pursuant to United States
Securities Act of 1933 (the “Act”) are hereby expressly permitted without prior
consent of the parties hereto. Prior to any such filing, the filing party shall
inform the non-filing parties in writing of the contents of any filing and
provide a copy thereof in advance of the filing and allow for the meaningful
input of the non-filing parties.

 

9H. Mutual Assistance. Without limiting any other provision set forth herein,
Buyer, the Buyer Licensees, the Seller Party, and the Target Company agree that
they will mutually cooperate in the expeditious filing of all notice, reports
and other filings with any Governmental Entity required to be submitted jointly
by such Persons in connection with the execution and delivery of this Agreement
and/or the other agreements contemplated hereby and the consummation of the
transactions contemplated hereby or thereby.

 

9I. General Release. The Seller Party does hereby, and each such Seller Party
agrees to cause his or its Affiliates, successors and assigns and any other
person or entity claiming by, through or under any of the foregoing to (and on
behalf of each of them the undersigned does hereby), effective as of, and
contingent upon, the Closing, unconditionally and irrevocably release, waive and
forever discharge the Target Company and each of its predecessors and successors
and each of its respective past, managers, directors, officers, employees,
agents, assigns, stockholders, partners, insurers, subsidiaries and Affiliates
from any and all claims, demands, judgments, causes of action and liabilities of
any nature whatsoever, whether or not known, suspected or claimed, arising
directly or indirectly from any act, omission, event or transaction occurring on
or prior to the Closing, which, for the avoidance of doubt, includes (without
limitation) any and all claims of breach and causes of action based on alleged
breach and associated liabilities arising out of or relating to any commercial
arrangement or agreement between the Target Company and such Seller Party and/or
such Seller Party’s Affiliates entered into prior to the Closing, but excludes
any of the undersigned’s rights (i) expressly set forth in this Agreement or the
exhibits thereto, (ii) under any contract of insurance covering members,
managers, directors, and officers of the Target Company prior to the Closing,
(iii) under any arm’s length contract or commercial arrangement between the
Target Company and such Seller Party for which no breach by the Target Company
has occurred or is ongoing and as set forth on Schedule 9I of the Target Company
Disclosure Schedule, or (iv) rights to indemnification under the Target
Company’s Organizational Documents. WITHOUT LIMITING THE FOREGOING, THE SELLER
PARTY (ON HIS, HER OR ITS OWN BEHALF AND ON BEHALF OF HIS, HER OR ITS
AFFILIATES, SUCCESSORS AND ASSIGNS) EXPRESSLY WAIVES AND RELINQUISHES ALL RIGHTS
AND BENEFITS AFFORDED BY ANY APPLICABLE STATUTE IN THE CONTEXT OF A GENERAL
RELEASE, WHICH STATUTE GENERALLY PROVIDES FOR THE FOLLOWING: “A GENERAL RELEASE
DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST
IN HIS, HER OR ITS FAVOR AT THE TIME OF EXECUTING THIS RELEASE, WHICH IF KNOWN
BY HIM, HER OR IT MAY HAVE MATERIALLY AFFECTED HIS, HER OR ITS SETTLEMENT WITH
THE DEBTOR.” THE UNDERSIGNED ACKNOWLEDGES THAT HE, SHE OR IT HAS CAREFULLY READ
THE FOREGOING WAIVER AND GENERAL RELEASE AND UNDERSTANDS ITS CONTENTS. The
undersigned represents and warrants that (x) there are no liens, or claims of
Lien, or assignments in law or equity or otherwise of or against any of the
claims or causes of action released herein, (y) the undersigned has not
transferred or otherwise alienated any such claims or causes of action, and (z)
the undersigned is fully authorized and entitled to give the releases specified
herein.

 



29

 

 

9J. Confidentiality. Each of Buyer, the Seller Party, and the Target Company
(prior to Closing), hereby covenants and agrees not to, and to cause his or its
Affiliates not to, at any time (i) retain or use for the benefit, purposes or
account of such party or any other Person; or (ii) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside Buyer, the
Target Company, the Seller Party, and their respective Subsidiaries any
non-public, proprietary or confidential information, including trade secrets,
“know-how”, profitability margins relative to any customers of the Target
Company (the release of which would cause substantial harm to such Target
Company), research and development, software, databases, inventions, processes,
formulae, technology, designs and other intellectual property, information
concerning finances, investments, profits, pricing, costs, products, services,
vendors, customers, clients, partners, investors, personnel, compensation,
recruiting, training, advertising, sales, marketing, promotions, government and
regulatory activities and approvals, in each case, concerning the past, current
or future business, activities and operations of Buyer, the Seller Party, the
Target Company or their respective Subsidiaries, as applicable (“Confidential
Information”) without the prior written authorization of the Person to which
such Confidential Information relates (which authorization may be withheld in
such Person’s sole and absolute discretion); provided, however, “Confidential
Information” shall not be deemed to include any information that is (i)
generally known to the public other than as a result of party’s breach of this
section or any breach of other confidentiality obligations by third parties or
(ii) required by law to be disclosed; provided that a party shall give prior
written notice to Buyer of such requirement, disclose no more information than
is so required, and cooperate with any attempts by Buyer to obtain a protective
order or similar treatment.

 

9K. Remedies Exclusive. From and after the Closing, the rights of the parties to
indemnification relating to this Agreement or the transactions contemplated
hereby shall be strictly limited to those contained in Article 9 and such
indemnification rights shall be the sole and exclusive remedies of the parties
subsequent to the Closing with respect to any matter in any way relating to this
Agreement or arising in connection herewith, except in the case of Fraud. To the
maximum extent permitted by law, the parties hereby waive all other rights and
remedies with respect to any matter in any way relating to this Agreement or
arising in connection herewith, whether under any laws at common law or
otherwise. Except (i) in the case of Fraud and (ii) to the extent set forth in
Section 8B or Article 7, no claim, action or remedy shall be brought or
maintained by any party against any other party, and no recourse shall be
brought or granted against any of them, by virtue of or based upon any alleged
misstatement or omission respecting an inaccuracy in or breach of any of the
representations, warranties or covenants of any of the parties hereto set forth
or contained in this Agreement. Notwithstanding anything the contrary in Article
9, the limitations and thresholds and other provisions set forth in this
Agreement shall not apply with respect to (a) Fraud or (b) any equitable remedy,
including a preliminary or permanent injunction or specific performance.

 



30

 

 

9L. Right of First Refusal. Seller Party hereby grants the Buyer, or its
designee, a right of first refusal, and option to own and develop, any future
indoor cultivation facility in Nevada pursuant to one of the existing Seller
Party cultivation licenses, initially planned at MJ Distributing C-202, LLC’s
Amargosa Valley facility or other suitable site to be mutually agreed upon by
the parties.

 

9M. Seller Party Construction. Seller Party shall, at its own expense: (i)
complete demolition to the bare walls in all applicable areas of the Facility
Location; (ii) complete asbestos remediation at the Facility Location; and (iii)
complete the electrical upgrade to 2,000-amp service at the Facility Location.
Any debts and costs incurred prior to the date of this Agreement with respect to
any construction at the Facility Location will remain solely the responsibility
of Seller Party. Notwithstanding the foregoing, any capitalized costs associated
with this Section 9M shall be considered Capital Contributions pursuant to the
terms of Operating Agreement, and such capitalized costs shall be disclosed in
Schedule 9M of the Target Company Disclosure Statement.

 

ARTICLE 10
MISCELLANEOUS

 

10A. Amendment and Waiver. This Agreement may be amended, and any provision of
this Agreement may be waived; provided that (i) any such amendment or waiver
will be binding upon the Target Company (prior to the Final Contribution
Payment) and the Seller Party only if such amendment or waiver is set forth in a
writing executed by the Target Company (prior to the Final Contribution Payment)
and the Seller Party, and (ii) any such amendment or waiver will be binding upon
Buyer or the Target Company (after the Closing) only if such amendment or waiver
is set forth in a writing executed by Buyer and the Target Company (after the
Final Contribution Payment). No course of dealing between or among any Persons
having any interest in this Agreement shall be deemed effective to modify, amend
or waive any part of this Agreement or any rights or obligations of any Person
under or by reason of this Agreement. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions,
whether or not similar, nor shall any waiver constitute a continuing waiver.

 

10B. Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (i) if personally delivered, on
the date of delivery, (ii) if delivered by express courier service of national
standing (with charges prepaid), on the Business Day following the date of
delivery to such courier service, (iii) if deposited in the United States mail,
first-class postage prepaid, on the fifth Business Day following the date of
such deposit, or (iv) if delivered by PDF attached to an email, (x) on the date
of such transmission, if such transmission is completed at or prior to 5:00
p.m., local time of the recipient party, on the date of such transmission, and
(y) on the next Business Day following the date of transmission, if such
transmission is completed after 5:00 p.m., local time of the recipient party, on
the date of such transmission. Notices, demands and communications to the Target
Company, the Seller Party, or Buyer shall, unless another address is specified
in writing pursuant to the provisions hereof, be sent to the address indicated
below:

 

Notices to the Seller Party:

 

MJ Holdings, Inc.

Attn.: Terrence M. Tierney

1300 S. Jones Blvd., Suite 210

Las Vegas, NV 89146

 



31

 

 

with a copy (not constituting notice) to:

 

Glenn Truitt, Esq.

552 E Charleston Blvd.

Las Vegas, NV 89104

 

Notices to the Target Company:

 

Red Earth LLC

Attn.: Paris Balaouras

1300 S Jones Blvd., Suite 210

Las Vegas, NV 89146

 

with a copy (not constituting notice) to:

 

Glenn Truitt, Esq.

552 E Charleston Blvd.

Las Vegas, NV 89104

 

Notices to Buyer:

 

Element NV, LLC

Attn: Nkechi Iwomi

PO Box 3967

Dublin, Ohio 43016

 

with a copy (not constituting notice) to:

 

Gordon Bibart, LLC

Attn: Ted Bibart

450 W. Wilson Bridge Road, Suite 340

Worthington, Ohio 43085

 

10C. Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, successors and permitted assigns, except that neither this Agreement nor
any of the rights, interests or obligations hereunder may be assigned or
delegated by the Seller Party, or the Target Company, in each case without the
prior written consent of Buyer. Buyer may assign its rights and obligations
hereunder, in whole or in part, to any of its Affiliates or in connection with
any disposition or transfer of all or any portion of the equity of the Target
Company, in each case without the consent of any other Person; provided,
however, any such assigning Person shall remain fully liable under this
Agreement for such Person’s obligations and responsibilities hereunder. In
addition, each of Buyer and the Target Company (after the Closing) and their
respective Subsidiaries may assign any or all of its rights and remedies
pursuant to this Agreement to any of their respective lenders as collateral
security without the consent of any other Person.

 



32

 

 

10D. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable Law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Agreement.

 

10E. Third-Party Beneficiaries and Obligations. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns. Other than as set forth in Section 9B,
Section 9C, Section 9F, and the final sentence of Section 10C, nothing in this
Agreement, express or implied, is intended to or shall confer upon any Person
other than the parties hereto or their respective successors and permitted
assigns, any rights, remedies or liabilities under or by reason of this
Agreement.

 

10F. No Strict Construction. Notwithstanding the fact that this Agreement has
been drafted or prepared by one of the parties, each of Buyer, the Seller Party,
and the Target Company confirm that they and their respective counsel have
reviewed, negotiated and adopted this Agreement as the joint agreement and
understanding of the parties hereto and the language used in this Agreement
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
Person.

 

10G. Interpretation. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” Words denoting any gender shall include all genders. Where
a word is defined herein, references to the singular shall include references to
the plural and vice versa. A reference to any party to this Agreement or any
other agreement or document shall include such party’s successors and permitted
assigns. All references to “$” and dollars shall be deemed to refer to United
States currency unless otherwise specifically provided. All references to a day
or days shall be deemed to refer to a calendar day or calendar days, as
applicable, unless otherwise specifically provided. Any reference to any
agreement or contract referenced herein or in the Target Company Disclosure
Schedule shall be a reference to such agreement or contract, as amended,
modified, supplemented or waived. The captions used in this Agreement and
descriptions of the Target Company Disclosure Schedule are for convenience of
reference only and do not constitute a part of this Agreement and shall not be
deemed to limit, characterize or in any way affect any provision of this
Agreement, and all provisions of this Agreement shall be enforced and construed
as if no caption or description of the Target Company Disclosure Schedule had
been used in this Agreement.

 

10H. The Target Company Disclosure Schedule. Any matter disclosed in one section
of the Target Company Disclosure Schedule shall also be deemed to constitute a
disclosure required by or an exception to each other representation, warranty,
covenant or agreement of the Seller Party or the Target Company in the Agreement
to which such matter relates, but only to the extent such matter is readily
apparent, on its face, to be applicable to such other representation, warranty
covenant or agreement of the Seller Party or the Target Company. The parties
acknowledge and agree that any appendices or exhibits attached to the Target
Company Disclosure Schedule form an integral part of the sections or subsections
of the Target Company Disclosure Schedule into which they are incorporated by
reference for all purposes as if fully set forth in the Target Company
Disclosure Schedule, including for purposes of cross-application to other
sections or subsections of the Target Company Disclosure Schedule in accordance
with the immediately preceding sentence. In no event shall the listing of such
agreements or other matters in the Target Company Disclosure Schedule be deemed
or interpreted to broaden or otherwise amplify the Target Company’s or any
Seller Party’s representations and warranties, covenants or agreements contained
in the Agreement, nor shall the inclusion of any item in the Target Company
Disclosure Schedule be deemed as an admission that such item is a material fact,
event, circumstance or that such item has had or would be reasonably likely to
have a Material Adverse Effect.

 



33

 

 

10I. Complete Agreement. This Agreement and the Transaction Documents, together
with any other agreements referred to herein or therein executed and delivered
on or after the date hereof, contain the complete agreement among the parties
hereto and supersede any prior understandings, agreements or representations by
or between such parties, written or oral, which may have related to the subject
matter hereof in any way.

 

10J. Counterparts. This Agreement may be executed in multiple counterparts
(including by means of fax or electronically transmitted signature pages), all
of which taken together shall constitute one and the same Agreement.

 

10K. Governing Law. The internal Law (and not the Law of conflicts) of the State
of Nevada shall govern all questions concerning the construction, validity and
interpretation of this Agreement and the performance of the obligations imposed
by this Agreement.

 

10L. Dispute Resolution; Consent to Jurisdiction; Waiver of Jury Trial.

 

(i) In the event of any dispute or disagreement between or among any of the
parties hereto following the Closing as to the interpretation of any provision
of this Agreement or the performance of any obligations hereunder, including,
but not limited to, any Indemnification Claim that is the subject of a Notice of
Indemnification Dispute, such applicable parties shall promptly meet in a good
faith effort to resolve the dispute or disagreement. If such applicable parties
do not resolve such dispute or disagreement within thirty (30) calendar days,
each such applicable party shall be free to exercise the remedies available to
it specifically provided by this Agreement.

 

(ii) Any controversy, dispute or claim arising out of or relating in any way to
this Agreement or the transactions arising hereunder (other than as provided in
Section 1F(ii) and the last sentence of this Section 10L(ii)) that cannot be
resolved by negotiation pursuant to Section 10L(i) above shall be settled
exclusively by arbitration in Kansas City, Missouri. Any such arbitration shall
be administered by the Center for Public Resources Institute for Dispute
Resolutions (the “Institute”) in accordance with its then prevailing Rules for
Non Administered Arbitration of Business Disputes (except as otherwise provided
herein) by three independent and impartial arbitrators who shall be selected by
the Seller Party and Buyer in accordance with such rules. Notwithstanding
anything to the contrary provided in Section 10L hereof, the arbitration shall
be governed by the United States Arbitration Act, 9 U.S.C. §§ 1 et seq. The fees
and expenses of the Institute and the arbitrators shall be shared equally by the
Seller Party, on the one hand, and Buyer, on the other hand, and advanced by
them from time to time as required; provided that, at the conclusion of the
arbitration, the arbitrators shall award costs and expenses (including the costs
of the arbitration previously advanced and the reasonable fees and expenses of
attorneys, accountants and other experts) to the prevailing party or parties.
The arbitrators shall permit and facilitate such discovery as may be requested
by any of the parties. The arbitrators shall be instructed to render their award
within 30 days after the conclusion of the arbitration hearing. The arbitrators
shall be expressly empowered to determine the amount of any Losses subject to
indemnification hereunder in accordance with the terms and provisions of this
Agreement. Notwithstanding anything to the contrary provided in this
Section 10L(ii) and without prejudice to the above procedures, any party hereto
at its election may apply to any court of competent jurisdiction for any
non-monetary relief that may be requested by such party. The award rendered by
the arbitrators shall be final and not subject to judicial review (absent
manifest error), and judgment thereon may be entered in any court of competent
jurisdiction.

 

[Signatures appear on the following page.]

 

34

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  BUYER       Element NV, LLC       By: /S/ Herb Washington   Name: Herb
Washington   Title: CEO

 

[Signature Page to Membership Interest Purchase Agreement]

 

35

 

 

  TARGET COMPANY       RED EARTH LLC       By: /S/ Paris Balaouras   Name: Paris
Balaouras   Title: Manager

 

[Signature Page to Membership Interest Purchase Agreement]

 

36

 

 

  SELLER PARTY       MJ HOLDINGS, INC.       By: /S/ Terrence M. Tierney   Name:
Terrence M. Tierney   Title: Corporate Secretary

 

[Signature Page to Membership Interest Purchase Agreement]

 

37

 

 

For purpose only of the joint and several liability under the representations
and warranties pursuant to Article 4 of this Agreement:

 

  TARGET COMPANY       RED EARTH, LLC       By: /S/ Paris Balaouras   Name:
Paris Balaouras   Title: Manager       SELLER PARTY       MJ HOLDINGS, INC.    
  By: /S/ Terrence M. Tierney   Name: Terrence M. Tierney   Title: Corporate
Secretary       HDGLV       HDGLV, LLC       By: /S/ Paris Balaouras   Name: Red
Earth, LLC by Paris Balaouras   Title: Manager       PARIS BALAOURAS       /S/
Paris Balaouras   As holder of: Medical Marijuana Establishment Registration
Certificate, Application Identifier No. C012

 

[Signature Page to Membership Interest Purchase Agreement]

 

38

 

 

Exhibit A

 

Definitions

 

“Action” means any claim, complaint, charge, action, suit, audit, inquiry,
investigation, enforcement proceedings, mediation or other proceeding (including
any civil, administration and arbitration proceeding).

 

“Affiliate” means any Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with the
Person specified; provided that the term “Affiliate” when used with respect to
Buyer shall include only Persons that are directly or indirectly controlled by
Buyer.

 

“Affiliated Group” means with respect to the Target Company, any affiliated
group as defined in Section 1504 of the Code (or any analogous combined,
consolidated or unitary group defined under state, local or foreign income Tax
Law) of which the Target Company or any Predecessor of the Target Company is or
has been a member.

 

“Agreement” has the meaning set forth in the preamble.

 

“Approving Persons” has the meaning set forth in Section 4D.

 

“Asset Purchase” has the meaning set forth in the preamble.

 

“Basket” has the meaning set forth in Section 9B(ii).

 

“Business” means the business of the Target Company, including owning and
operating a medical marijuana cultivation facility.

 

“Business Day” means any day, other than a Saturday, Sunday, or any other date
in which banks located in any of Columbus, Ohio or Las Vegas, Nevada are closed
for business as a result of federal, state or local holiday.

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Fundamental Representations and Warranties” has the meaning set forth in
Section 9A.

 

“Buyer Licensees” has the meaning set forth in Section 3C.

 

“Buyer Parties” means Buyer and its Affiliates (including, after the Closing,
the Target Company and its respective Subsidiaries, but excluding the Seller
Party and its Affiliates) and their respective stockholders, officers,
directors, employees, agents, partners, members, managers, successors and
assigns.

 

“Cash” means, as of any applicable time of determination, an amount equal to the
sum of all cash and cash equivalents (net of any bank overdrafts and net of any
restricted cash balances) of the Company, as determined in accordance with GAAP,
including amounts necessary to cover any outstanding but uncleared checks,
transfers or drafts of Company.

 

“Cash Reserved at Signing” means an amount of Cash of the Target Company as of
the date hereof less the amount of Cash necessary to cover any outstanding but
un-cleared checks, transfers or drafts of such Target Company.

 



39

 

 

“City” has the meaning set forth in the Preamble.

 

“Closing” has the meaning set forth in Section 1B.

 

“Closing Date” has the meaning set forth in Section 1B.

 

“Closing Payment” has the meaning set forth in Section 1C.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Code Section 409A” has the meaning set forth in Section 4M(vi).

 

“Compensation Arrangement” shall mean any plan or compensation arrangement other
than an Employee Benefit Plan, whether written or unwritten, which provides to
employees or former employees any compensation or other benefits, whether
deferred or not, in excess of base salary or wages, including, but not limited
to, any bonus or incentive plan, stock rights plan, deferred compensation
arrangement, life insurance, stock purchase plan, severance pay plan and any
other employee fringe benefit plan.

 

“Confidential Information” has the meaning set forth in Section 9N.

 

“Consolidated Financials” means the books and financial records of MJ Holdings,
Inc., which shall also include the financial statements of Red Earth, LLC and
any and all other subsidiaries of MJ Holdings, Inc.

 

“Contract” means, with respect to any Person, any legally binding written, oral,
implied, or other agreement, contract, instrument, note, mortgage, bond, loan,
indenture, guaranty, option, indemnity, representation, warranty, deed,
assignment, power of attorney, certificate, sale or purchase order, work order,
insurance policy, lease, license, commitment, covenant, assurance, indemnity, or
undertaking, understanding, or arrangement of any kind or nature to which such
Person is a party, by which it or its assets are bound or subject and under
which it has or may reasonably be expected to have any current or future
liability.

 

“Corporate Matter” means any act or omission occurring, or any fact or
circumstance existing, before the Closing Date, including relating to the
execution, delivery and performance of this Agreement, that entitles any
officer, member, manager, director, agent or other person to indemnification
pursuant to the Organizational Documents or other corporate authorization of a
Target Company in effect on or before the Closing Date with respect to any act
or omission before the Closing Date.

 

“Early Contribution Payment” has the meaning set forth in Section 1C.

 

“Effective Time” means 11:59 p.m. (Las Vegas, Nevada, time) on: (i) the Closing
Date; and the day immediately prior to any Post-Closing Contribution.

 

“Employee Benefit Plans” means and “employee benefit plan” (as such term is
defined under Section 3(3) of ERISA, and each employee bonus, incentive
compensation, commission, deferred compensation, retirement, severance,
retention, change-in-control, sick leave, health, welfare, fringe benefit,
profit sharing, vacation or paid-time-off, stock purchase, stock option, equity
incentive or other employee benefit plan, program, agreement or arrangement,
maintained, sponsored, or contributed to by a Target Company, or with respect to
which a Target Company has any liability or potential liability.

 

“Encumbrance” means any Lien (other than restrictions on transfer under the
Securities Act and applicable state securities Laws).

 



40

 

 

“Environmental Requirements” means all federal, state, and local statutes,
codes, regulations, rules, ordinances and other provisions having the force or
effect of law, all judicial and administrative orders and determinations, all
contractual obligations and all common law, each as amended and as now or
previously in effect, pertaining to pollution, the protection of human health or
safety, natural resources, or the environment and/or governing the handling,
use, generation, treatment, storage, transportation, disposal, manufacture,
distribution, formulation, packaging, labeling or release of or exposure to
Hazardous Substances, including the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Comprehensive Environmental Response, Compensation
and Liability Act (42 U.S.C. §§ 9601-9675), the Toxic Substance Control Act (15
U.S.C. §§ 2601-2671), the Hazardous Material Transportation Act (49 U.S.C. §§
1801-1813), the Federal Water Pollution Control Act (33 U.S.C. §§ 1251-1387),
the Clean Air Act (42 U.S.C. §§ 7401-7642), the Safe Drinking Water Act (42
U.S.C. §§ 300(f)-300(j)-26), the Federal Insecticide, Fungicide, and Rodenticide
Act (7 U.S.C. § 136 et seq.), and the Occupational Safety and Health Act (29
U.S.C. § 651 et seq.), and any similar state or local law, all as supplemented
or amended or as implemented through statutes or regulations as of the date of
this Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Facility Location” has the meaning set forth in the preamble.

 

“FLSA Matters” means any Action or Losses in respect of claims by employees or
independent contractors of Company under or relating to violations of the Fair
Labor Standards Act, as amended from time to time, or any similarly applicable
state Law or any federal, state or local Law related to wage and hour, payroll
practices, paid time off, leaves of absence or applicable labor practices of a
Target Company.

 

“Final Contribution Payment” has the meaning set forth in Section 1C.

 

“Final Order” means a final judgment, order or decree of any court of competent
jurisdiction which may be filed, entered or issued, or a final arbitration
award.

 

“Fraud” means common law fraud.

 

“Fundamental Representations and Warranties” has the meaning set forth in
Section 9A.

 

“GAAP” means United States generally accepted accounting principles applied on a
basis consistent with the accounting principles and policies of a Target
Company.

 

“Governmental Entity” means any government, governmental agency, department,
bureau, office, commission, authority or instrumentality, or court of competent
jurisdiction, whether international, foreign, provincial, domestic, federal,
state or local.

 

“Hazardous Substance” means any hazardous, toxic, radioactive or infectious
substance, material, waste, pollutant or contaminant as defined, listed,
regulated, or for which liability or standards of conduct may be imposed under
any Environmental Requirements, and specifically includes asbestos, petroleum
(or its byproducts), noise, odor, or mold.

 



41

 

 

“Indebtedness” means, with respect to a Target Company at any applicable time of
determination, without duplication, (i) all obligations and amounts due of such
Target Company with respect to borrowed money, (ii) notes payable, (iii) the
principal amount of capital leases, long-term vendor financing, interest rate
protection agreements and any prepayment penalties, premiums or make-whole
amounts, (iv) transaction fees, (v) deferred compensation arrangements,
severance, pension plans, accrued bonuses and any change of control payments
resulting from the consummation of the Transaction (expressly excluding any
severance obligations that are due and payable upon termination of any Company
employees following the Closing) or the discharge of any obligation described
above and all costs and expenses of any lender to such Target Company prior to
the Closing payable in connection with the foregoing (other than the costs and
expenses of any lender attributed to such Target Company after the Closing with
respect to the financing arrangements of Buyer), (vi) all liabilities classified
as non-current liabilities in accordance with GAAP as of the date of
determination of such Indebtedness (other than “deferred revenue” incurred in
the ordinary course of business consistent with past practice), (vii) accrued or
deferred Tax liabilities, and (viii) intercompany payables to the Target
Company, the Seller Party, or their respective Affiliates, and (ix) all accrued
interest, prepayment premiums, fees, penalties, expenses, Taxes, or other
amounts payable in respect of any of the foregoing. Notwithstanding the
foregoing, Indebtedness shall exclude any amounts owing from the Target Company
to the Buyer under the Master Services Agreement.

 

“Indemnification Cap” has the meaning set forth in Section 9B.

 

“Indemnification Claim” has the meaning set forth in Section 9E(ii).

 

“Indemnification Notice” has the meaning set forth in Section 9E(ii).

 

“Indemnified Party” has the meaning set forth in Section 9E(i).

 

“Indemnifying Party” has the meaning set forth in Section 9B(i).

 

“Initial Contribution Payment” has the meaning set forth in Section 1C.

 

“Institute” has the meaning set forth in Section 10L(ii).

 

“Insurance Policies” has the meaning set forth in Section 4N.

 

“Intellectual Property Rights” means any and all intellectual and industrial
proprietary rights and rights in confidential information of every kind and
description anywhere in the world, including (i) patents and patent
applications, and all reissues, divisions, renewals, extensions, provisionals,
continuations and continuations-in-part thereof, (ii) trademarks (including
those arising under common law), service marks, trade dress, trade names, logos,
slogans, corporate names and other indicia of source, and registrations and
applications for registration thereof together with all of the goodwill
associated therewith, (iii) copyrights and copyrightable works, and
registrations and applications for registration thereof, (iv) Software, (v)
internet domain names, websites, universal resource locators and other names and
locators associated with the internet, (vi) trade secrets and other confidential
information (including ideas, formulae, compositions, inventions (whether
patentable or unpatentable and whether or not reduced to practice)), know how,
manufacturing and production processes and techniques, research and development
information, drawings, specifications, designs, plans, proposals, non-public
data and databases, financial and marketing plans and customer and supplier
lists and information (vii) moral and economic rights of authors and inventors,
however denominated, and (viii) all other intellectual property.

 

“Investment” as applied to any Person means (i) any direct or indirect purchase
or other acquisition by such Person of any notes, obligations, instruments,
stock, securities or ownership interest (including limited liability company
interests, partnership interests and joint venture interests) of any other
Person and (ii) any capital contribution by such Person to any other Person.

 



42

 

 

“knowledge” means, when referring to the “knowledge of a Target Company” or any
similar phrase or qualification based on knowledge of the target Company, the
actual or constructive knowledge of the Seller Party and the knowledge such
Person should have had after due inquiry, which shall include the examination of
all relevant documents and due inquiries of the Seller Party and the Target
Company’s respective members, managers, directors, and officers and each of
their respective other management employees (including general managers),
lawyers, accountants and agents who would likely have knowledge of the relevant
facts or circumstances.

 

“Latest Annual Balance Sheet” means with respect to the Target Company, the
reviewed consolidated balance sheet of the Target Company as of December 31,
2018.

 

“Latest Balance Sheet” has the meaning set forth in Section 4E(i).

 

“Law” means any federal, state, local or foreign statute, law, ordinance,
regulation, rule, order, requirement or rule of law.

 

“License Interests” has the meaning set forth in the Preamble.

 

“Lien” means all mortgages, security interests, charges, easements, rights,
options, claims, restrictions, encumbrances, or other liens of any kind.

 

“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real or immovable property that is used in a Target
Company’s business.

 

“Leases” means all leases, subleases, licenses, concessions and other agreements
(written or oral), including all amendments, extensions, renewals, guaranties
and other agreements with respect thereto, pursuant to which a Target Company
holds any Leased Real Property.

 

“License” means the license held by the Target Company with respect to the
ownership and operation of the recreational marijuana cultivation located at the
Facility Location.

 

“Litigation Matter” means any Action against any Target Company pending or
threatened in writing against such Target Company prior to the Effective Time.

 

“Losses” means, with respect to any person at the time of determination, any and
all payments, recoveries, fines, penalties, interest, assessments, judgments,
settlements, demands, claims, damages, liabilities, actual and reasonable costs
and expenses suffered or incurred by the indemnified party, including reasonable
attorney fees and reasonable documented expenses for investigation and defense.

 

“Material Adverse Effect” means, with respect to the Target Company, any change
or effect that, when taken individually or together with all other adverse
changes or effects (whether or not constituting a breach of a representation,
warranty, or covenant set forth in this Agreement), is or would reasonably be
expected to (a) materially delay or prevent the Target Company from consummating
any of the transactions contemplated by this Agreement or has a material adverse
effect on the ability of the Target Company to perform its obligations under
this Agreement or the other Transaction Documents to which it is a party or to
consummate any of the transactions contemplated hereby or thereby or (b) have a
material adverse effect on the assets, liabilities, properties, operations,
business, results of operations, condition (financial or otherwise),
profitability, or operations of the Target Company or the Business; provided,
that any event, change or occurrence resulting from (i) general economic or
industry-wide conditions that do not materially and disproportionately affect
the Target Company relative to other participants in the industry or industry
sectors in which the Target Company operates, (ii) national or international
political conditions, including the engagement by the United States in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon the United
States, or any of its territories, possessions, or diplomatic or consular
offices or upon any military installation, equipment of personnel of the United
States, (iii) financial, banking, or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index) that do not materially and disproportionately affect the Target Company
relative to other participants in the industry or industry sectors in which the
Target Company operates, (iv) changes in GAAP or other applicable accounting
standards, (v) changes in Laws that do not materially and disproportionately
affect the Target Company relative to other participants in the industry or
industry sectors in which the Target Company operates, (vi) the taking of any
action contemplated by this Agreement and the other agreements contemplated
hereby, or (vii) the public announcement of the Transaction or any of the
transactions contemplated hereby (other than any such announcement arising out
of a breach of this Agreement by the Target Company, the Seller Party, or any
agent or representative thereof), shall not constitute a “Material Adverse
Effect.”

 



43

 

 

“Membership Interests” has the meaning set forth in the Preamble.

 

“Non-Competition and Related Covenants” has the meaning set forth in Section 7D.

 

“Notice of Indemnification Dispute” has the meaning set forth in Section 9E(ii).

 

“Organizational Documents” means (i) the articles of incorporation and the
bylaws, (ii) articles of formation or organization and limited liability company
operation agreements, (iii) any other agreements, documents, or instruments
relating to the organization, management, or operation of any Person that is an
entity or relating to the rights, duties, and obligations of the equity holders
of any such Person, including any equity holders’ agreements, voting agreements,
voting trusts, joint venture agreements, registration rights agreements, or
similar agreements, and (iv) any documents comparable to those described in
clauses (i), (ii), or (iii) as may be applicable pursuant to any applicable Law.

 

“Operating Agreement” has the meaning set forth in Section 1D(i)(e).

 

“Owned Real Property” means all land, together with all buildings, structures,
improvements, and fixtures located thereon, and all easements, servitudes and
other interests and rights appurtenant thereto, owned by a Target Company and
used in the business of such Target Company, in each case as set forth on
Schedule B(i) of the Target Company Disclosure Schedules.

 

“Permitted Liens” means (i) Liens for taxes not yet due and payable or for taxes
being contested in good faith through appropriate proceedings; (ii) purchase
money Liens and Liens securing rental payments; (iii) Real Estate Liens; and
(iv) other Liens incurred in ordinary course of business consistent with past
practice that do not materially impact the value of the asset secured by such
Lien.

 

“Permitted Execution Fund Liens” means with regard to the Execution Fund any
Liens on tangible assets contributed by Buyer to the Target Company to be
credited as a capital contribution in satisfaction of the Purchase Price
whereby, at Buyer’s election with written notice to the Target Company, the
purchase price of the tangible asset contributed by Buyer to the Target Company
will cause the corresponding amount to be withdrawn from the Execution Fund and
returned to Buyer.

 

“Permitted Equity Liens” means with respect to any equity securities at issue,
(i) the provisions of the Organizational Documents of such entity to which the
equity securities at issue relate, and (ii) the restrictions on the sale,
transfer, pledge, or other disposition of securities provided in the Securities
Act and any state or “blue sky” securities laws, in each case none of which
would materially affect, hinder, or delay the Transaction.

 



44

 

 

“Person” shall be construed broadly and includes an individual, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, a Governmental Entity
(or any department, agency, or political subdivision thereof), or any other
juridical entity.

 

“Per Unit Price” has the meaning set forth in Section 1C(iii).

 

“Plan” has the meaning set forth in Section 4M(vi).

 

“Post-Closing Contribution” has the meaning set forth in Section 2B.

 

“Pre-Closing Tax Matter” has the meaning set forth in Section 9F(vi).

 

“Pre-Closing Tax Period” has the meaning set forth in Section 9F(i).

 

“Purchase Price” has the meaning set forth in Section 1C(iii).

 

“Purchased Interests” has the meaning set forth in the Preamble.

 

“Real Estate Liens” means: (i) easements, covenants, rights-of-way and other
similar restrictions of record; (ii) zoning, building and other similar
restrictions; (iii) Liens that have been placed by any developer, landlord or
other third party on property over which a Target Company has easement rights or
on any leased property and subordination or similar agreements relating thereto;
and (iv) unrecorded easements, covenants, rights-of-way and other similar
restrictions; provided, no amounts are due or payable in respect of any of the
foregoing.

 

“Restricted Party” has the meaning set forth in Section 7A.

 

“Restrictive Period” has the meaning set forth in Section 7A.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Seller Indemnification Amounts” has the meaning set forth in Section 9D(i).

 

“Seller Indemnification Payment Date” has the meaning set forth in Section
9D(i).

 

“Seller Fundamental Representations and Warranties” has the meaning set forth in
Section 9A(ii).

 

“Seller Party” has the meaning set forth in the Preamble.

 

“Software” means, in any form or format, any and all (i) computer programs,
libraries and middleware, including applications, assemblers, applets,
compilers, development tools, design tools, diagnostics, utilities, user
interfaces and any and all software implementations of algorithms, models and
methodologies, whether in source, interpreted code or object code, (ii)
databases and compilations, including any and all data and collections of data,
whether machine readable or otherwise, (iii) descriptions, flow charts and other
work product used to design, plan, organize and develop any of the foregoing and
(iv) all programmer and user documentation, including user manuals and training
materials, related to any of the foregoing.

 



45

 

 

“Straddle Period” has the meaning set forth in Section 9F(ii).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, association or other business
entity, a majority of the partnership or other similar ownership interest
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a partnership, association or other business entity if
such Person or Persons shall be allocated a majority of partnership, association
or other business entity gains or losses or shall be or control the manager,
managing director, or general partner of such partnership, association or other
business entity.

 

“SUP” has the meaning set forth in the Preamble.

 

“SUP Issue Date” has the meaning set forth in the Preamble.

 

“Target Company” has the meaning set forth in the Preamble.

 

“Target Company Prepared Tax Return” has the meaning set forth in Section 9F(v).

 

“Target Company Disclosure Schedule” means the Target Company Disclosure
Schedule delivered by the Target Company to Buyer on the date hereof.

 

“Target Company Intellectual Property Rights” has the meaning set forth in
Section 4J(ii).

 

“Target Company Major Contracts” has the meaning set forth in Section 4I(i).

 

“Target Company Transaction” has the meaning set forth in Section 3F.

 

“Tax” or “Taxes” means (A) any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, property or windfall profits taxes, environmental taxes, customs
duties, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, unclaimed property,
abandoned property, escheat, real property, personal property, sales, use,
transfer, value added, goods and services, alternative or add-on minimum or
other tax, fee, assessment or charge of any kind whatsoever including any
interest, penalties or additions to Tax or additional amounts in respect of the
foregoing; (B) liability for the payment of any amounts of the type described in
clause (A) arising as a result of being (or ceasing to be) a member of any
Affiliated Group (or being included (or required to be included) in any Tax
Return relating thereto); and (C) liability for the payment of any amounts of
the type described in clause (A) as a result of any express or implied
obligation to indemnify or otherwise assume or succeed to the liability of any
other person, or as a transferee or successor, by contract, or otherwise.

 

“Tax Matter” means any inquiry, assessment, Action or other similar event
relating to the Taxes.

 

“Tax Return” means any Tax return, declaration, report, claim for refund, or
information return or statement filed or required to be filed by Company.

 

“Total Cap” has the meaning set forth in Section 9B(iii).

 

“Transaction” has the meaning set forth in Section 1B.

 

“Transaction Documents” means this Agreement and each of the agreements and
instruments delivered in connection with the foregoing agreements.

 

*          *          *

 

46

 

 

Exhibit B

Operating Agreement

 

 



47

 

 

DRAFT FOR DISCUSSION PURPOSES ONLY

SUBJECT TO CONTINUING DUE DILIGENCE OF ELEMENT NV, LLC IN ALL RESPECTS

 

 

 



 

 

RED EARTH LLC

 

A Nevada Limited Liability Company

 



 

 

AMENDED AND RESTATED OPERATING AGREEMENT

 

Dated as of August 22, 2019

 

THE UNITS REFERENCED IN THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933 OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS.
SUCH UNITS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY
TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION
THEREFROM AND COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH HEREIN.

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE 1 THE COMPANY 2 1.1 Formation 2 1.2 Company Name 2 1.3
Purposes 2 1.4 Principal Place of Business 2 1.5 Term 2 1.6 Filings; Statutory
Agent for Service of Process 2 1.7 Classification 3 1.8 Merger 3 1.9 Defined
Terms 3 ARTICLE 2 UNITS 3 2.1 Units 3 2.2 Issuance of New Units; Additional
Members 4 2.3 Certificates 4 ARTICLE 3 CAPITAL CONTRIBUTIONS; REPRESENTATIONS;
INDEMNITIES 5 3.1 Capital Contributions 5 3.2 Other Matters 5 3.3
Representations of each Member. Each Member represents and warrants to the
Company as follows: 6 3.4 Indemnification 8 ARTICLE 4 CAPITAL ACCOUNTS AND
ALLOCATIONS 8 4.1 Capital Accounts 8 4.2 Profits, Losses and Tax Items 8 ARTICLE
5 DISTRIBUTIONS TO MEMBERS 8 5.1 Distributions 8 5.2 Tax Distributions 9 5.3
Treatment of Taxes Withheld 9 ARTICLE 6 MANAGEMENT AND CONTROL 10 6.1 Management
10 6.2 Number of Managers 10 6.3 Resignation and Removal; Vacancy 10 6.4
Meetings of Managers 10 6.5 Quorum and Transaction of Business 11 6.6 Officers
11 6.7 Non-Exclusivity 11 6.8 Indemnification 12 6.9 Creation of Committees 13
ARTICLE 7 BOOKS AND RECORDS; Accounts 13 7.1 Books and Records 13 7.2 Accounts
14 7.3 Company Funds; Reserves 14 7.4 Fiscal Year 14 7.6 Safe Harbor Election 15
7.7 Tax Reports 15

 

i

 

 

ARTICLE 8 TRANSFERS OF UNITS; DRAG ALONG; TAG ALONG 16 8.1 Restriction on
Transfers 16 8.2 Non-Restricted Transfers of Units 16 8.3 Conditions to
Permitted Transfers 16 8.4 Prohibited Transfers 17 8.5 Distributions and
Allocations with Respect to Transferred Units 18 8.6 Admission of Transferee 18
8.7 Tag Along Rights 19 8.8 Drag Along Rights 19 8.9 Rights of Refusal on Units
21 ARTICLE 9 WITHDRAWAL OF A MEMBER 23 9.1 Withdrawal of a Member 23 9.2 Rights
of a Withdrawing Member 23 9.3 Company to Continue Upon Withdrawal 24 9.4 No
Right to Receive Distributions Upon Withdrawal 24 ARTICLE 10 DISSOLUTION OF THE
COMPANY 24 10.1 Dissolution Events 24 10.2 Winding Up 25 10.3 Compliance With
Timing Requirements of the Regulations 25 10.4 Deemed Contribution and
Distribution 25 10.5 Rights of Members 25 10.6 Prohibition on Withdrawal 26
ARTICLE 11 MEMBERS 26 11.1 Meetings 26 11.2 Place of Meetings 26 11.3 Notice of
Meetings 26 11.4 Meeting of all Members 26 11.5 Record Date 26 11.6 Quorum 27
11.7 Manner of Acting; Dissenters’ Rights 27 11.8 Proxies 27 11.9 Action by
Members Without a Meeting 27 11.10 Non 27 11.11 Confidentiality 28 ARTICLE 12
MISCELLANEOUS 28 12.1 Amendments 28 12.2 Notices 28 12.3 Binding Effect 29 12.4
Waiver of Appraisal 29 12.5 Entire Agreement 29 12.6 Headings; Construction 29
12.7 Severability 29 12.8 Incorporation by Reference 29 12.9 Further Action 29
12.10 Governing Law; Consent to Jurisdiction 29 12.11 Specific Performance 30
12.12 Counterpart Execution 30

 

ii

 

 

AMENDED AND RESTATED OPERATING AGREEMENT

 

OF

 

RED EARTH LLC

 

This Amended and Restated Operating Agreement (this “Agreement”) is made and
entered into as of August __, 2019, by and among Red Earth, LLC, a Nevada
limited liability company (the “Company”), the Persons listed on Schedule A,
attached hereto, and made a part hereof (each a “Current Member” and,
collectively, the “Current Members”) and each other person who becomes a member
of the Company in accordance with the terms of this Agreement after the date
hereof.

 

WHEREAS, Red Earth, LLC (the “Company”) was organized on October 17, 2016 (the
“Commencement Date”) by causing Articles of Organization (the “Articles”)
conforming to the requirements of the Nevada Limited Liability Company Act (the
“Act”) to be filed in the Office of the Secretary of State for the State of
Nevada.

 

WHEREAS, the Company is the owner of a certain Medical Marijuana Establishment
Registration Certificate, Application Identifier No. C012 (the “License”) under
Nevada Revised Statutes 453A, et. seq. (“NRS 453A”) and Nevada Revised Statutes
453D, et. seq (“NRS 453D”) and the corresponding statutory amendments and
administrative regulations under the Nevada Administrative Code (sometimes
collectively referred to hereinafter as the “Nevada Commercial Cannabis Laws”)
at the primary cultivation location at 2310 Western Avenue Highland Drive, Las
Vegas, Nevada, 89102 (the “Facility Location”).

 

WHEREAS, the Company’s assets include the License and the Company’s wholly owned
subsidiary, HDGLV, LLC (“HDGLV”), which has made the tenant improvements at the
Facility Location pursuant to HDGLV’s lease agreement of the Facility Location
(collectively, the “Assets”).

 

WHEREAS, the Company’s sole member prior to the date hereof was MJ Holdings,
Inc. (“MJH” or the “Initial Member”).

 

WHEREAS, prior to the date hereof, the Company has been operating pursuant to a
single-member, Limited Liability Company Operating Agreement, as amended prior
to the date hereof (the “Prior Agreement”).

 

WHEREAS, pursuant to that certain Membership Interest Purchase Agreement (the
“MIPA”), attached hereto as Exhibit A, entered into by the Company, MJH and
Element NV, LLC, an Ohio limited liability company (“ENV”) on August __, 2019,
ENV purchased a 49% interest in the Company and the License from MJH, and this
Agreement is being entered into for the purposes of admitting ENV as an
additional Member of the Company and setting forth the respective rights,
obligations, and duties of the Members regarding the Company and its business,
management, and operations from this date forward.

 

WHEREAS, the amendment and restatement of the Prior Agreement by the adoption of
this Agreement has been approved, as required by the Prior Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and the Members hereby agree as follows:

 

 

 

 

ARTICLE 1
THE COMPANY

 

1.1 Formation. The Company is a Nevada limited liability company formed pursuant
to the provisions of the Act. The Members are entering into this Agreement for
the purposes of continuing the Company as a limited liability company under the
laws of the State of Nevada and of setting forth the rights and obligations of
the Members of the Company. (As used herein, the term “Member” shall refer to
each of the Current Members and to each person hereafter admitted to the Company
as a member, as provided in this Agreement.) This Agreement replaces and
supersedes the Prior Agreement effective as of the date hereof. The rights and
liabilities of the Members shall be as provided in the Act, except as otherwise
provided in this Agreement.

 

1.2 Company Name. The name of the Company is “Red Earth, LLC”. The business of
the Company shall be conducted under such name or such other names as the Board
of Managers may from time to time determine.

 

1.3 Purposes. The purpose of the Company is to engage in any lawful act,
activity or business for which a limited liability company may be formed under
the Act. The Company is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Company.

 

1.4 Principal Place of Business. The principal place of business of the Company
shall be located at 2315 Highland Drive, Las Vegas, Nevada, 89102, or at such
other location as the Board of Managers may from time to time determine. The
Company shall maintain, at its principal office, all records pertaining to the
Company as required by the Act.

 

1.5 Term. The term of the Company commenced on the Commencement Date and shall
continue until the Company is dissolved or otherwise terminated in accordance
with the provisions of this Agreement or the laws of the State of Nevada.

 

1.6 Filings; Statutory Agent for Service of Process.

 

(a) The Articles have been filed in the office of the Secretary of State of the
State of Nevada in accordance with the provisions of the Act. The Board of
Managers and the Members shall take any and all other actions reasonably
necessary to perfect and maintain the status of the Company as a limited
liability company under the laws of Nevada.

 

(b) The Board of Managers and the Members shall take any and all other actions
as may be reasonably necessary to perfect and maintain the status of the Company
as a limited liability company or similar type of entity under the laws of any
states or jurisdictions other than Nevada in which the Company conducts
business.

 

(c) The Company’s agent for service of process on the Company in Nevada shall be
such Person as the Board of Managers may designate from time to time.

 

(d) Upon the dissolution of the Company, the Board of Managers or Members (as
applicable) shall promptly execute and cause to be filed a certificate of
dissolution in accordance with the Act and the law of any other states or
jurisdictions in which the Company has qualified to conduct business.

 

2

 

 

1.7 Classification. The Members intend that the Company be classified as a
partnership for federal, state and local income and franchise tax purposes, and
each Member and the Company shall file all tax returns and shall otherwise take
all tax and financial reporting positions in a manner consistent with such
treatment. The Members intend that the Company not be a partnership (including,
without limitation, a limited partnership) for any other purpose.

 

1.8 Merger. Subject to the provisions of this Agreement, the Company may merge
with, or consolidate into, another limited liability company (organized under
the laws of the State of Nevada or any other state), a corporation (organized
under the laws of the State of Nevada or any other state) or other business
entity, regardless of whether the Company is the survivor of such merger or
consolidation.

 

1.9 Defined Terms. Unless the context otherwise requires or unless otherwise
provided in this Agreement, capitalized terms used in this Agreement shall have
the meanings ascribed to them in Appendix B to this Agreement.

 

ARTICLE 2
UNITS

 

2.1 Units.

 

(a) A Member’s interest in the Company, including any and all benefits to which
the Member may be entitled as provided in this Agreement, together with all
obligations of such Member to comply with the terms and provisions of this
Agreement, shall be represented by one or more Units (“Units”). The Company
shall have two classes of Units as of the date hereof, consisting of Class A
Units (“Class A Units”) held by MJH and Class B Units (“Class B Units”) held by
ENV.

 

(b) The holders of Class A Units and Class B Units who are entitled to vote on
any matter are entitled to one vote for each Class A Unit and Class B Unit held
by them.

 

(c) Class A Units shall have all the rights, restrictions and preferences of the
Class A Units set forth herein.

 

(d) Class B Units shall have all the rights, restrictions and preferences of the
Class B Units set forth herein.

 

(e) The Current Members have made and have agreed to make the Capital
Contributions described in Article 3, and, as of the date hereof, said Current
Members have been issued and are the owners of the respective numbers and class
of Units set forth opposite their names on Schedule A.

 

3

 

 

2.2 Issuance of New Units; Additional Members.

 

(a) Subject to the other provisions of this Agreement, the Company, with the
consent of the Board of Managers, shall have the authority to issue Units in
addition to those issued as of the date hereof (including, without limitation,
Units that are subject to vesting or other substantial risks of forfeiture)
(“New Units”) and to fix and determine the relative rights, preferences, powers,
privileges and restrictions of such New Units, if applicable, without any
further action on the part of any party; provided, however, that any New Units
shall be subordinate to the Class A Units and Class B Units. The Board of
Managers shall have the authority to determine the Capital Contribution, if any,
required to be made for newly issued Units. If the Board of Managers determines
that it is in the best interest of the Company to issue New Units, the Company
shall give written notice (the “New Units Notice”) of such determination to all
of the Members. The New Units Notice shall describe the New Units to be issued,
the Capital Contributions to be made in exchange therefor and the manner in
which payments for said New Units is to be made. Each Member shall have a
preemptive right to purchase up to such Member’s Pro Rata Portion of the offered
New Units (said “Pro Rata Portion” to be determined by dividing the number of
Units then owned by such Member by the total Units then owned by all Members). A
Member who desires to participate in the purchase of New Units shall have a
period of ten days following the date of the New Units Notice to give the
Company written notice of the number of New Units such Member elects to
purchase, which notice shall be accompanied by payment or evidence of payment
therefor in the manner prescribed in the New Units Notice. If the Members do not
elect to purchase all of the offered New Units, the Company may sell all or part
of the remaining New Units to such Persons as the Board of Managers may approve
on the terms provided in the New Units Notice.

 

(b) The Board of Managers shall promptly amend Schedule A from time to time to
reflect the admission or withdrawal of Members; a change in a Member’s address;
the sale, grant, issuance or redemption of Units; or the receipt of additional
Capital Contributions. Any such amendment shall be effective as of the date of
the event necessitating such amendment.

 

(c) Subject to the terms of this Agreement, any Person may become a Member of
the Company (an “Additional Member”) by the purchase of Units for such Capital
Contribution as the Board of Managers shall determine in accordance with the
terms of this Agreement; provided that the Additional Member shall (i) agree to
be bound by the provisions of this Agreement; (ii) execute and deliver such
documents as the Board of Managers deems appropriate in connection therewith;
and (iii) contribute to the Company the agreed-upon Capital Contribution in
exchange for the Units. Each Additional Member shall have all the rights and
obligations of a Member holding the Units purchased by such Additional Member.
The admission of Additional Members shall not be a cause for dissolution of the
Company. Upon the admission of any Additional Members, Schedule A shall be
appropriately amended.

 

2.3 Certificates. The Company may, in the discretion of the Board of Managers,
but need not, issue certificates evidencing the Units. The contents of such
certificate, if any, shall be determined by the Board of Managers; provided that
any such certificates shall contain the following legends (in addition to any
legend required under applicable state securities laws):

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR UNDER ANY STATE SECURITIES LAW
AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE SECURITIES ACT OR UNDER ANY
APPLICABLE STATE SECURITIES LAW OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS
NOT REQUIRED.

 

THE SALE, TRANSFER OR ASSIGNMENT OF THESE SECURITIES IS SUBJECT TO THE TERMS OF
AN AGREEMENT BETWEEN THE COMPANY AND THE HOLDER HEREOF OR ITS PREDECESSOR IN
INTEREST. COPIES OF SUCH AGREEMENT MAY BE OBTAINED BY WRITTEN REQUEST MADE BY
THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.

 

4

 

 

ARTICLE 3
CAPITAL CONTRIBUTIONS; REPRESENTATIONS; INDEMNITIES

 

3.1 Capital Contributions.

 

(a) MJH will be treated as having made a Capital Contribution to the Company as
of the date hereof in the form of a 51% undivided interest in the Assets with an
agreed upon value of $459,000. In exchange for the Capital Contribution made by
MJH, the Company has issued to MJH 51,000 Class A Units as of the date hereof as
shown in Schedule A.

 

(b) ENV will be treated as having made a Capital Contribution to the Company as
of the date hereof in the form of a 49% undivided interest in the Assets with an
agreed value of $441,000. Also concurrently with the execution and delivery of
this Agreement by ENV, ENV has made a Capital Contribution to the Company of
cash in the amount of $3,599,000 (the “Initial ENV Cash Contribution”). In
addition, ENV shall make a Capital Contribution to the Company of additional
cash in the amount of $1,000,000 (the “Final ENV Cash Contribution”), which
Final ENV Cash Contribution shall be made no sooner than ninety (90) days, and
no later than one hundred and eighty (180) days, after the date hereof. The
Initial ENV Cash Contribution has been made, and the Final ENV Cash Contribution
shall be made, by wire in immediately available funds to an account designated
by ENV under the mutual management of ENV and MJH for the exclusive use for the
capital and operating expenditures of the Company at the Facility Location (the
“Execution Fund”) and subject to any Permitted Execution Fund Liens. In exchange
for the Capital Contributions which ENV has made and has agreed to make, the
Company has issued to ENV 49,000 Class B Units as of the date hereof as shown in
Schedule A.

 

(c) Schedule A attached hereto sets forth each Member’s name, address, Capital
Contribution and number and class of Units held.

 

(d) No Member shall be required to make any additional Capital Contributions.

 

3.2 Other Matters.

 

(a) Except as otherwise provided in this Agreement, no Member may (i) demand or
receive a return of the Member’s Capital Contribution or any other distribution
from the Company, (ii) cause a partition of the Company’s assets, or (iii)
withdraw from the Company. Under circumstances requiring a return of any Capital
Contribution, no Member shall have the right to receive property other than cash
except as may be specifically provided in this Agreement.

 

(b) No Member, in his, her, or its capacity as a Member, shall receive any
interest, salary or draw with respect to his, her, or its Capital Contribution
or Capital Account.

 

(c) No Member shall be liable for the debts, liabilities, contracts or any other
obligations of the Company, except as otherwise provided in the Act.

 

(d) No Member, in his, her, or its capacity as a Member, shall be required to
lend any funds to the Company. Any Member may, with the approval of the Board of
Managers, make loans to the Company, and any loan by a Member to the Company
shall not be considered to be a Capital Contribution.

 

5

 

 

3.3 Representations of each Member. Each Member represents and warrants to the
Company as follows:

 

(a) Organization and Good Standing. If the Member is not a natural person, the
Member (i) is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization and (ii) has all requisite power and
authority to own its assets and to carry on its business as now conducted.

 

(b) Authority; Execution; Enforceability. The Member has all requisite capacity,
power and authority to (i) execute and deliver this Agreement and all other
agreements and instruments contemplated hereby, (ii) perform his, her, or its
obligations hereunder and thereunder, and (iii) consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and all other agreements and instruments contemplated hereby, the performance of
his, her, or its obligations hereunder and thereunder, and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
all requisite action on the part of the Member, and no other action on the part
of the Member is necessary for the execution, delivery and performance of this
Agreement and all other agreements and instruments contemplated hereby by the
Member or the consummation of the transactions contemplated hereby and thereby.
Assuming the due authorization, execution and delivery of this Agreement and all
other agreements and instruments contemplated hereby by the Company, this
Agreement and all other agreements and instruments contemplated hereby
constitute, or when executed and delivered will constitute, valid and binding
obligations of the Member, enforceable against the Member in accordance with
their respective terms, subject to (iv) bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally
and (v) general principles of equity.

 

(c) Consents and Approvals. No notices, reports, registrations or other filings
are required to be made by the Member with, nor are any consents, approvals or
authorizations required to be obtained by the Member from, any governmental
authority or any other Person under any contract, agreement or other obligation
to which the Member is party or by which his, her, or its assets are bound, in
connection with the valid execution, delivery or performance of this Agreement
and all other agreements and instruments contemplated hereby by the Member or
the consummation by the Member of the transactions contemplated by this
Agreement and all other agreements and instruments contemplated hereby, in each
case except for such notices, reports, registrations and other filings the
failure of which to make or obtain, individually or in the aggregate, are not
material to the Member’s ability to perform his, her, or its obligations
hereunder and would not prohibit or restrict or delay the performance by the
Member of his, her, or its obligations hereunder and thereunder.

 

(d) No Conflicts. The execution, delivery and performance of this Agreement by
the Member do not, and the consummation of the transactions contemplated hereby
by the Member will not, violate, conflict with or result in a breach of or
constitute a default (with or without notice or lapse of time, or both) under:
(i) if the Member is not a natural person, any provision of the organizational
documents (or similar governing documents) of the Member, or (ii) any agreement,
instrument, permit, franchise, license, judgment or order applicable to the
Member, other than such conflicts, breaches or defaults that, individually or in
the aggregate, are not material to the Member’s ability to perform his, her, or
its obligations hereunder and thereunder and would not prohibit or restrict or
delay the performance by the Member of his, her, or its obligations hereunder
and thereunder.

 

6

 

 

(e) Restricted Securities. The Member is acquiring the Units for his, her, or
its own account and not with a view to their distribution within the meaning of
Section 2(11) of the Securities Act of 1933, as amended (the “Securities Act”),
in any manner that would be in violation of the Securities Act and with no
present intention of distributing or reselling, or granting any participation
in, any part thereof. The Member has not, directly or indirectly, offered any
Units to anyone or solicited any offer to buy any Units from anyone, so as to
bring the offer and sale of any Units within the registration requirements of
the Securities Act and does not have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participations to such
Person or to any third Person, with respect to the Units. The Member will not
sell, convey, transfer or offer for sale any of the Units except as provided in
this Agreement and upon compliance with the Securities Act and any applicable
state securities or “blue sky” laws or pursuant to any exemption therefrom. The
Member understands that (i) the Units will not be registered under the
Securities Act or any state securities laws by reason of their issuance by the
Company in a transaction exempt from the registration requirements thereof and
(ii) the Units may not be sold or otherwise disposed of unless such sale or
disposition is registered under the Securities Act and applicable state
securities laws or such sale or other disposition is exempt from registration
thereunder. The Member further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Units, and on requirements relating to the Company which
are outside of the Member’s control, and which the Company is under no
obligation and may not be able to satisfy. The Member understands that no public
market now exists for the Units, and that the Company has made no assurances
that a public market will ever exist for the Units.

 

(f) Accredited Investor. The Member is an “accredited investor” (as defined in
Rule 501(a) under the Securities Act). The Member has sufficient knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of his, her, or its investment in the Units and is capable
of bearing the economic risks of such investment for an indefinite period of
time. The Member has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of the Units and has had
full access to such other information concerning the Company as the Member has
requested.

 

(g) No Inducement or Reliance; Independent Assessment.

 

(i) The Member has not been induced by and has not relied upon any
representations, warranties or statements, whether express or implied, made by
the Company or any of its affiliates or subsidiaries, or any of their respective
officers, directors, employees, equity holders, partners, members, associates,
attorneys, agents or representatives (collectively, the “Company Parties”) that
are not set forth in this Agreement, whether or not any such representations,
warranties or statements were made in writing or orally. The Member represents
and warrants that no Company Party has made any representation or warranty,
express or implied, as to the accuracy or completeness of any information
regarding the Company Parties or the transactions contemplated by this Agreement
except for the representations and warranties of the Company set forth in this
Agreement, and none of the Company Parties will have or be subject to any
liability to the Member or any other Person resulting from the distribution to
the Member or his, her, or its affiliates or representatives, or the use by the
Member or his, her, or its affiliates or representatives, of any information,
including publications or financial information provided to the Member or his,
her, or its affiliates or representatives, or any other document or information
in any form provided to the Member or his, her, or its affiliates or
representatives in connection with the transactions contemplated by this
Agreement. The Member acknowledges that he, she, or it has conducted, to his,
her, or its satisfaction, an independent investigation of the Company and, in
making the determination to proceed with the transactions contemplated by this
Agreement, the Member has relied on the results of such independent
investigation and the representations, warranties, covenants and agreements of
the Company set forth herein.

 

7

 

 

(ii) The Member acknowledges that none of the Company Parties makes, will make
or has made any representation or warranty, express or implied, as to the
prospects of the Company or any of its subsidiaries or their profitability, or
with respect to any forecasts, projections or business plans made available to
the Member or his, her, or its affiliates or representatives in connection with
the Member’s review of the Company.

 

3.4 Indemnification. Each Member, severally and not jointly, will indemnify and
hold harmless the Company and each other Member and their Affiliates and their
respective stockholders, members, partners, officers, directors, managers,
employees, agents, successors and permitted assigns against and in respect of
any liability, cost, damage, deficiency, penalty, interest, expense, fine, fee,
diminution in value, lost profits, or obligations, and court costs and
reasonable attorneys’ fees and expenses, whether or not arising out of a third
party claim (“Damages”), against or affecting such Person based upon, arising
out of or otherwise in respect of any breach of or inaccuracy in any
representation or warranty set forth in Section 3.3.

 

ARTICLE 4
CAPITAL ACCOUNTS AND ALLOCATIONS

 

4.1 Capital Accounts. A capital account (“Capital Account”) representing each
Member’s interest in the capital of the Company shall be established for each
Member on the books of the Company, reflecting the amount of cash or the initial
Gross Asset Value of the property contributed to the Company. Each Member’s
Capital Account shall be maintained in accordance with Section 1.5 of Appendix
A.

 

4.2 Profits, Losses and Tax Items. The Profits and Losses, items of income,
gain, credit, loss and deduction, and any tax items of the Company are to be
allocated among the Members as set forth in Appendix A to this Agreement.

 

ARTICLE 5
DISTRIBUTIONS TO MEMBERS

 

5.1 Distributions. Except as otherwise provided in Article 10 of this Agreement
with respect to distributions upon liquidation of the Company, distributions
shall be made by the Company in the amounts and at the times determined by the
Board of Managers to all Members in the following order and priority:

 

(a) First, until such time as the Unpaid Preferred Return of all Class B Members
has been reduced to zero, amounts determined by the Board of Managers to be
available for distribution shall be distributed: (i) Seventy Percent (70%) to
the Class B Members in proportion to their respective Unpaid Preferred Return,
and (ii) Thirty Percent (30%) to the other Members of the Company in proportion
to their respective Percentage Interests;

 

(b) Second, until such time as the Unreturned Capital Contributions of all Class
B Members have been reduced to zero, amounts determined by the Board of Managers
to be available for distribution shall be distributed: (i) Seventy Percent (70%)
to the Class B Members in proportion to their respective Unreturned Capital
Contributions, and (ii) Thirty Percent (30%) to the other Members of the Company
in proportion to their respective Percentage Interests;

 

8

 

 

(c) Third, after all Unpaid Preferred Return of all Class B Members and all
Unreturned Capital Contributions of all Class B Members has been distributed per
(a) and (b) hereinabove then amounts determined by the Board of Managers to be
available for distribution shall be distributed: (i) Seventy Percent (70%) to
the Class A Members in proportion to their respective Unreturned Class A Capital
Contributions, and (ii) Thirty Percent (30%) to the other Members of the Company
in proportion to their respective Percentage Interests;

 

(d) Thereafter, pro rata to each Member in proportion to their respective
Percentage Interests.

 

5.2 Tax Distributions. Although the Company will not be obligated to make
distributions to the Members specifically for the purpose of providing funds for
the payment of federal, state and local taxes, if any, which may be payable by
them with respect their allocated shares of Company Profits, the Board of
Managers shall, in making decisions concerning when and if the Company has funds
available for distributions to the Members, take into account the fact that some
or all of the Members may have such tax payment obligations with respect to
their allocated shares of Company Profits.

 

5.3 Treatment of Taxes Withheld. All amounts withheld or paid by the Company
pursuant to the Code or any provision of any state, local or foreign tax law
with respect to any payment, distribution or allocation to a Member, or any such
amount that is paid by the Company solely by reason of the holding of Units by
any Member, shall be treated as an advance from the Company to the Member with
respect to whom such tax is required to be withheld. The Company has the right
to apply any amounts otherwise distributable to a Member, or otherwise payable
by the Company to such Member under any other provision of this Agreement, to
the payment of the outstanding balance of such Member’s advances described in
the immediately preceding sentence. The obligation of a Member to pay the
outstanding balance of such Member’s advances under this Section 5.3 shall
continue after such Member transfers its Units in the Company and after a
Withdrawal by such Member. Each Member shall furnish the Company with any
information, representations or forms as shall reasonably be requested by the
Company to assist it in determining the extent of, or in fulfilling, any
withholding obligations it may have.

 

9

 

 

ARTICLE 6
MANAGEMENT AND CONTROL

 

6.1 Management. Except as otherwise provided herein, the business and affairs of
the Company shall be managed by a board of managers (the “Board of Managers”),
and, except as otherwise provided herein, the Members hereby delegate all power
and authority to manage the business and affairs of the Company to the Board of
Managers, who shall act as the managers of the Company subject to and in
accordance with the terms of this Agreement. Subject to the limitations imposed
by the Act and except as otherwise provided by this Agreement, the Board of
Managers, in its full and exclusive discretion, shall manage and control, have
authority to obligate and bind, and make all decisions affecting the business
and assets of the Company in accordance with this Agreement. Each member of the
Board of Managers (each, a “Manager”) shall participate in the direction,
management and control of the business of the Company, as a member of the Board
of Managers, to the best of such Manager’s ability. The Board of Managers shall
in all cases act as a group through actions in meetings or written consents of
the Board of Managers; Managers shall have no authority to act individually. The
Board of Managers may adopt such rules and procedures for the management of the
Company not inconsistent with this Agreement or the Act. Any power not otherwise
delegated pursuant to this Agreement or by the Board of Managers in accordance
with the terms of this Agreement shall remain with the Board of Managers.

 

6.2 Number of Managers. The Board of Managers shall consist of five individuals,
three of whom shall be designated by MJH, so long as MJH holds a majority of
Units in the Company, and two of whom shall be designated by ENV, so long as ENV
holds Units in the Company. Managers need not be residents of the State of
Nevada or Members of the Company. (The Managers serving as of the date hereof
are identified on Schedule A hereto.)

 

6.3 Resignation and Removal; Vacancy. A Manager may resign at any time by
delivering written notice of resignation to the Board of Managers or to the
Company. A resignation is effective when the notice is delivered unless the
notice specifies a later effective date. The Members may remove one or more
Managers with or without cause at any time; provided that a Member shall only be
entitled to remove a Manager that he, she, or it is entitled to designate
pursuant to Section 6.2. A Manager shall serve on the Board of Managers until
such Manager resigns or is removed in accordance with this Section 6.3. If a
vacancy occurs on the Board of Managers, the Member entitled to designate the
Manager who vacated such position shall designate a new Manager.

 

6.4 Meetings of Managers.

 

(a) Regular meetings of the Board of Managers shall be held at such times,
mutually convenient places and dates as determined by the Board of Managers. The
officers and other executives of the Company may attend meetings of the Board of
Managers with the prior consent of the Board of Managers.

 

(b) Meetings of the Managers may be conducted in person and/or by conference
telephone or electronic meetings (such as GoToMeeting). Managers may participate
in a meeting through use of conference telephone or similar communication
equipment, so long as all Managers participating in such meeting can hear one
another. Such participation constitutes presence in person at such meeting.

 

(c) Special meetings of the Board of Managers for any purpose may be called by
any two Managers.

 

(d) Each Manager shall receive notice of the date, time and place of all
meetings of the Board of Managers at least three business days (24 hours if
given by electronic transmission, facsimile transmission, or telephone) before
the meeting. Such notice (i) shall be delivered in writing to each Manager; (ii)
shall specify the purpose of the meeting; and (iii) may be given by the
Secretary of the Company or by the person or persons who called the meeting.
Notice of any meeting of the Board of Managers need not be given to any Manager
who signs a waiver of notice of such meeting or a consent to holding the
meeting, either before or after the meeting, or who attends the meeting without
protesting prior to such meeting or at the commencement thereof. All such
waivers, consents and approvals shall be filed with the records of the Company.

 

10

 

 

(e) Meetings of the Board of Managers may be held at any place that has been
designated in the notice of the meeting.

 

(f) Any meeting of the Board of Managers, whether or not a quorum is present,
may be adjourned to another time and place by the affirmative vote of at least a
majority of the Managers present. If the meeting is adjourned for more than 24
hours, notice of such adjournment to another time or place shall be given prior
to the time of the adjourned meeting to the Managers who were not present at the
time of the adjournment.

 

(g) Any action required or permitted to be taken by the Board of Managers may be
taken without a meeting if a written consent setting forth the action to be
taken is executed by the number of Managers whose consent would be required if a
meeting of the Board of Managers were to be held. Such written consent or
consents shall be filed with the records of the Company. Such action by written
consent shall have the same force and effect as a vote of the Managers at a
meeting. Consents may be delivered in writing, by facsimile or PDF, or by email
voting if a copy of the email is forwarded to another Manager.

 

6.5 Quorum and Transaction of Business. The number of Managers that constitutes
a quorum for the transaction of business at a properly noticed meeting of the
Board of Managers shall be a majority of the number of Managers then in office.
Any act or decision to be taken or made by the Board of Managers shall require
the affirmative vote of at least a majority of the Managers then in office
except as otherwise required by the Act or except in regard to any Major
Decision which shall require the consent of at least four Managers including the
consent of a Manager appointed by ENV (the “ENV Manager”).

 

6.6 Officers. The Board of Managers may appoint individuals as officers of the
Company, which may include (a) a Chairman; (b) a President; (c) one or more Vice
Presidents; (d) a Secretary and/or one or more Assistant Secretaries; and (e) a
Treasurer and/or one or more Assistant Treasurers. The Board of Managers may
delegate all or a portion of their day-to-day management responsibilities to any
such officer or officers, and such officers shall have the authority to contract
for, negotiate on behalf of and otherwise represent the interests of the Company
as so authorized by the Board of Managers; provided that in no event shall any
officer have any rights, duties, powers or authority greater than that so
delegated or that of the Board of Managers. The Board of Managers may not
delegate Major Decisions. All officers shall hold office at the pleasure of the
Board of Managers and until their successors shall have been duly elected and
qualified, unless sooner removed. Any such officer may be removed at any time by
the Board of Managers. If the office of any officer becomes vacant for any
reason, the vacancy may be filled by the Board of Managers.

 

6.7 Non-Exclusivity. The Managers shall not be required to manage the Company as
their sole and exclusive function, and the Managers may have other business
interests and may engage in other activities in addition to those relating to
the Company. Neither the Company nor any Member shall have any right, by virtue
of this Agreement, to share or participate in such other investments or
activities of the Managers or to the income or proceeds derived therefrom.

 

11

 

 

6.8 Indemnification.

 

(a) To the fullest extent permitted by the laws of the State of Nevada and any
other applicable laws, the Company shall indemnify and hold harmless each Person
who was or is a party, or who is threatened to be made a party, to any
threatened, pending or completed civil, criminal, administrative or
investigative action, suit or proceeding, other than an action by or in the
right of the Company, because such Person is or was a Member, Manager, Company
Representative or officer of the Company or is or was serving at the request of
the Company as a manager, director, trustee or officer of another limited
liability company, corporation, partnership, joint venture, trust or other
enterprise (individually, an “Indemnified Person” and collectively “Indemnified
Persons”), from and against any and all losses, claims, demands, costs, damages,
liabilities (joint or several), expenses of any nature (including reasonable
attorneys’ fees and disbursements), judgments, fines, settlements and other
amounts (“Damages”) arising from any and all claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative or investigative, in which
an Indemnified Person may be involved, or threatened to be involved, as a party
or otherwise, arising out of or incidental to the business of the Company,
regardless of whether an Indemnified Person continues to serve in the capacity
that entitled him to indemnification at the time any such liability or expense
is paid or incurred, except for any Damages based upon, arising from or in
connection with any act or omission of an Indemnified Person committed without
authority granted pursuant to this Agreement or in bad faith or otherwise
constituting gross negligence, recklessness or willful misconduct.

 

(b) Expenses (including reasonable attorneys’ fees and disbursements) incurred
in defending any claim, demand, action, suit or proceeding, whether civil,
criminal, administrative or investigative, subject to Section 6.8(a), may be
paid (or caused to be paid) by the Company in advance of the final disposition
of such claim, demand, action, suit or proceeding upon receipt of an undertaking
by or on behalf of the Indemnified Person to repay such amount if it shall
ultimately be determined, by a court of competent jurisdiction from which no
further appeal may be taken or the time for any appeal has lapsed (or otherwise,
as the case may be), that the Indemnified Person is not entitled to be
indemnified by the Company as authorized hereunder or is not entitled to such
expense reimbursement.

 

(c) The indemnification authorized by this Section 6.8 is not exclusive of and
shall be in addition to any other rights granted to those seeking
indemnification under this Agreement, any other agreement, a vote of Members or
otherwise, both as to action in their official capacities and as to action in
another capacity while holding their offices or positions. The indemnification
shall continue as to a Person who has ceased to be a Member, Manager, officer,
employee or agent of the Company and shall inure to the benefit of such Person’s
heirs, executors, administrators, successors and assigns.

 

(d) The Company may purchase and maintain insurance or furnish similar
protection, including, but not limited to, trust funds, letters of credit or
self-insurance, for or on behalf of any Person who is or was a Member, Manager
or officer of the Company. The insurance or similar protection purchased or
maintained for those Persons may be for any liability asserted against them and
incurred by them in any capacity described in this Article 6 or for any
liability arising out of their status as described in this Article 6, whether or
not the Company would have the power to indemnify them against that liability
under this Section 6.8. Insurance may be so purchased from or so maintained with
a Person in which the Company has a financial interest.

 

12

 

 

6.9 Creation of Committees. The Board of Managers may create committees to
assist the Board of Managers and the officers in the governance of areas of
importance to the Company. Subject to the terms of this Agreement, such
committees shall have such powers and perform such duties as may be prescribed
by the resolution or resolutions creating such committees. Each member of any
such committee shall be a Manager.

 

6.10 Reliance on Acts of a Manager. No financial institution or any other
person, firm or corporation dealing with a Manager shall be required to
ascertain whether such Manager is acting in accordance with this Agreement, but
such financial institution or such other person, firm or corporation shall be
protected in relying solely upon the deed, transfer or assurance of, and the
execution of such instrument or instruments by such Manager or by any officer
granted such authority, in writing, by such Manager.

 

6.11 Duties of a Manager; Exculpation; Reliance.

 

(a) A Manager will manage the affairs of the Company in a prudent and
businesslike manner and will devote such part of the Manager’s time to the
Company affairs as is reasonably necessary for the conduct of such affairs.

 

(b) A Manager shall perform the Manager’s duties as a Manager in good faith, in
a manner the Manager reasonably believes to be in or not opposed to the best
interests of the Company, and with the care that an ordinarily prudent person in
a similar position would use under similar circumstances.

 

(c) A Manager shall not be personally liable for the return of all or any part
of the Capital Contributions of the Members to the Company. Any such return
shall be made solely from the assets of the Company.

 

(d) In carrying out the Manager’s duties hereunder, a Manager shall not be
liable to the Company or to any Member for any actions taken in good faith and
reasonably believed to be in or not opposed to the best interests of the
Company, or for errors of judgment, neglect or omission that do not constitute
willful misconduct.

 

(e) The Managers shall be entitled to rely upon the advice of legal counsel,
independent public accountants and other experts, including financial advisors,
and any act of or failure to act by the Managers in good faith reliance on such
advice shall in no event subject the Managers or any such other person to
liability to the Company or any Member.

 

ARTICLE 7
BOOKS AND RECORDS; Accounts

 

7.1 Books and Records. The Company shall keep complete and accurate books and
records at its principal place of business, setting forth a true and accurate
account of all transactions and other matters arising out of and in connection
with the conduct of the Company’s business, which books and records shall be
otherwise kept in accordance with the provisions of the Act. Any Member or his,
her, or its designated representative shall have the right, at any reasonable
time, to have access to and to inspect and copy the contents of such books or
records, so long as the demand for such access and inspection is for a purpose
reasonably related to his, her, or its interest in the Company. Such books and
records shall be kept on the cash or accrual basis, as the Board of Managers may
determine, in accordance with generally accepted accounting principles and
practices and shall include separate accounts for each Member. The books and
records of the Company may, but shall not be required to, be audited by a
certified public accounting firm selected by the Board of Managers.

 

13

 

 

7.2 Accounts. All funds received by the Company shall be deposited in the name
of the Company in such bank account or accounts as the Board of Managers may
designate from time to time, and withdrawals therefrom shall be made upon the
signature of the authorized signatory on behalf of the Company as the Board of
Managers may designate from time to time. All deposits and other funds not
needed in the operation of the Company’s business may, in the discretion of the
Board of Managers, be invested as determined to be appropriate by the Board of
Managers.

 

7.3 Company Funds; Reserves. The Company may not commingle the Company’s funds
with the funds of any Member or the funds of any affiliate of any Member.
Reasonable cash reserves may be established from time to time by the Board of
Managers.

 

7.4 Fiscal Year. The accounting period and fiscal year of the Company shall end
on December 31 of each year, unless the Board of Managers in its discretion
designates a different fiscal year.

 

7.5 Federal Tax Proceedings.

 

(a) MJH shall be the initial partnership representative, pursuant to Section
6223 of the New Partnership Audit Procedures (the “Company Representative”);
provided that the Company Representative may be changed from time to time by the
Board of Managers by designating in writing a new Company Representative, as the
case may be. The Company Representative is authorized and required to represent
the Company (at the Company’s expense) in connection with all examinations of
the Company’s affairs by tax authorities and to expend Company funds for
professional services and costs associated therewith. The Company Representative
shall provide all notices and perform all acts required in such Person’s role as
the Company Representative. The Company Representative is authorized to take any
action that such Person determines to be necessary to comply with the
requirements of Sections 1441, 1442, 1445 or 1446 of the Code with respect to
withholding certain amounts with respect to payments or distributions to a
Member that is not a United States person (as defined in Section 7701 of the
Code), withholding certain amounts with respect to the sale of a United States
real property interest as defined in Section 897 of the Code or as otherwise
required under the Code. Notwithstanding anything herein to the contrary, the
Company Representative shall not enter into a settlement with the Internal
Revenue Service with respect to a reviewed taxable year without written consent
representing a majority of the outstanding Class A Units and a majority of the
outstanding Class B Units at all times during the reviewed taxable year.

 

14

 

 

(b) In the event that the Company is required to pay any imputed underpayment
pursuant to the New Partnership Audit Procedures, then each Person that was a
Member in the applicable reviewed year, within the meaning of Section 6225(d)(1)
of the New Partnership Audit Procedures, shall make a payment to the Company in
an amount equal to the portion of the imputed underpayment allocable to such
Member, taking into account any modifications of the imputed underpayment under
Section 6225(c) of the New Partnership Audit Procedures; provided, however, that
if such Person is also a Member at the time the Company pays such imputed
underpayment, the Company may instead withhold from amounts due to such Member
from the Company such Member’s allocable share of the imputed underpayment and
any such amount withheld shall be treated as having been distributed by the
Company to such Member and then paid by such Member to the Company; and provided
further that no payment by or withholding from a Person shall be required if
such Person complied with the provisions of Section 6225(c)(2) of the New
Partnership Audit Procedures. For the avoidance of doubt, no payment made to the
Company pursuant to this Section 7.5(b) shall be treated as a Capital
Contribution. In the event that the Company receives a tax refund or tax benefit
pursuant to the New Partnership Audit Procedures, then each Person that was a
Member in the applicable reviewed year shall receive a payment from the Company
in an amount equal to the portion of the tax refund or tax benefit allocable to
such Member, taking into account any modifications of the tax refund or tax
benefit under Section 6225(c) of the New Partnership Audit Procedures. Any
dispute regarding the portion of any tax liability, tax refund or tax benefit
allocable to a Member shall be determined by such independent accounting firm
agreed to by the applicable Persons. Each Member shall provide such information
to the Company as the Company Representative may reasonably request to reduce
the amount of any imputed underpayment and shall take such actions as the
Company Representative may reasonably request (including the filing of an
amended tax return) in order to assist the Company in complying with the New
Partnership Audit Procedure. Notwithstanding anything in this Agreement to the
contrary, all rights and obligations of a Member under this Section 7.5(b) shall
survive both the Member’s ceasing to be a partner of the Company for federal
income tax purposes and the dissolution of the Company.

 

(c) The Company Representative shall not be liable to the Company or the Members
for any action such Person takes or fails to take in connection with any
judicial or administrative proceeding, including, without limitation, the
agreement to or failure to agree to a settlement or the extension of or failure
to extend the relevant statutes of limitations, unless such action or failure
constitutes willful misconduct, fraud, negligence or breach of fiduciary duty.

 

7.6 Safe Harbor Election. The Members acknowledge the proposed revenue procedure
set forth in Notice 2005-43, 2005-24 I.R.B. 1 (May 20, 2005), and expressly
intend that the Company shall be enabled to make a “Safe Harbor Election” and to
issue “Safe Harbor Partnership Interests” within the meaning thereof. If such
proposed revenue procedure (or a substantial equivalent) is promulgated in
final, effective form, the Board of Managers shall (without the need for further
action by the Members) have all necessary authority under this Agreement to give
effect to the intention set forth in the preceding sentence (including the
authority to make any applicable tax election on behalf of the Company and the
Members).

 

7.7 Tax Reports. At the expense of the Company, the Company Representative shall
cause the preparation and timely filing (including extensions) of all tax
returns determined by the Company Representative in consultation with the
Company’s tax accountants that are required to be filed by the Company pursuant
to the Code as well as all other required tax returns. Each Member agrees to
reasonably cooperate with the Company in connection with the preparation of the
Company’s tax returns, and in connection with any audit or other similar tax
proceeding relating to the Company, including in connection with complying with
the terms of the New Partnership Audit Procedures. So long as the Company’s
fiscal year is the calendar year, the Company will use commercially reasonable
efforts to provide to each Member by March 15 of each calendar year a Form 1065
(Schedule K-1) reflecting the Member’s share of income, loss, credit and
deductions for the prior calendar year.

 

15

 

 

ARTICLE 8
TRANSFERS OF UNITS; DRAG ALONG; TAG ALONG

 

8.1 Restriction on Transfers. Except as set forth in Sections 8.2 and 8.9 and
with respect to a Tag Sale or a Drag Sale (each as defined in this Article 8),
no Member may Transfer all or any portion of his, her, or its Units without the
prior approval of the Board of Managers, which shall include the approval of an
ENV Manager.

 

8.2 Non-Restricted Transfers of Units. Notwithstanding anything to the contrary
set forth in Section 8.1, but subject to the conditions and restrictions set
forth in Section 8.3, a Member may Transfer his, her, or its Units in accordance
with the following (a “Permitted Transfer”):

 

(a) A Member who is a natural person may Transfer all or any portion of such
Member’s Units by gift, sale, will or otherwise, to a Permitted Transferee.
“Permitted Transferee” means, with respect to any Member, (i) such Member’s
spouse, issue (whether natural or adopted), sibling or parent, or (ii) any
entity (including a trust, corporation, partnership, or limited liability
company) established by such Member solely for the benefit of such Member or
such Member’s spouse, issue (whether natural or adopted), sibling or parent.

 

(b) A Member that is a partnership, corporation, limited liability company,
trust or similar entity (each, an “Entity Member”) may Transfer all or any
portion of such Entity Member’s Units to (i) one or more partners, shareholders,
members, beneficiaries or similar owners of or investors in such Entity Member
(each, an “Entity Member Owner”), (ii) to any member of an affiliated group of
corporations within the meaning of Section 1504 of the Code that includes such
Entity Member or (iii) to a trust substantially for the benefit of (x) one or
more Entity Member Owners or (y) the Entity Member Owner’s spouse, issue
(whether natural or adopted), sibling or parent.

 

(c) Notwithstanding any provision of this Section 8.2 to the contrary, no
Transfer is permitted under this Section 8.2 to or for the benefit of a
separated or divorced spouse by agreement, court order or otherwise. Any
Transfer of Units made pursuant to this Section 8.2 may be made only in such
manner as to provide control of such Units by a competent legal entity or adult
(unless such transfer is to a custodian for such minor person under an act
regarding transfers to minors or to the trustee of a trust for the benefit of
such minor person), and so as not to vest control of any Units in any minor or
other legally incompetent person.

 

8.3 Conditions to Permitted Transfers.

 

(a) Notwithstanding the provisions of Section 8.2, a Transfer shall not be
treated as a Permitted Transfer unless and until the following conditions are
satisfied:

 

(i) The transferor and transferee must execute and deliver to the Company such
documents and instruments of conveyance as may be necessary or appropriate in
the opinion of counsel to the Company to effect such Transfer and to confirm the
agreement of the transferee to be bound by the provisions of this Agreement. In
all cases, the Company shall be reimbursed by the transferor and/or transferee
for all costs and expenses that it reasonably incurs in connection with such
Transfer.

 

(ii) The transferor and transferee shall furnish the Company with the
transferee’s taxpayer identification number, and any other information necessary
to permit the Company to file all required federal and state tax returns and
other legally-required information statements or returns. Without limiting the
generality of the foregoing, the Company shall not be required to make any
distribution otherwise provided for in this Agreement with respect to any
transferred Units until it has received such information.

 

16

 

 

(iii) Either (A) such Units shall be registered under the Securities Act of
1933, as amended, and any applicable state securities laws, or (B) the
transferor shall provide, upon the Company’s request, an opinion of counsel,
which opinion and counsel shall be reasonably satisfactory to the Company, to
the effect that such Transfer is exempt from all applicable registration
requirements and that such Transfer does not violate any applicable laws
regulating the transfer of securities.

 

(iv) The transferor may grant to any transferee of Units pursuant to a Permitted
Transfer the right to become a substitute Member, with respect to the Units
transferred; provided, however, that such assignee or transferee will not become
a substitute Member unless and until the admission of such assignee or
transferee is consented to in writing by the Board of Managers, whose consent
may be withheld by the Board of Managers in its sole and unreviewable
discretion, with or without cause, but otherwise must include the approval of
any and all disinterested Managers.

 

(v) All transferees hereunder shall be bound by the terms of this Agreement in
the same manner as the transferors and any Units so transferred shall continue
to be subject to the restrictions, liabilities and benefits associated
therewith.

 

(b) Notwithstanding anything else in this Agreement, no Transfer (including,
without limitation, a Permitted Transfer) may be made if such Transfer would (i)
violate any applicable laws or regulations, (ii) result in the Company being
taxable as a corporation, (iii) cause a termination of the Company under section
708(b)(1)(B) or any other section of the Code, (iv) result in the Company
becoming a “publicly traded partnership” within the meaning of sections
469(k)(2) and 7704(b) of the Code, (v) be an event that would constitute a
violation or breach (or, with the giving of notice or passage of time, would
constitute a violation or breach) of any law, regulation, ordinance, agreement
or instrument to which the Company is a party or by which the Company, or any of
its properties or assets, is bound or (vi) require the Company to register under
the Investment Company Act of 1940, as amended.

 

(c) Notwithstanding anything to the contrary contained herein, in no event may
any Member Transfer their Units to a Person who does not meet any suitability
standards under the Nevada Commercial Cannabis Laws or who would otherwise
jeopardize the Company’s ability, directly or indirectly, to obtain and maintain
appropriate licenses and/or operate its business in compliance with the Nevada
Commercial Cannabis Laws (“Suitability Standards”).

 

8.4 Prohibited Transfers.

 

(a) Any purported Transfer of a Unit that is not made in accordance with this
Article 8 shall be null and void and of no effect whatsoever. Nevertheless, if
the Company is required to recognize a Transfer that is not made in accordance
with this Article 8, the Units transferred shall be strictly limited to the
transferor’s rights to allocations and distributions as provided by this
Agreement with respect to the transferred Units, which allocations and
distributions first may be applied (without limiting any other legal or
equitable rights of the Company) to satisfy any debts, obligations or
liabilities for damages that the transferor or transferee of such Units may have
to the Company. Neither the transferee nor the transferor shall have any voting
or other rights as to the management of the Company with respect to such
transferred Units. The Company shall have the option to purchase from the
transferee all, but not less than all, of the Units that were subject to the
non-compliant Transfer by delivering written notice to the transferee of the
Company’s exercise of the option to purchase such Units at any time within one
year after the Company has knowledge of a Transfer that was not made in
accordance with this Article 8, to the extent permitted by law. The Company may
assign all or part of its right to purchase such transferee’s Units to the
non-transferring Members on a pro rata basis (based on the number of Units held
by each at the time) or such other basis as such Members agree. The purchase
price shall be an amount equal to the Book Value of such Units as of the end of
the Company’s immediately preceding fiscal year.

 

17

 

 

(b) In the case of a Transfer or attempted Transfer of a Unit that is not made
in accordance with this Article 8, the parties engaging or attempting to engage
in such Transfer shall indemnify and hold harmless the Company and the other
Members from all costs, liability, and damage that any of those indemnified
Persons may incur (including, without limitation, incremental tax liability and
reasonable attorneys’ fees and expenses) as a result of such Transfer or
attempted Transfer and as a result of efforts to enforce the Company’s and the
other Members’ rights under this Section 8.4 and the rights to indemnification
of those Persons entitled to indemnification under this Section 8.4.

 

8.5 Distributions and Allocations with Respect to Transferred Units. If any Unit
is transferred during any accounting period in compliance with the provisions of
this Article 8, Profits, Losses, each item thereof, and all other items
attributable to the transferred Unit for such period shall be divided and
allocated between the transferor and the transferee, by taking into account
their varying interests during the period in accordance with Code Section
706(d), using any conventions permitted by law and selected by the Members;
provided that, in the event of the transfer by a Member of all of such Member’s
Units, the “closing of the books” convention shall be employed. All
distributions on or before the date of such Transfer shall be made to the
transferor, and all distributions thereafter shall be made to the transferee.
Solely for purposes of making such allocations and distributions, the Company
shall recognize such Transfer not later than the end of the calendar month
during which it is given notice of such Transfer; provided that if the Company
does not receive a notice stating the date such Unit was transferred and such
other information as the Company may reasonably require within 30 days after the
end of the accounting period during which the Transfer occurs, then all of such
items shall be allocated, and all distributions shall be made, to the Member
who, according to the books and records of the Company, on the last day of the
accounting period during which the transfer occurs, was the owner of the Unit.
Neither the Company nor any Member shall incur any liability for making
allocations and distributions in accordance with the provisions of this Section
8.5, whether or not the Company has knowledge of any Transfer of ownership of
any Unit.

 

8.6 Admission of Transferee. A Person to whom an interest in the Company is
transferred in accordance with this Agreement has the right to be admitted to
the Company as a Member only with the unanimous consent of the Members, and
execution by the transferee of such instruments as the Board of Managers may
deem necessary or advisable to effect the admission of such transferee as a
Member, including, without limitation, the written acceptance and adoption by
such transferee of the provisions of this Agreement and any other agreement to
which the transferring Member is bound with respect to the transferred Units. A
Person to whom Units are transferred will have no right to vote such Units or
otherwise participate in the management or operations of the Company or receive
information concerning the Company unless such Person is approved for admission
as a Member pursuant to this Section 8.6. If Units are transferred to a Person
in accordance with this Agreement and the transferee is not admitted as a
Member, the transferring Member will continue to vote the transferred Units and
receive information concerning the Company until such time as the transferring
Member withdraws from the Company.

 

18

 

 

8.7 Tag Along Rights.

 

(a) Except as set forth in Section 8.7(b), if Members holding a majority of
Units (“Transferring Members”) propose to Transfer, directly or indirectly, to
one or more Persons (a “Tag Buyer”) in one transaction or a series of related
transactions (a “Tag Sale”), the Transferring Members shall notify the other
Members (“Other Members”), describing in such notification (the “Tag Notice”)
the material terms of such Tag Sale. Each Other Member shall have the option,
exercisable by written notice to the Transferring Members, within 10 days after
delivery of the Tag Notice, to require the Transferring Members to provide as
part of its Transfer that such Other Members (the “Selling Members”) be given
the right to participate, pro rata in proportion to the respective number of
Units to be transferred by the Transferring Members relative to the total number
of Units owned by such Transferring Members immediately prior to such proposed
Tag Sale, in such transaction or series of related transactions on substantially
the same terms and conditions as the Transferring Members; provided that the
purchase price for each Unit shall be the amount, as reasonably determined by
the Board of Managers, that would be distributed with respect to each Unit in
liquidation of the Company if (i) the business and all assets of the Company
were sold at the valuation of the Company used for determining the Tag Buyer’s
offer for the Units and (ii) the Company were liquidated in accordance with the
provisions of Article 10. If any Other Member exercises its rights pursuant to
this Section 8.7(a), the Transferring Members shall not proceed with the
proposed Tag Sale unless each Selling Member is given the right to so
participate. Each Selling Member shall be liable to the Tag Buyer to the same
extent as the Transferring Members with respect to representations, warranties,
covenants, and indemnities set forth in the definitive agreements governing the
Tag Sale.

 

(b) Section 8.7(a) does not apply to a Transfer of Units by a Transferring
Member (i) to Affiliates of the Transferring Member (other than the Company or
its subsidiaries) or to investors or participants in any Person holding equity
of the Transferring Member or to employees, officers or directors of any
Transferring Member or to any of such Persons’ Affiliates or associates; (ii) as
a bona fide pledge of Units by a Transferring Member to secure indebtedness;
(iii) as part of a public offering of such Units pursuant to a registration
statement filed by the Company with the Securities and Exchange Commission; or
(iv) pursuant to a Drag Sale, which mechanics and procedures shall be governed
by Section 8.8.

 

8.8 Drag Along Rights.

 

(a) Subject to Subject 6.5(b), Section 6.5(c) and Section 8.8(b), if Members
holding a majority of Units (“Electing Members”) approve a Sale of the Company,
specifying that this Section 8.8 shall apply to such Sale of the Company (a
“Drag Sale”), then each Member shall:

 

(i) if such Drag Sale requires Member approval, with respect to all Units that
such Member owns or over which such Member exercises voting power, vote (in
person, by proxy or by action by written consent, as applicable) all Units in
favor of, and adopt, such Sale of the Company and to vote in opposition to any
and all other proposals that could delay or impair the ability of the Company or
the Members to consummate such Sale of the Company;

 

19

 

 

(ii) if such Drag Sale is a transaction specified in clause (a) of the
definition of Sale of the Company, sell the same proportion of Units
beneficially held by such Member as is being sold by the Electing Members to the
Person to whom the Electing Members propose to sell their Units;

 

(iii) execute and deliver all related documentation and take such other action
in support of the Sale of the Company as shall reasonably be requested by the
Company or the Electing Members in order to carry out the terms and provision of
this Section 8.8, including without limitation executing and delivering
instruments of conveyance and transfer, and any purchase agreement, merger
agreement, indemnity agreement, escrow agreement, consent, waiver, governmental
filing, units certificates duly endorsed for transfer (free and clear of
impermissible liens, claims and encumbrances) and any similar or related
documents;

 

(iv) not deposit, and cause their Affiliates not to deposit, except as provided
in this Agreement, any Units owned by such party or Affiliate in a voting trust
or subject any Units to any arrangement or agreement with respect to the voting
of such Units, unless specifically requested to do so by the acquiror in
connection with the Sale of the Company;

 

(v) refrain from exercising any dissenters’ rights or rights of appraisal under
applicable law at any time with respect to such Sale of the Company;

 

(vi) if the consideration to be paid in exchange for the Units includes any
securities and due receipt thereof by any Member would require under applicable
law (x) the registration or qualification of such securities or of any person as
a broker or dealer or agent with respect to such securities or (y) the provision
to any Member of any information other than such information as a prudent issuer
would generally furnish in an offering made solely to “accredited investors” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended, accept, in lieu thereof, against surrender of the Units that would have
otherwise been sold by such Member, an amount in cash equal to the fair value
(as determined in good faith by the Board of Managers) of the securities which
such Member would otherwise receive as of the date of the issuance of such
securities in exchange for the Units; and

 

(vii) in the event that the Electing Members, in connection with such Sale of
the Company, appoint a representative (the “Representative”) with respect to
matters affecting the Members under the applicable definitive transaction
agreements following consummation of such Sale of the Company, (x) consent to
(i) the appointment of such Representative, (ii) the establishment of any
applicable escrow, expense or similar fund in connection with any
indemnification or similar obligations, and (iii) the payment of such Member’s
pro rata portion (from the applicable escrow or expense fund or otherwise) of
any and all reasonable fees and expenses to such Representative in connection
with such Representative’s services and duties in connection with such Sale of
the Company and its related service as the representative of the Members, and
(y) not assert any claim or commence any suit against the Representative or any
other Member with respect to any action or inaction taken or failed to be taken
by the Representative in connection with its service as the Representative,
absent fraud or willful misconduct.

 

20

 

 

(b) The obligations of the Members pursuant to Section 8.8(a) are subject to the
satisfaction of the following conditions:

 

(i) Each Member will receive in respect of his, her, or its Units the same type
of consideration and amounts of consideration per Unit from such Drag Sale as is
received by other Members in respect of their Units of the same class; provided
that the purchase price for each Unit shall be the amount, as reasonably
determined by the Board of Managers, that would be distributed with respect to
each Unit in liquidation of the Company if (i) the business and all assets of
the Company were sold at the valuation of the Company used by the Electing
Members for determining the price for the Class A Units approved by them for the
Drag Sale and (ii) the Company were liquidated in accordance with the provisions
of Article 10.

 

(ii) No Member (A) will be obligated to make any out-of-pocket expenditure prior
to the consummation of the Drag Sale (excluding modest expenditures for postage,
copies, etc.); (B) will be obligated to pay more than his, her, or its pro rata
share (based on net proceeds received by the Members in the Drag Sale) of
expenses reasonably incurred in connection with a consummated Drag Sale to the
extent such expenses are incurred for the benefit of all Members and are not
otherwise paid by the Company or the acquiring party (costs incurred by or on
behalf of a Member for its sole benefit will not be considered costs of the
transaction hereunder); or (C) will be liable for such expenses in excess of the
net amount of proceeds actually received by such Member in connection with such
Drag Sale.

 

(iii) In the event that the Members, in their capacity as such, are requested by
the Electing Members to make any representations, warranties or indemnities for
the benefit of the purchaser in connection with the Drag Sale (other than
representations with respect to authority, due execution, ownership, and title
to Units), then no Member (A) will be liable for more than the net amount of
proceeds actually received by such Member in connection with such Drag Sale and
(B) will be required to pay more than his, her, or its pro rata share of any
indemnity obligations.

 

8.9 Rights of Refusal on Units.

 

(a) If, from time to time or at any time, a Member receives a bona fide written
offer from an unaffiliated Person (“Third Party”) to Transfer to such Third
Party all or any part of the Units now held or hereafter acquired by such Member
(the “Available Units”) in a Transfer other than a Permitted Transfer, Tag Sale
or a Drag Sale, such Member (the “Offeror Member”) shall give notice of such
offer (the “Offer Notice”) to all of the other Members (the “Offeree Members”).
The Offer Notice shall state the terms and conditions upon which the Third Party
desires to acquire the Available Units, the number of Available Units, the
proposed price per Unit and all other terms of such offer. The Offeree Members
shall have the prior right and option (the “First Offer”), but not the
obligation, to purchase all or any portion of the Available Units. The rights
under the First Offer must be exercised, if at all, by giving written notice of
such exercise to the Offeror Member on or before the 30th day after receipt of
the Offer Notice. Each Offeree Member shall have the right to purchase the
Available Units in such proportion as may be agreed upon among all Offeree
Members but, if they do not agree before the 30 day expiration period set forth
in the preceding sentence, each Offeree Member which desires to purchase shall
have the right to purchase all of the Available Units or, if more than one
Offeree Member desires to purchase, a proportional amount of the Available Units
equal in proportion to the number of Units owned by such Offeree Member divided
by the total number of Units owned by all Offeree Members which desire to
purchase.

 

21

 

 

(b) If the Offeree Members do not exercise the First Offer with respect to all
Available Units, the Offeror Member shall give notice (the “Second Offer
Notice”) to the Company, and the Company shall have the right and option (the
“Second Offer”), but not the obligation, to purchase all or any portion of the
remaining Available Units. The rights under the Second Offer must be exercised,
if at all, by giving written notice of such exercise to the Offeror Member on or
before the 20th day after the receipt of the Second Offer Notice.

 

(c) If the Offeree Members and the Company do not exercise the First Offer and
the Second Offer with respect to all Available Units, the Offeror Member shall
give notice (the “Final Offer Notice”) to each Offeree Member who exercised the
First Offer with respect to all Available Units that such Offeree Member was
eligible to purchase. Each such Offeree Member shall have the right and option
(the “Final Offer”), but not the obligation, to purchase all or any portion of
the remaining Available Units. The rights under the Final Offer must be
exercised, if at all, by giving written notice of such exercise to the Offeror
Member on or before the 10th day after the receipt of the Final Offer Notice.
Each such Offeree Member shall have the right to purchase the remaining
Available Units in such proportion as may be agreed upon among all such Offeree
Members but, if they do not agree before the 10 day expiration period set forth
in the preceding sentence, each such Offeree Member which desires to purchase
shall have the right to purchase all of the Available Units or, if more than one
such Offeree Member desires to purchase, a proportional amount of the Available
Units equal in proportion to the number of Units owned by such Offeree Member
divided by the total number of Units owned by all Offeree Members which desire
to purchase.

 

(d) The purchase price to be paid to an Offeror Member upon the exercise of the
First Offer, the Second Offer, or the Final Offer, shall be the price set forth
in the Offer Notice and shall be payable on the same terms and conditions as are
set forth in the Offer Notice; provided, however, that the purchaser(s) may, at
the purchaser’s option, prepay any amounts due in connection with such purchase
at any time without penalty.

 

(e) The closing of the purchase of the Available Units pursuant to this
Section 8.9 shall take place within 40 days after the date of the Final Offer
Notice, or at a later agreed upon date. At the closing, the Offeror Member shall
deliver an assignment of the Available Units, in form and substance satisfactory
to the purchaser(s), conveying the Available Units free and clear of all liens,
claims and encumbrances, along with all other necessary documents of transfer,
and the purchaser(s) shall deliver the aggregate purchase price pursuant to the
terms and conditions of the Offer Notice.

 

(f) If the First Offer, the Second Offer, and the Final Offer are not exercised
with respect to all Available Units, the Offeror Member shall be free to
Transfer all, but not less than all, of the remaining Available Units to the
Third Party on terms and conditions substantially similar to (and in no event
more favorable than) the terms and conditions set forth in the Offer Notice;
provided that (i) such Transfer shall remain subject to the other provisions of
this Article 8 (other than this Section 8.9); and (ii) such Transfer shall be
consummated within 90 days after the date of the Final Offer Notice, and if such
Transfer is not consummated within such 90-day period, such proposed Transfer
shall again be subject to the provisions of this Section 8.9.

 

22

 

 

ARTICLE 9
WITHDRAWAL OF A MEMBER

 

9.1 Withdrawal of a Member. A Member shall be deemed to have withdrawn as a
Member (a “Withdrawal”) in any of the following circumstances:

 

(a) In the case of a Member who is acting as a Member by virtue of being trustee
of a trust, upon the termination of the trust (but not merely the substitution
of a new trustee);

 

(b) In the case of a Member that is not a natural person, upon the dissolution
and commencement of the winding-up of such Member or the filing of a certificate
of dissolution or its equivalent, as applicable;

 

(c) In the case of a Member that is an estate, upon the distribution by the
fiduciary of all of the estate’s Units in the Company;

 

(d) In the case of a Member that is a natural person, upon the death or
permanent incapacity of the Member or the entry of an order by a court of
competent jurisdiction adjudicating the Member incompetent;

 

(e) Upon the approval of a petition filed by or against a Member as “Debtor”
under the provisions of the bankruptcy laws of the United States, a Member’s
making an assignment for the benefit of creditors, or the appointment of a
receiver for the property and affairs of a Member;

 

(f) Upon a Member’s assigning or transferring all of such Member’s Units in the
Company; or

 

(g) Upon the redemption of all of a Member’s Units by the Company.

 

9.2 Rights of a Withdrawing Member. In the event of a Withdrawal (other than
pursuant to Section 9.1(f) or 9.1(g)) by any Member from the Company prior to
the dissolution and winding-up of the Company:

 

(a) (i) The Company shall have the option to purchase all of the Units of the
withdrawing Member for an amount equal to the Fair Market Value of such Units;
provided that the foregoing option to purchase shall not apply to any Withdrawal
resulting from, or which would result in, a Permitted Transfer or pursuant to a
written agreement between the Company and one or more Members. The Company shall
exercise its option to purchase by giving notice to the withdrawing Member (or,
if applicable, his, her, or its legal representative) within 90 days after the
later of (A) the Company’s receipt of notice of Withdrawal of the Member, or (B)
if applicable, the appointment of the legal representative of the deceased,
bankrupt, incompetent, or incapacitated Member. The closing of such purchase
shall occur within 60 days after the date of such notice. Until such option is
exercised and/or payment made thereunder, the withdrawing Member shall be
entitled to receive distributions applicable to the withdrawing Member’s Units
but shall not otherwise be entitled to participate in the Company as a Member.

 

(ii) The purchase price shall be paid in four equal annual installments
commencing on the first anniversary of the date of closing. The Company’s
obligations to make these installment payments shall be evidenced by a
promissory note which shall bear interest at the minimum rate necessary to avoid
imputed interest under the Code, and may be payable in full at any time without
prepayment penalty. Any prepayment shall be applied first to accrued interest
and then to installments in the reverse order in which they are due.

 

23

 

 

(iii) If the Company does not elect to purchase the Units of such withdrawing
Member in accordance with this Section 9.2, then the successor in interest to
such withdrawing Member shall be an assignee of the Units of the withdrawing
Member that the Company did not elect to purchase. In such event, such successor
in interest shall not become a Member unless and until the admission of such
successor in interest as a Member is consented to in writing by the Board of
Managers, and provided further that such successor in interest executes and
delivers such documents as all the Board of Managers may reasonably require to
make such successor in interest a party to this Agreement.

 

(b) If a Member withdraws from the Company in contravention of this Agreement,
in addition to any other remedies available to the Company under applicable law,
the Company may recover from the withdrawing Member damages for breach of this
Agreement and may offset the damages against the amount otherwise distributable
to such member on account of its Units.

 

9.3 Company to Continue Upon Withdrawal. The Company shall not dissolve upon the
withdrawal of a Member and shall continue until dissolved in accordance with
Article 10.

 

9.4 No Right to Receive Distributions Upon Withdrawal. No Member shall have the
right under the Act to receive any distribution, other than pursuant to the
express terms of this Agreement, prior to the Company’s dissolution pursuant to
Article 10 of this Agreement.

 

ARTICLE 10
DISSOLUTION OF THE COMPANY

 

10.1 Dissolution Events. The Company shall dissolve and commence winding up and
liquidation upon the first to occur of any of the following (each, a
“Dissolution Event”):

 

(a) A merger or consolidation of the Company with one or more other entities in
which the Company is not the surviving entity;

 

(b) The happening of any other event that makes it unlawful, impossible or
impracticable to carry on the business of the Company;

 

(c) The unanimous consent of the Members; or

 

(d) The entry of a decree of judicial dissolution under the Act.

 

Dissolution of the Company shall be effective on the date of the Dissolution
Event (unless otherwise specified), but the Company shall not terminate until
the assets of the Company shall have been distributed as provided herein and a
certificate of dissolution of the Company has been filed with the Secretary of
State of the State of Nevada. The Members hereby agree that, notwithstanding any
provision of the Act, the Company shall not dissolve prior to the occurrence of
a Dissolution Event.

 

24

 

 

10.2 Winding Up. Upon the occurrence of a Dissolution Event, the Company shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Members.
No Member shall take any action that is inconsistent with, or not necessary to
or appropriate for the winding up of the Company’s business and affairs. The
Company’s assets shall be liquidated as promptly as is consistent with obtaining
the fair value thereof, and the proceeds therefrom, to the extent sufficient
therefor, shall be applied and distributed in the following order:

 

(a) First, to the payment and discharge of all of the Company’s debts and
liabilities to creditors other than Members;

 

(b) Second, to the payment and discharge of all of the Company’s debts and
liabilities to Members; and

 

(c) The balance, if any, to the Members in the same manner as distributions are
made under Section 5.1.

 

Any distribution to a Member pursuant to Sections 10.2(b) or (c) above shall be
net of any amounts owed to the Company by such Member. No Member shall receive
any additional compensation for any services performed pursuant to this Article
10.

 

10.3 Compliance With Timing Requirements of the Regulations. In the event the
Company is “liquidated” within the meaning of Section 1.704-1(b)(2)(ii)(g) of
the Regulations, distributions shall be made pursuant to this Section 10.3 to
the Members who have positive Capital Accounts in compliance with Section
1.704-1(b)(2)(ii)(b)(2) of the Regulations. If any Member has a deficit balance
in its Capital Account (after giving effect to all contributions, distributions
and allocations for all taxable years, including the year during which such
liquidation occurs), such Member shall have no obligation to make any
contribution to the capital of the Company with respect to such deficit, and
such deficit shall not be considered a debt owed to the Company or to any other
Person for any purpose whatsoever. In the discretion of the Members, a pro rata
portion of the distributions that would otherwise be made to the Members
pursuant to this Section 10.3 may be handled in one or both of the following
manners:

 

(a) distributed to a trust established for the benefit of the Members for the
purposes of liquidating Company assets, collecting amounts owed to the Company,
and paying any contingent or unforeseen liabilities or obligations of the
Company or of the Members arising out of or in connection with the Company. The
assets of any such trust are to be distributed to the Members from time to time,
in the discretion of the Members, in the same proportion as the amount
distributed to such trust by the Company would otherwise have been distributed
to the Members pursuant to this Agreement; and

 

(b) withheld to provide a reserve for Company liabilities (contingent or
otherwise) and to reflect the unrealized portion of any installment obligations
owed to the Company, but such withheld amounts are to be distributed to the
Members as soon as reasonably practicable.

 

10.4 Deemed Contribution and Distribution. Notwithstanding any other provision
of this Article 10, in the event the Company is liquidated within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Regulations but no Dissolution Event has
occurred, the Company’s assets shall not be liquidated, the Company’s
liabilities shall not be paid or discharged, and the Company’s affairs shall not
be wound up. Instead, except as otherwise provided in applicable Regulations,
the Company shall be deemed to have contributed all of its assets and
liabilities to a new limited liability company and immediately thereafter to
have distributed the interest in such new limited liability company to the
Members in proportion to the number of Units held by each Member.

 

10.5 Rights of Members. Except as otherwise provided in this Agreement, (a) each
Member shall look solely to the assets of the Company for the return of the
Member’s Capital Contribution and shall have no right or power to demand or
receive property other than cash from the Company, and (b) no Member shall have
priority over any other Member as to the return of the Member’s Capital
Contribution, distributions or allocations.

 

25

 

 

10.6 Prohibition on Withdrawal. Except as otherwise provided in Article 8 or 9
of this Agreement, no Member is entitled to withdraw from the Company prior to
the Company’s dissolution pursuant to this Article 10. Under no circumstances,
other than pursuant to the express terms of this Agreement, shall the Company be
required to make any distribution pursuant to the Act prior to the Company’s
dissolution pursuant to this Article 10.

 

ARTICLE 11
MEMBERS

 

11.1 Meetings. Meetings of the Members for any purpose, unless otherwise
prescribed by statute, may be called by any Member. Such Person as designated by
the Members shall preside at all meetings of the Members.

 

11.2 Place of Meetings. The Members may designate any place, either within or
outside the State of Nevada, as the place of meeting for any meeting of the
Members. If no designation is made, or if a special meeting is otherwise called,
the place of meeting shall be at the Company’s principal place of business. Any
Member may attend any meeting via telephonic communication.

 

11.3 Notice of Meetings. Except as provided in Section 11.4 hereof, the Members
shall deliver or cause to be delivered a notice (which may be given in writing,
by facsimile transmission, by telephone or by electronic transmission) of such
meeting to each Member entitled to vote at such meeting. Said notice must be
delivered not less than five days nor more than 60 days before the date of such
meeting and must state the place, day and hour of the meeting and the purpose
for which the meeting is called. Notice of the time, place and purpose of any
meeting may be waived in writing, signed by the person entitled to notice
thereof, either before or after such meeting, and will be deemed waived by any
Member by his attendance thereat in person or by proxy, except when the Member
attends a meeting for the express purpose of objecting, at the beginning of the
meeting, to the transaction of any business because the meeting is not lawfully
called or convened. Any Member so waiving notice of such meeting shall be bound
by the proceedings of any such meeting in all respects as if due notice thereof
had been given.

 

11.4 Meeting of all Members. If the Members shall meet at any time and place,
either within or outside of the State of Nevada, and they consent to the holding
of a meeting at such time and place, such meeting shall be valid without call or
notice, and at such meeting lawful action may be taken.

 

11.5 Record Date. For the purpose of determining Members entitled to notice of,
or to vote at, any meeting of Members or any adjournment thereof, or Members
entitled to receive payment of any distribution, or in order to make a
determination of Members for any other purpose, the date on which notice of the
meeting is mailed or the date on which the resolution declaring such
distribution is adopted, as the case may be, shall be the record date for such
determination of Members. When a determination of Members entitled to vote at
any meeting of Members has been made as provided in this Section 11.5, such
determination shall apply to any adjournment thereof.

 

26

 

 

11.6 Quorum. Members holding a majority of the outstanding Units entitled to
vote on the matters to be presented at a meeting of the Members, whether
represented in person or by proxy, shall constitute a quorum at such meeting. In
the absence of a quorum at any such meeting, the Members holding at least
two-thirds (2/3) of the Units so represented may adjourn the meeting from time
to time for a period not to exceed 60 days without further notice. However, if
the adjournment is for more than 60 days, or if after the adjournment a new
record date is fixed for the adjourned meeting, then a notice of the adjourned
meeting shall be given to each Member of record entitled to vote at the meeting.
At such adjourned meeting at which a quorum is present or represented, any
business may be transacted that may have been transacted at the meeting as
originally noticed. The Members present at a duly organized meeting may continue
to transact business until adjournment, notwithstanding the withdrawal during
such meeting of that number of Units whose absence would cause less than a
quorum.

 

11.7 Manner of Acting; Dissenters’ Rights. If a quorum is present, the
affirmative vote of Members holding at least a majority of the outstanding Units
entitled to vote on the subject matter shall be the act of the Members, unless
the vote of a greater or lesser proportion or number or separate class vote is
otherwise required by the Act, the Articles or this Agreement. Unless otherwise
required by the Act, the Articles, or this Agreement, Members are not entitled
to and have no rights to relief as dissenting Members under any provision of the
Act, including, without limitation, under the Act.

 

11.8 Proxies. At all meetings of the Members, a Member may vote in person or by
written proxy executed by the Member or by such Member’s duly authorized
attorney-in-fact. Such proxy is to be filed with the Company before or at the
time of the meeting. No proxy shall be valid after eight months from the date of
its execution, unless otherwise provided in the proxy.

 

11.9 Action by Members Without a Meeting. Action required or permitted to be
taken at a meeting of the Members may be taken without a meeting if such action
is approved by the Members holding that number of outstanding Units that would
be required to approve such action at a meeting that complies with the
requirements of this Article 11 and at which a quorum is present, and such
approval is evidenced by one or more written consents describing the action
taken, signed by the requisite number of Members and delivered to the Company
for inclusion in the minutes of the Company or for filing with the Company
records. Action taken under this Section 11.9 is effective when the requisite
number of Members have signed the consent, unless the consent specifies a
different effective date. The record date for determining Members entitled to
take action without a meeting shall be the date the first Member signs a written
consent. To the extent required under the Act, notice of any action taken under
this Section 11.9 shall be promptly given by the Company to each Member who did
not sign a written consent with respect to such action.

 

11.10 Non-Exclusivity. Except as set forth herein or in any other written
agreement between the parties, the creation of the Company and the assumption by
the Members of their rights and obligations under this Agreement will be without
prejudice to the rights of the Members (or the rights of their affiliates) to
pursue or participate in other interests and activities including, without
limitation, investments in and devotion of time to other businesses, and to
receive and enjoy profits or compensation therefrom. Neither the Company nor any
Member shall have any right, by virtue of this Agreement, to share or
participate in such other investments or activities of the Members or to the
income or proceeds derived therefrom.

 

27

 

 

11.11 Confidentiality. Each Member acknowledges and agrees that its ownership
interest in the Company affords it access to Confidential Information (as
defined below) regarding the Company and its business, and the dissemination or
use of Confidential Information in any manner inconsistent with protecting and
furthering the Company, its business, and its prospects would cause the Company
great loss and irreparable harm, and one of the duties of ownership in the
Company is to prevent the dissemination or use of Confidential Information in
any manner inconsistent with protecting and furthering the Company, its business
and its prospects. Each Member agrees that such Member shall not for himself,
itself or on behalf of any other Person (whether as an individual, agent,
servant, employee, employer, officer, director, shareholder, investor,
principal, consultant or in any other capacity) directly or indirectly use or
disclose to any Person any Confidential Information, unless required by
applicable laws or judicial or regulatory process. For purposes of this
Agreement, “Confidential Information” means information considered confidential
by the Company including but not limited to: customer lists, trade secrets,
proprietary information, know-how, marketing and advertising plans and
techniques, the existence or terms of contracts or potential contracts with, or
other information identifying or relating to past, existing or potential
customers or vendors, and cost data, pricing policies, and financial and
accounting information, any information that the Company obtains from another
Person and that the Company treats or has agreed to treat as confidential.
Confidential Information shall not include information that was or becomes
generally available to the public unless resulting from the breach of this
Section 11.12 or any confidentiality or similar agreement between the Member and
the Company.

 

11.12 Registration Rights. The Members covenant and agree that in the event that
the Company proposes to register the offer and sale of any equity securities of
the Company under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, the Members shall negotiate in good faith to
implement customary registration rights including piggyback and participation
rights customary for a minority investor as well as demand registration rights
following an initial public offering.

 

ARTICLE 12
MISCELLANEOUS

 

12.1 Amendments. This Agreement may be amended only by the affirmative vote or
written consent of Members holding a majority of the then-outstanding Class A
Units and of Members holding a majority of the then-outstanding Class B Units;
and (b) so long as the Board of Managers consists of at least five individuals,
four of the Managers. Notwithstanding the foregoing, any amendment to this
Agreement that would or could reasonably be expected to adversely affect ENV or
the economic rights of ENV hereunder shall require the consent of ENV.

 

12.2 Notices. All notices, requests, demands and other communications under this
Agreement must be in writing and shall be deemed duly given, unless otherwise
expressly indicated to the contrary in this Agreement, (a) when personally
delivered, (b) three postal days after having been deposited in the United
States mail, certified or registered, return receipt requested, postage prepaid,
or (c) one business day after having been dispatched by a nationally recognized
overnight courier service, or (d) upon the receipt of confirmation of a
facsimile transmission, in each case at the following addresses:

 

(a) If to the Company, to the principal place of business of the Company, and

 

(b) If to a Member, to the Member’s address set forth on Schedule A.

 

Any Person may from time to time specify a different address by written notice
to the Company.

 

28

 

 

12.3 Binding Effect. Except as otherwise provided in this Agreement, every
covenant, term, and provision of this Agreement shall be binding upon and inure
to the benefit of the Company and the Members and their respective heirs,
legatees, legal representatives, successors, transferees and assigns.

 

12.4 Waiver of Appraisal. Each Member irrevocably waives any right he, she, or
it may have to demand any distributions or withdrawal of property from the
Company or to maintain any action for dissolution of the Company or for
partition of the property of the Company. Notwithstanding anything to the
contrary set forth herein, there is to be no inventory or appraisal of the
Company’s assets or a sale of a deceased Member’s Units as a result of the death
of a Member, and the Units of a deceased Member are to be settled and disposed
of exclusively in accordance with the terms of this Agreement.

 

12.5 Entire Agreement. This Agreement, together with the Articles of
Organization as each of the foregoing may be amended in writing from time to
time and Section 3.4 of the Prior Agreement, contains the entire understanding
among the parties and supersedes any prior understandings and agreements among
them respecting the subject matter of this Agreement.

 

12.6 Headings; Construction. The headings and captions used in this Agreement
are for convenience of reference only and shall not affect the interpretation or
construction of any of the terms and provisions of this Agreement. Except as
specifically provided otherwise, all of the terms and words used in this
Agreement, regardless of the number and gender in which they are used, shall be
deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context or sense of this
Agreement or any section or clause herein may require, the same as if such words
had been fully and properly written in such number and gender.

 

12.7 Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations of the jurisdictions in which the Company does business.
If any provision of this Agreement, or the application thereof to any person or
circumstance shall, for any reason and to any extent, be invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected thereby but
rather shall be enforced to the greatest extent permitted by law.

 

12.8 Incorporation by Reference. Every appendix, exhibit, schedule, and other
document attached to this Agreement and referred to herein is deemed part of
this Agreement.

 

12.9 Further Action. Each Member shall perform all further acts and execute,
acknowledge, and deliver any documents that may be reasonably necessary,
appropriate, or desirable to carry out the provisions of this Agreement.

 

12.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, notwithstanding the application
of any principles of conflicts of law.

 

29

 

 

12.11 Specific Performance. In addition to all other remedies available (at law
or otherwise), the Company and each Member shall be entitled to equitable relief
(including injunction and specific performance) as a remedy for any breach or
threatened breach of any provision of this Agreement. The party seeking such
remedy shall not be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 12.11, and the other parties to this Agreement waive any
right any of them may have to require that the party seeking such remedy obtain,
furnish or post any such bond or similar instrument. Each party acknowledges and
agrees that each party hereto will be irreparably damaged in the event any of
the provisions of this Agreement are not performed by the parties in accordance
with their specific terms or are otherwise breached. The parties acknowledge
that it is impossible to measure, in money, the damages that shall accrue to a
party from a failure of a party to perform any of the obligations under this
Agreement. Therefore, if any party or, if applicable, the legal representative
of any party enters into any action or proceeding to enforce the provisions of
this Agreement, any Person (including the Company) against whom the action or
proceeding is brought hereby waives the claim or defense that the moving party
or representative has or shall have an adequate remedy at law, and the Person
shall not urge in the action or proceeding the claim or defense that an adequate
remedy at law exists.

 

12.12 Counterpart Execution. This Agreement may be executed in any number of
counterparts with the same effect as if all of the Members had signed the same
document. All counterparts shall be construed together and shall constitute one
agreement.

 

[Signature Page Follows]

 

30

 

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
to be effective as of the day and year first above written.

 

  COMPANY       Red Earth, LLC         By: /s/ Paris Balaouras   Name:  Paris
Balaouras   Title: Manager         MEMBERS       MJ Holdings, Inc.         By:
/s/ Terrence M. Tierney   Name: Terrence M. Tierney   Title: Corporate Secretary
        Element NV, LLC         By: /s/ Herb Washington   Name: Herb Washington
  Title: CEO

 

 

 

 

[Signature Page to Limited Liability Company Operating Agreement – Red Earth,
LLC]

 

 

 

 

APPENDIX A

 

TAX MATTERS

 

1.1 Profits and Losses.

 

(a) Subject to Section 1.2 of this Appendix A, for each fiscal year of the
Company Profits or Losses (adjusted to reflect allocations under Section 1.2 of
this Appendix A) shall be allocated among the Members so as to reduce,
proportionately, the differences between their respective Partially Adjusted
Capital Accounts and Target Accounts. The allocation of Profits and Losses (not
including any items of income, gain, loss or deduction that are specially
allocated pursuant to Section 1.2 of this Appendix A) to any Member shall be
deemed to be an allocation to such Member of the same proportionate part of each
separate item of taxable income, gain, loss, deduction or credit that comprises
such Profits and Losses.

 

1.2 Special Allocations. The following special allocations shall be made in the
following order:

 

(a) Minimum Gain Chargeback. Notwithstanding any other provision of this
Appendix A and subject to the exceptions set forth in Sections 1.704-2(f)(2),
(3), (4) and (5) of the Regulations, if there is a net decrease in Company
Minimum Gain during any fiscal year, each Member shall be specially allocated
items of Company income and gain for such year (and, if necessary, subsequent
years) in an amount equal to the portion of such Member’s share of the net
decrease in Company Minimum Gain, determined in accordance with Section
1.704-2(g) of the Regulations. Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with Section 1.704-2(f) of the Regulations. This
Section 1.2(a) is intended to comply with the minimum gain chargeback
requirement in such Section of the Regulations and shall be interpreted
consistently therewith.

 

(b) Partner Minimum Gain Chargeback. Notwithstanding any other provision of this
Appendix A except Section 1.2(a) and subject to the exception in Section
1.704-2(i)(4) of the Regulations, if there is a net decrease in Partner Minimum
Gain attributable to Partner Nonrecourse Debt during any Company fiscal year,
each Member who has a share of the Partner Minimum Gain attributable to such
Partner Nonrecourse Debt, determined in accordance with Section 1.704-2(i)(5),
shall be specially allocated items of Company income and gain for such year
(and, if necessary, subsequent years) in an amount equal to the portion of such
Member’s share of the net decrease in Partner Minimum Gain attributable to such
Partner Nonrecourse Debt, determined in accordance with Section 1.704-2(i)(5) of
the Regulations. Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Section 1.704-2(i)(4) of the Regulations. This Section 1.2(b) is intended
to comply with the minimum gain chargeback requirement in such Section of the
Regulations and shall be interpreted consistently therewith.

 

(c) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations or distributions described in Section
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6) of
the Regulations, items of Company income and gain shall be specially allocated
to each such Member in an amount and manner sufficient to eliminate, to the
extent required by the Regulations, the deficit balance in such Member’s
Adjusted Capital Account as quickly as possible, provided that an allocation
pursuant to this Section 1.2(c) shall be made only if and to the extent that
such Member would have a deficit balance in its Adjusted Capital Account after
all other allocations provided for in this Section 1.2 have been tentatively
made as if this Section 1.2(c) were not in this Appendix A.

 

 

 

 

(d) Gross Income Allocation. In the event any Member has a deficit balance in
its Adjusted Capital Account at the end of any fiscal year, each such Member
shall be specially allocated items of Company income and gain in the amount of
such excess as quickly as possible, provided that an allocation pursuant to this
Section 1.2(d) shall be made only if and to the extent that such Member would
have a deficit balance in its Adjusted Capital Account after all other
allocations provided for in this Section 1.2 have been made as if Section 1.2(c)
hereof and this Section 1.2(d) were not in this Appendix A.

 

(e) Nonrecourse Deductions. Nonrecourse Deductions for any fiscal year or other
period shall be specially allocated among the Members in accordance with the
number of Units held by each Member.

 

(f) Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
fiscal year or other period shall be specially allocated to the Member who bears
the economic risk of loss with respect to the Partner Nonrecourse Debt to which
such Partner Nonrecourse Deductions are attributable in accordance with Section
1.704-2(i) of the Regulations.

 

(g) Section 754 Adjustments. To the extent the adjusted tax basis of any Company
asset pursuant to Code Section 734(b) or Code Section 743(b) is required,
pursuant to Section 1.704-1(b)(2)(iv)(m) of the Regulations, to be taken into
account in determining Capital Accounts, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis) and such gain or loss shall be specially allocated to the Members in a
manner consistent with the manner in which their Capital Accounts are required
to be adjusted pursuant to such Section of the Regulations.

 

(h) Imputed Interest Income. Any interest income imputed to the Company by
reason of characterization of any payment of taxes by the Company as an advance
to a Member pursuant to Section 5.3 of this Agreement shall be specially
allocated to the Member who is treated as having received such advance.

 

1.3 Other Allocation Rules.

 

(a) For purposes of determining the Profits, Losses, or any other items
allocable to any period, Profits, Losses, and any such other items shall be
determined on a daily, monthly, or other basis, as determined by the Members
using any permissible method under Code Section 706 and the Regulations
thereunder.

 

(b) Except as otherwise provided in this Appendix A, all items of Company
income, gain, loss, deduction, and any other allocations (including allocations
of credits) not otherwise provided for shall be divided among the Members in the
same proportions as they share Profits or Losses, as the case may be, for the
year.

 

(c) The Members are aware of the income tax consequences of the allocations made
by this Appendix A and hereby agree to be bound by the provisions of this
Appendix A in reporting their shares of Company income and loss for income tax
purposes.

 

A-2

 

 

(d) To the extent permitted by Sections l.704-2(h) and 1.704-2(i)(6) of the
Regulations, the Members shall endeavor to treat distributions of net cash from
a sale or refinancing as having been made from the proceeds of a Nonrecourse
Liability or a Partner Nonrecourse Debt only to the extent that such
distributions would cause or increase an Adjusted Capital Account deficit for
any Member.

 

1.4 Tax Allocations; Code Section 704(c).

 

(a) In accordance with Code Section 704(c) and the Regulations thereunder,
income, gain, loss, and deduction with respect to any property contributed to
the capital of the Company shall, solely for tax purposes, be allocated among
the Members so as to take account of any variation between the adjusted basis of
such property to the Company for federal income tax purposes and its initial
Gross Asset Value.

 

(b) In the event the Gross Asset Value of any Company asset is adjusted,
subsequent allocations of income, gain, loss, and deduction with respect to such
asset shall take account of any variation between the adjusted basis of such
asset for federal income tax purposes and its Gross Asset Value in the same
manner as under Code Section 704(c) and the Regulations thereunder.

 

(c) Any elections or other decisions relating to such allocations shall be made
by the Board of Managers in any manner that reasonably reflects the purpose and
intention of this Agreement. Allocations pursuant to this Section 1.4 are solely
for purposes of federal, state, and local taxes and shall not affect, or in any
way be taken into account in computing any Member’s Capital Account or share of
Profits, Losses, other items or distributions pursuant to any provision of this
Agreement.

 

1.5 Capital Accounts.

 

(a) To each Member’s Capital Account there shall be credited such Member’s
Capital Contributions, such Member’s distributive shares of Profits and any
items in the nature of income or gain which are specially allocated pursuant to
Section 1.2 of Appendix A to this Agreement, and the amount of any liabilities
of the Company assumed by such Member or that are secured by assets distributed
to such Member by the Company.

 

(b) To each Member’s Capital Account there shall be debited the amount of cash
and the Gross Asset Value of any assets distributed to such Member pursuant to
any provision of this Agreement, such Member’s distributive share of Losses and
any items in the nature of expenses or losses which are specially allocated
pursuant to Section 1.2 of Appendix A to this Agreement, and the amount of any
liabilities of such Member assumed by the Company or that are secured by any
property contributed by such Member to the Company.

 

(c) In the event all or a portion of a Member’s Units are transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
Units. Any reference in this Agreement to a Capital Contribution of, or
distribution or allocation to, a Member that has succeeded any other Member
shall include any Capital Contribution, distribution or allocation previously
made by or to the former Member on account of the Units of such former Member
transferred to such successor Member.

 

A-3

 

 

(d) In determining the amount of any liability for purposes of clauses (a) and
(b) above, there shall be taken into account Code Section 752(c) and any other
applicable provisions of the Code and Regulations.

 

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations. In the event the Members determine that it is prudent to
modify the manner in which the Capital Accounts, or any debits or credits
thereto (including, without limitation, debits or credits relating to
liabilities that are secured by contributed or distributed assets or that are
assumed by the Company or Members), are computed in order to comply with such
Regulations, the Members shall make such modification; provided that it is not
likely to have a material effect on the amounts distributable to any Person
pursuant to Article 10 of this Agreement upon the dissolution of the Company.
The Members also shall (i) make any adjustments that are necessary or
appropriate to maintain equality between the Capital Accounts of the Members and
the amount of the Company’s balance sheet, as computed for book purposes, in
accordance with Regulations Section 1.704-1(b)(2)(iv)(q), and (ii) make any
appropriate modifications in the event unanticipated events might otherwise
cause this Agreement or Appendix A to this Agreement not to comply with
Regulations Section 1.704-1(b).

 

A-4

 

 

APPENDIX B

 

DEFINITIONS

 

“Adjusted Capital Account” means, with respect to any Member, the balance, if
any, in such Member’s Capital Account as of the end of the relevant fiscal year,
after giving effect to the following adjustments:

 

(i) Credit to such Capital Account any amounts which such Member is obligated to
restore pursuant to any provision of this Agreement or is deemed to be obligated
to restore pursuant to the penultimate sentences of Sections 1.704-2(g)(1) and
1.704-2(i)(5) of the Regulations; and

 

(ii) Debit to such Capital Account the items described in Sections 1.704-1
(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6) of the
Regulations.

 

The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations and shall be
interpreted consistently therewith.

 

“Affiliate” means any Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with the
Person specified.

 

“Book Value” means, (i) with respect to property contributed by any Member, the
fair market value of such property at the time of contribution, or (ii) with
respect to property purchased or otherwise acquired by the Company, the
Company’s initial basis for federal income tax purposes, decreased in either
case by book depreciation allocable thereto and increased or decreased in either
case from time to time to reflect the adjustments required or permitted by
Regulations Section 1.704-1(b)(2)(iv)(f).

 

“Capital Contribution” means, with respect to any Member, the amount of money
and the initial Gross Asset Value of any assets (other than money) contributed
to the Company with respect to the Units held by such Person.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law).

 

“Company Minimum Gain” means “partnership minimum gain” as set forth in Section
1.704-2(b)(2) of the Regulations.

 

“Contract” means any legally binding written, oral, implied, or other agreement,
contract, instrument, note, mortgage, bond, loan, indenture, guaranty, option,
indemnity, representation, warranty, deed, assignment, power of attorney,
certificate, sale or purchase order, work order, insurance policy, lease,
license, commitment, covenant, assurance, indemnity, or undertaking,
understanding, or arrangement of any kind or nature for which the Company or its
Affiliates are a party.

 

“Depreciation” means, for each fiscal year or other period, an amount equal to
the depreciation, amortization, or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes as of the beginning of such year
or other period, Depreciation shall be an amount which bears the same ratio to
such beginning Gross Asset Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such year or other period
bears to such beginning adjusted tax basis; provided, however, that if the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the Members.

 

 

 

 

“Execution Fund” has the meaning set forth in Section 3.1(b) of this Agreement
and is subject to any Permitted Execution Fund Liens.

 

“Fair Market Value” shall be determined by the Board of Managers after taking
into consideration all factors which it deems appropriate, including, without
limitation, recent sale and offer prices of the Units of the Company in private
transactions negotiated at arm’s length; revenues and operating earnings of the
Company for the most recent 12 month period; projected revenues and operating
earnings of the Company for the next 12 month period; the positive cash flow of
the Company, discounted to present value; the nature and timing of any product
releases, product orders and product shipments; generation of significant
orders, cash flow from operations, and consummation of relationships with
strategic partners; the book value of the Company’s assets as recorded on the
most recently prepared balance sheet of the Company; the price/earnings
multiples of comparable publicly-traded companies; and other pertinent factors
determined by the Board of Managers.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes except as follows:

 

(i) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset, as determined by the
contributing Member and the Members;

 

(ii) The Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross fair market values, as determined by the Members, as of
the following times: (a) the acquisition of an additional interest in the
Company by any new or existing Member in exchange for more than a de minimis
Capital Contribution; (b) the distribution by the Company to a Member of more
than a de minimis amount of assets as consideration for an interest in the
Company; (c) the grant of an interest in the Company (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Company by an existing Member acting as a Member or by a new Member
acting as a Member or in anticipation of being a Member pursuant to Regulations
Section 1.704-1(b)(2)(iv)(f)(iii); (d) in connection with the issuance by the
Company of a noncompensatory option (other than an option for a de minimis
interest in the Company); and (e) the liquidation of the Company within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g); provided, however, that
adjustments pursuant to clauses (a), (b), (c), (d) and (e) above shall be made
only if the Members reasonably determine that such adjustments are necessary to
reflect the relative economic interests of the Members in the Company;

 

(iii) The Gross Asset Value of any Company asset distributed to any Member shall
be the gross fair market value of such asset on the date of distribution; and

 

(iv) The Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m) and Section 1.2(g) of Appendix A of
this Agreement; provided, however, that Gross Asset Values shall not be adjusted
pursuant to this clause (iv) to the extent the Members determine that an
adjustment pursuant to clause (ii) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this clause (iv).

 

B-2

 

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
clauses (i), (ii), or (iv) above, such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of computing Profits and Losses.

 

“Lien” means all mortgages, security interests, charges, easements, rights,
options, claims, restrictions, encumbrances, or other liens of any kind.

 

“Major Contract” means: (i) any Contract with a Member or Manager, or their
Affiliates; (ii) the lease agreement on the Facility Location; (iii) any
Contract in an aggregate amount exceeding $100,000; and (iv) any Contract
granting any Person a direct or indirect percentage of Company revenue, profit,
or income.

 

“Major Decision” means a decision by the Board of Managers to:

 

(i) Effect a Sale of the Company;

 

(ii) Issue any Units, options, warrants or other securities convertible or
exchangeable into Units of the Company or other rights to acquire equity
interests in the Company;

 

(iii) Redeem or otherwise repurchase any Units or other equity securities of the
Company;

 

(iv) Change the primary business purpose of the Company;

 

(v) Permit any Person to become an Additional Member;

 

(vi) Distributions, other than those expressly provided for under Sections 5.1
of this Agreement;

 

(vii) Incurring indebtedness in an aggregate amount exceeding $250,000 in any
calendar year, excluding any Permitted Execution Fund Liens;

 

(viii) Hiring and termination of senior executives of the Company;

 

(ix) Any sale, license, or transfer of material intellectual property rights of
the Company;

 

(x) Any sale of any right, title, or interest to, or placing any encumbrance
upon, the License;

 

(xi) Any agreement to enter into, terminate, accelerate, or otherwise exercise a
right or obligation under a Major Contract; or

 

(xii) Agree or make any commitment or arrangement to take any of the foregoing
actions described in the preceding clauses (i) through (ix).

 

B-3

 

 

“New Partnership Audit Procedures” means Subchapter C of Chapter 63 of Subtitle
F of the Code, as modified by Section 1101 of the Bipartisan Budget Act of 2015,
Pub. L. No. 114-74, any successor statutes thereto and any Regulations
promulgated or orifical guidance issued thereunder and any other comparable
rules under state or local law.

 

“Nonrecourse Deductions” has the meaning set forth in Section 1.704-2(b)(1) of
the Regulations. The amount of Nonrecourse Deductions for any fiscal year equals
the excess, if any, of the net increase, if any, in the amount of Company
Minimum Gain during that fiscal year over the aggregate amount of any
distributions during that fiscal year of proceeds of a Nonrecourse Liability
that are allocable to an increase in Company Minimum Gain, determined according
to the provisions of Sections 1.704-2(c) and (d) of the Regulations.

 

“Nonrecourse Liability” has the meaning set forth in Section 1.704-2(b)(3) of
the Regulations.

 

“Partially Adjusted Capital Account” means, with respect to any Member for any
fiscal year of the Company, the Capital Account of such Member at the beginning
of such fiscal year, adjusted as set forth in Section 1.5 of Appendix A for all
contributions to the capital of the Company and distributions by the Company
during such fiscal year and all special allocations made in accordance with
Section 1.2 of Appendix A with respect to such fiscal year, and assuming, that
amounts distributable for such fiscal year under Article 5 and distributed
within thirty (30) days of the end of such fiscal year are distributed during
such fiscal year (and that such amounts are not taken into account again when
they are actually distributed), but before giving effect to any allocations of
Profits or Losses for such fiscal year under Section 1.1 of Appendix A.

 

“Partner Minimum Gain” means “partner nonrecourse debt minimum gain” as set
forth in Section 1.704-2(i)(2) of the Regulations.

 

“Partner Nonrecourse Debt” has the meaning set forth in Section 1.704-2(b)(4) of
the Regulations.

 

“Partner Nonrecourse Deductions” has the meaning set forth in Section
1.704-2(i)(1) of the Regulations. The amount of Partner Nonrecourse Deductions
with respect to a Partner Nonrecourse Debt for any fiscal year equals the
excess, if any, of the net increase, if any, in the amount of Partner Minimum
Gain attributable to such Partner Nonrecourse Debt during that fiscal year over
the aggregate amount of any distributions during that fiscal year to the Member
that bears the economic risk of loss for such Partner Nonrecourse Debt to the
extent such distributions are from the proceeds of such Partner Nonrecourse Debt
and are allocable to an increase in Partner Minimum Gain attributed to such
Partner Nonrecourse Debt, determined in accordance with Sections 1.704-2(i)(2)
and (3) of the Regulations.

 

“Percentage Interest” means, with respect to any Member, the percentage
attributable to the Units held by such Member as determined by dividing the
number of Units held by such Member divided by the total number of Units
authorized and issued by the Company to all Members, and adjusted from time to
time in accordance with the provisions of this Agreement.

 

“Permitted Execution Fund Liens” means with regard to the Execution Fund any
Liens on tangible assets contributed by ENV to the Company to be credited as a
Capital Contribution in satisfaction of the Initial ENV Cash Contribution,
whereby, at the election of ENV, with written notice to the Company, the
purchase price of the tangible asset contributed by ENV to the Company will
cause the corresponding amount to be withdrawn by ENV from the Execution Fund
and returned to ENV.

 

B-4

 

 

“Person” means any individual, partnership, corporation, trust, limited
liability company, or other entity.

 

“Preferred Return” means, with respect to each Member holding Class B Units, an
amount equal to a ten percent (10%) cumulative return, on such Member’s Capital
Contribution.

 

“Profits and Losses” mean, for each fiscal year or other period, an amount equal
to the Company’s taxable income or loss for such year or period, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

 

(i) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits and Losses shall be added to
such taxable income or loss;

 

(ii) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses shall be subtracted from such taxable income or loss;

 

(iii) In the event the Gross Asset Value of any Company asset is adjusted
pursuant to clause (ii) of the definition of “Gross Asset Value,” the amount of
such adjustment shall be taken into account as gain or loss from the disposition
of such asset for purposes of computing Profits or Losses;

 

(iv) Gain or loss resulting from any disposition of assets with respect to which
gain or loss is recognized for federal income tax purposes shall be computed by
reference to the Gross Asset Value of the assets disposed of, notwithstanding
that the adjusted tax basis of such asset differs from its Gross Asset Value;

 

(v) In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing taxable income or loss, there shall be taken
into account Depreciation for such fiscal year or other period; and

 

(vi) Notwithstanding any other provision of this definition, any items which are
specially allocated pursuant to Section 1.2 of Appendix A of this Agreement
shall not be taken into account in computing Profits or Losses, but the amounts
of those items are to be determined by applying rules comparable to those
provided in subparagraphs (i) through (v) above.

 

“Regulations” means the Treasury Department Regulations promulgated under the
Code, as such regulations may be amended from time to time (including
corresponding provisions of succeeding regulations).

 

B-5

 

 

“Sale of the Company” shall mean: (a) a transaction or series of related
transactions in which a Person, or a group of related Persons, acquires Units
representing more than 50% of the outstanding voting power of the Company; (b) a
merger or consolidation in which the Company is a constituent party or a
subsidiary of the Company is a constituent party and the Company issues
securities pursuant to such merger or consolidation, except any such merger or
consolidation involving the Company or a subsidiary in which the securities of
the Company outstanding immediately prior to such merger or consolidation
continue to represent, or are converted into or exchanged for securities that
represent, immediately following such merger or consolidation, at least
one-hundred percent (100%), by voting power, of the securities of (1) the
surviving or resulting entity or (2) if the surviving or resulting entity is a
wholly owned subsidiary of another corporation or other entity immediately
following such merger or consolidation, the parent corporation or other entity
of such surviving or resulting corporation; or (c) the sale, lease, transfer,
exclusive license or other disposition, in a single transaction or series of
related transactions, by the Company or any subsidiary of the Company of all or
substantially all the assets of the Company and its subsidiaries taken as a
whole, or the sale or disposition (whether by merger or otherwise) of one or
more subsidiaries of the Company if substantially all the assets of the Company
and its subsidiaries taken as a whole are held by such subsidiary or
subsidiaries, except where such sale, lease, transfer, exclusive license or
other disposition is to a wholly-owned subsidiary of the Company.

 

“Target Account” means, with respect to any Member for any taxable year of the
Company, a balance (which may be either positive or negative) equal to (i) the
hypothetical distribution that such Member would receive if all Company
properties were transferred for cash equal to their tax book values (taking into
account any adjustments to tax book values for such fiscal year), all Company
liabilities became due and were satisfied according to their terms (limited,
with respect to each nonrecourse liability, to the tax book value of the
property securing such liability) and all net assets of the Company (including
the proceeds from the hypothetical transfer and any cash balances of the
Company) were distributed pursuant to Section 5.1 as of the last day of such
taxable year, reduced by (ii) such Member’s share of Company Minimum Gain and
Partner Minimum Gain immediately prior to the hypothetical transfer.

 

“Transfer” (whether or not such term is capitalized) means, as a noun, any
voluntary or involuntary transfer, sale, pledge, hypothecation, assignment or
other disposition by a Member and, as a verb, voluntarily or involuntarily to
transfer, sell, pledge, hypothecate, assign or otherwise dispose of a Member’s
Units.

 

“Unit” means a unit of ownership interest in the Company and shall represent an
undivided interest in the holder’s Capital Account balance. “Units” include
Class A Units and Class B Units.

 

“Unpaid Preferred Return” means, with respect to a Member holding Class B Units,
such Member’s Preferred Return, less the aggregate amount of distributions made
to such Member pursuant to Sections 5.1(a).

 

“Unreturned Capital Contribution” means, with respect to a Member holding Class
B Units, such Member’s aggregate Capital Contributions with respect to such
Member’s Class B Units, less the aggregate amount of distributions made to such
Member with respect to such Member’s Class B Units pursuant to Section 5.1(b).

 

“Unreturned Class A Capital Contributions” means, with respect to a Member
holding Class A Units, such Member’s Capital Contributions shall be equal to
amounts capitalized prior to the execution of this Amended and Restated
Operating Agreement and that certain membership interest purchase agreement
between the parties hereto with respect to such Member’s Class A Units, less the
aggregate amount of distributions made to such Member with respect to such
Member’s Class A Units pursuant to Section 5.1(c).

 

B-6

 

 

SCHEDULE A

 

MEMBERS’ NAMES, ADDRESSES, AND

 

NUMBER AND CLASS OF UNITS

 

Member’s Name and Address  Capital Contribution  Number of Units MJ Holdings,
LLC
Address:
1300 S Jones Blvd., Suite 210,
Las Vegas, NV 89146  A 51% undivided interest in the Assets  51,000 Class A
Units Element NV, LLC
Address:
PO Box 3967
Dublin, Ohio 43016  A 49% undivided interest in the Assets plus $3,559,000 in
cash (with an agreement to make an additional cash contribution of $1,000,000) 
49,000 Class B Units Total     100,000 Total Units

 

Manager   Designated By Paris Balaouras   MJ Holdings, Inc. Terrence Tierney  
MJ Holdings, Inc. Roger Bloss   MJ Holdings, Inc. Herbert Washington   Element
NV, LLC Nkechi Iwomi   Element NV, LLC

 

 

 

 

EXHIBIT A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT C

 

Target Company Disclosure Schedule

(Red Earth, LLC MIPA)

 

ARTICLE 1 - PURCHASE AND SALE; CLOSING

 

INTENTIONALLY LEFT BLANK

 

ARTICLE 2 - ASSIGNMENT OF PURCHASED INTERESTS

 

Schedule 2A - Assignment of the Purchased Interests at the Closing

 

INTENTIONALLY LEFT BLANK

 

Schedule 2B - Seller Party and Target Company Inducements to Buyer’s Acceptance
of the Assigned Interests

 

(i)INTENTIONALLY LEFT BLANK

(ii)INTENTIONALLY LEFT BLANK

(iii)INTENTIONALLY LEFT BLANK

(iv)The Target Company is in receipt or possession of all required regulatory
licenses or permits, see attached hereto Exhibit D1 – D3. The Target Company is
not aware of any local or state licensure requirements or approvals needed to
allow the Facility to operate as a “show-grow.” Additionally, no local or state
licensure or approval is required to operate a regular cultivation facility at
the Facility Location (one without “show-grow” potential) should the Parties
determine the “show-grow” concept is not feasible or no longer desired.

(v)INTENTIONALLY LEFT BLANK

(vi)See Schedule 4D(ii) hereinbelow

(vii)INTENTIONALLY LEFT BLANK

(viii)INTENTIONALLY LEFT BLANK

(ix)INTENTIONALLY LEFT BLANK

 

Schedule 2C - Buyer’s Acceptance of the Assigned Purchased Interests

 

INTENTIONALLY LEFT BLANK

 

ARTICLE 3 - CERTAIN COVENANTS PRIOR TO THE EFFECTIVE TIME

 

INTENTIONALLY LEFT BLANK

 

ARTICLE 4 - REPRESENTATIONS AND WARRANTIES OF THE TARGET COMPANY

 

Schedule 4A - Organization and Company Power

 

1.MJ Holdings, Inc. is the sole Member of Red Earth, LLC

2.Paris Balaouras is the sole Manager of Red Earth, LLC

 





 

 

Schedule 4B - Target Company Membership Interests

 

(i)INTENTIONALLY LEFT BLANK

(ii)NONE

 

Schedule 4C - Subsidiaries

 

INTENTIONALLY LEFT BLANK

 

Schedule 4D - Authorization; No Breach

 

(i)INTENTIONALLY LEFT BLANK

(ii)NONE

 

Schedule 4E - Financial Statements; Undisclosed Liabilities; Accounts Receivable

 

(i)See attached hereto as Exhibits E1 through E3 the following financial
disclosures:    

a)Unaudited Balance Sheet as of 8/12/19 (Exhibit E1)

b)The Company has had no operations from inception to date; all expenses have
been paid or otherwise absorbed by Prescott Management, L.L.C, a third party
subsidiary of Seller Party.

c)Unaudited Balance Sheet as of 12/31/16 (Exhibit E2)

d)Unaudited Balance Sheet as of 12/31/18 (Exhibit E3)    

(ii)INTENTIONALLY LEFT BLANK

(iii)As of August 22, 2019, the Target Company has no accounts payable other
than the sum of $81,210.00 due and payable to Mainstream Development, LLC. The
Target Company avers that this obligation shall be satisfied in full on or
before August 31, 2019.

(iv)As of 8/12/19 the Target Company has no outstanding Accounts Receivable or
any liens

(v)As of 8/12/19 the Target Company has no Inventory

(vi)All Target Company books and financial records are kept in accordance with
U.S. GAAP accounting standards. The Target Company prepares quarterly unaudited
financial statements that are consolidated with the financial statements of MJ
Holdings, Inc., being the Seller Party, as Consolidated Financial Statements.
The Consolidated Financial Statements are reported each quarter on Form 10-Q and
filed with the SEC. The Target Company’s annual financial statements are
consolidated with the Parent’s audited Consolidated Financial Statements and
filed on Form 10-K with the SEC.

 

Schedule 4F - Absence of Certain Developments

 

(i)NONE

(ii)NONE

(iii)The Target Company has contracted to a) have all asbestos at the Facility
Location removed as a condition to this MIPA; b) provide demolition at the
Facility Location as a condition of this MIPA; and c) upgrade the electrical
service at the Facility Location as a condition of this MIPA pursuant to the
plans attached hereto as Exhibit O1, O2 and O3.

(iv)NONE

(v)NONE

 



2

 

 

(vi)NONE

(vii)NONE

(viii)NONE

(ix)NONE

(x)NONE

(xi)See attached agreement dated May 1, 2019 as Exhibit G with Mainstream
Development, LLC for demolition and asbestos abatement in the amount of
$123,130.00.

(xii)NONE

(xiii)NO

(xiv)NO

(xv)NONE

 

Schedule 4G - Real Property; Assets

 

(i)The Target Company does not own any real property

(ii)The Target Company, through its wholly owned subsidiary HDGLV, leases
property at 2310 Western Avenue, Las Vegas, NV 89102. The Lease is for an
initial term of 10 years commencing on June 29, 2017 and expires on June 30,
2027 unless otherwise extended per the terms of the Lease and remains in full
force and effect as of the date of this MIPA.The Lease is attached hereto as
Exhibit H.

(iii)NONE

(iv)NONE

(v)NONE

 

Schedule 4H – Tax Matters

 

(i)Seller Party Consolidated 2017 Federal Tax Return attached hereto as Exhibit
P.

(ii)INTENTIONALLY LEFT BLANK

(iii)a) Parent Company has filed a request for an extension of time, attached
hereto as Exhibit J, until October 15, 2019, to file required federal and state
income tax returns, b) NONE, c) NONE, d) NONE, e) NONE, f) NONE, g) NONE, h)
NONE.

(iv)INTENTIONALLY LEFT BLANK

(v)INTENTIONALLY LEFT BLANK

(vi)INTENTIONALLY LEFT BLANK

(vii)INTENTIONALLY LEFT BLANK

(viii)INTENTIONALLY LEFT BLANK

(ix)INTENTIONALLY LEFT BLANK

 

Schedule 4I - Company Major Contracts

 

(i)See attached agreement dated May 1, 2019 as Exhibit G1 with Mainstream
Development, LLC (“Mainstream”)for demolition and asbestos abatement in the
amount of $123,130.00. See attached as Exhibit G2 - Completion of Services
Statement from Mainstream dated August 14, 2019. The total cost of asbestos
abatement and demolition in the amount of $142,770.00 shall be capitalized and
recoupable per the terms of the Amended and Restated Operating Agreement of Red
Earth, LLC dated August 22, 2019 and Schedule 9M hereinbelow. As of August 22,
2019, there remains a balance of $81,210.00 due and owing to Mainstream which is
and shall be the sole responsibility of the Seller Party.

 



3

 

 

The Target Company, through its wholly owned subsidiary HDGLV, leases property
at 2310 Western Avenue, Las Vegas, NV 89102. The Lease is for a term of 10 years
commencing on June 29, 2017 and expires on June 30, 2027 unless otherwise
extended per the terms of the Lease and remains in full force and effect as of
the date of this MIPA.The Lease is attached hereto as Exhibit H.

 

(ii)a) NONE, b) NONE, c) NONE, d) NONE, e) NONE, f) NONE

 

Schedule 4J - Intellectual Property

 

(i)The Target Company presently owns or possesses no copyrights, trademarks,
patents or any other Intellectual Property Rights.

(ii)INTENTIONALLY LEFT BLANK

(iii)NONE

(iv)NONE

(v)NONE

 

Schedule 4K - Legal Proceedings

 

In October of 2018 the Seller Party made a payment in the amount of $34,000 on
behalf of the Target Company to the Nevada Division of Environmental Protection
as a jointly liable party to a finding of a violation against Top Rank Builders,
Inc. (“Top Rank”), the contractor that was retained by Prescott Management, LLC
to perform asbestos abatement in the Facility Location.Upon information and
belief the U.S. Attorney’s Office for the District of Nevada has launched an
investigation into this matter against Top Rank and its principal Rene Morales
through the U.S. Environmental Protection Agency’s Criminal Investigation
Division. The Seller Party and Target Company consider this matter closed as
regards to any of the parties to this MIPA. See attached Exhibits K, K1 and K2
as documents responsive to the foregoing.

 

Schedule 4L – Brokerage

 

INTENTIONALLY LEFT BLANK

 

Schedule 4M - Employee Benefit Plans

 

INTENTIONALLY LEFT BLANK

 

Schedule 4N – Insurance

 

Red Earth, LLC maintains General Liability and Products Liability insurance in
the amounts of $1,000,000 per occurrence/$2,000,000 in the aggregate through
James River Insurance Company under policy #00085157-1 with effective dates of
8/16/19 through 8/16/20. The policy is attached hereto as Exhibit L. The Target
Company shall add Element NV, LLC as an additional insured under this policy of
insurance. Attached as Exhibit L1 is a General Liability Certificate of
Insurance for HDGLV in the Aggregate Amount of $2,000,000. The policy binder is
attached as Exhibit L2.

 

Schedule 4O - Compliance with Applicable Laws

 

(i)INTENTIONALLY LEFT BLANK

(ii)Copies of the following are attached as Exhibits D1 through D3: D1- City of
Las Vegas Conditional Recreational Marijuana Cultivation Business License; D2
State of Nevada Recreational Marijuana Cultivation License, Red Earth; D3 Nevada
State Business License. Surety Bond is attached hereto as Exhibit M and Nevada
Department of Taxation – No Deficiency Letter is attached hereto as Exhibit N.

 



4

 

 

(iii)INTENTIONALLY LEFT BLANK

(iv)INTENTIONALLY LEFT BLANK

 

Schedule 4P – Employees

 

The Target Company has no previous or current employees.

 

Schedule 4Q - Affiliate Transactions

 

The Company has not entered into any transactions with any affiliates or related
parties as described in Article 4Q of the MIPA.

 

Prescott Management, LLC (“Prescott”), a wholly owned subsidiary of the Seller
Party, that has provided and continues to provide management and other services
and has incurred costs associated with the operation and upkeep of the Facility
Location. There are no written management or other agreements between the Seller
Party, Target Company and Prescott.Seller Party makes no claim for reimbursement
as to any expenses incurred by Prescott from inception of Target Company through
the date of this MIPA. Notwithstanding the foregoing, Prescott may make claim
for reimbursement of any capitalized improvement to the Facility Location. If
any such claim is made by Prescott, the Seller Party acknowledges and agrees
that it shall be solely and completely responsible for the payment of any all
obligations resulting from such claim and from the defense against such claim,
and fully indemnifies Buyer in all respects.

 

Schedule 4R - Bank Accounts; Names and Locations

 

The Target Company presently maintains no bank accounts

 

Schedule 4S - The License

 

The License and all related correspondence and documentation are attached as
Exhibits D1, D2, D3, M and N. The Target Company is not presently in possession
of any other documentation responsive to this Schedule 4S but will aver to
supplement this disclosure upon discovery of any such documents.

 

Schedule 4T - No Restrictions on the Transaction

 

INTENTIONALLY LEFT BLANK

 

Schedule 4U – Disclosure

 

All representations and warranties made in this Disclosure Statement are true
and correct to the best of both the Target Company and Seller Party’s knowledge.

 

ARTICLE 9 – ADDITIONAL AGREEMENTS

 

Schedule 9B – Indemnification by the Seller Party

 

Seller Party shall indemnify Buyer as per the MIPA for any liability of Buyer
incurred from the matters below:

 

a)Any deferred rent as appearing on the balance sheet dated 8/12/19 or
thereafter incurred before the date of this Agreement;

 



5

 

 

b)Any intercompany designations as appearing on the balance sheet dated 8/12/19
or thereafter incurred before the date of this Agreement;

 

c)Any claim for reimbursement from Prescott Management, L.L.C. or other any
affiliate or subsidiary of Seller Party;

 

d)Any accounts payable as appearing on the accounts payable sheet dated 8/12/19
or thereafter incurred before the date of this Agreement; and

 

e)Any matter set forth on Schedule 4K.

 

Schedule 9M – Capitalized Costs

 

As of the date of this MIPA the Target Company has capitalized $142,770 in costs
associated with the abatement of asbestos and demolition at the Facility
Location. The Target Company is in consultation with the Buyer regarding the
Phase II electrical upgrade ( the “Upgrade”) as noted and described in Exhibits
O1 – O3 attached hereto. As of the date of this MIPA the Target Company has not
received a firm and binding bid or contract for the Upgrade. The Target Company
estimates the Upgrade will cost between $150,000 and $175,000 and shall solely
be the expense of the Seller Party, recoupable by the Seller Party pursuant to
the terms of the Amended and Restated Operating Agreement (collectively the
“Capitalized Costs”). Notwithstanding the foregoing, the Capitalized Costs
recoupable by the Seller Party pursuant to the Amended and Restated Operating
Agreement shall not exceed the lesser of actual costs incurred by the Seller
Party or $325,000.

 

 

6 



 

